 



Exhibit 10.16
CHICAGO BRIDGE & IRON SAVINGS PLAN
As amended and restated as of January 1, 1997
and including the First, Second, Third, Fourth, Fifth, Sixth and Seventh
Amendments

 



--------------------------------------------------------------------------------



 



Table of Contents

         
 
    PAGE  
 
       
ARTICLE I Adoption
    1  
1.01 Adoption, Amendment and Restatement
    1  
 
       
ARTICLE II Definitions
    1  
2.01 “Account”
    1  
2.02 “Accrued Benefit”
    1  
2.03 “Active Account”
    1  
2.04 “Active Participant”
    2  
2.05 “Authorized Leave of Absence”
    2  
2.06 “Beneficiary”
    2  
2.07 “Board”
    2  
2.08 “Code”
    2  
2.09 “Company”
    3  
2.10 “Company Contributions”
    3  
2.11 “Company Stock”
    3  
2.12 “Company Stock Fund”
    3  
2.13 “Compensation”
    3  
2.14 “Compensation Limit”
    4  
2.15 “Disability” or “Disabled”
    5  
2.16 “Dollar Limit”
    5  
2.17 “Effective Date”
    5  
2.18 “Elective Deferrals”
    5  
2.19 “Eligible Employee”
    5  
2.20 “Employee”
    6  
2.21 “Employer” or “Employers”
    6  
2.22 “Employer Stock”
    6  
2.23 “ERISA”
    6  
2.24 “Field Employee”
    6  
2.25 “Forfeiture”
    6  
2.26 “Former Plan”
    6  
2.27 “Hardship”
    7  
2.28 “Highly Compensated Employee”
    7  
2.29 “Hour of Service”
    8  
2.30 “Hourly Plan”
    9  
2.31 “Inactive Account”
    9  
2.32 “Investment Committee”
    9  
2.33 “Investment Fund”
    9  
2.34 “Investment Manager”
    10  
2.35 “Matching Contributions”
    10  
2.36 “Maternity or Paternity Leave”
    10  
2.37 “Normal Retirement Date”
    10  
2.38 “Participant”
    10  
2.39 “Period of Severance”
    10  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
    PAGE  
 
       
2.40 “Plan”
    10  
2.41 “Plan Administrator”
    10  
2.42 “Plan Year”
    11  
2.43 “QMAC”
    11  
2.44 “Qualified Military Leave”
    11  
2.45 “QNEC”
    11  
2.46 “Reduction-in-Force Termination”
    11  
2.47 “Related Company”
    11  
2.48 “Related Plan”
    12  
2.49 “Required Distribution Date”
    12  
2.50 “Restricted Account”
    12  
2.51 “Retirement”
    12  
2.52 “Rollover Contribution”
    12  
2.53 “Salary Reduction Agreement”
    12  
2.54 “Service”
    12  
2.55 “Termination of Employment”
    13  
2.56 “Transferor Plan”
    13  
2.57 “Traveler”
    13  
2.58 “Traveler Contributions”
    14  
2.59 “True-Up” Contributions”
    14  
2.60 “Trust”
    14  
2.61 “Trust Agreement”
    14  
2.62 “Trust Fund”
    14  
2.63 “Trustee”
    14  
2.64 “Valuation Date”
    14  
 
       
ARTICLE III Participation
    14  
3.01 Participation.
    14  
3.02 Duration of Participation
    15  
3.03 Participation Upon Re-Employment
    15  
3.04 Participation Forms
    15  
 
       
ARTICLE IV Contributions and Vesting
    15  
4.01 Elective Deferrals
    15  
4.02 Matching Contributions
    17  
4.03 Company Contributions
    18  
4.04 Traveler Contributions
    18  
4.05 Rollover Contributions into the Plan
    19  
4.06 Special Contributions; QNECs and QMACs
    19  
4.07 Crediting of Contributions
    21  
4.08 Determination and Amount of Employer Contributions
    21  
4.09 Condition on Company Contributions
    21  
4.10 Form of Company Contributions
    21  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
    PAGE    
4.11 Vesting
    22  
4.12 Catch-Up Deferrals
    23  
 
       
ARTICLE V Limitations on Contributions
    25  
5.01 Excess Deferrals
    25  
5.02 Excess Contributions: The ADP Test
    25  
5.03 Excess Aggregate Contributions: The ACP Test
    28  
5.04 [Reserved]
    31  
5.05 Order of Application of Limitations
    31  
5.06 Allocation of Income or Loss
    31  
5.07 Section 415 Limitation on Contributions
    31  
 
       
ARTICLE VI Trustee and Trust Fund
    34  
6.01 Trust Agreement
    34  
6.02 Selection of Trustee
    34  
6.03 Plan and Trust Expenses
    34  
6.04 Trust Fund
    34  
6.05 Separate Accounts
    34  
6.06 Investment Committee
    35  
6.07 Investment Funds
    35  
6.08 Investment of Participants’ Accounts
    36  
6.09 Shareholder Rights in Company Stock
    37  
6.10 Trust Income
    38  
6.11 Correction of Error
    38  
6.12 Right of the Employers to Trust Assets
    38  
 
       
ARTICLE VII Loans and Withdrawals
    39  
7.01 Participant Withdrawals
    39  
7.02 Participant Loans
    40  
7.03 Request for Distribution
    43  
 
       
ARTICLE VIII Benefits
    43  
8.01 Payment of Benefits in General
    43  
8.02 Payment on Termination of Employment
    43  
8.03 Time of Payment
    43  
8.04 Lump Sum Payment Without Election
    44  
8.05 Payment Upon Death
    45  
8.06 Minimum Distribution Requirements
    47  
8.07 Facility of Payment
    49  
8.08 Form of Payment
    49  
8.09 Direct Rollover to Another Plan
    50  
8.10 Deduction of Taxes from Amounts Payable
    51  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
    PAGE  
 
       
ARTICLE IX Administration
    51  
9.01 Sponsor Rights and Duties
    51  
9.02 Plan Administrator Rights and Duties
    51  
9.03 Plan Administrator Bonding and Expenses
    52  
9.04 Information To Be Supplied by Participants
    52  
9.05 Information To Be Supplied by Employers
    52  
9.06 Records
    53  
9.07 Electronic Media
    53  
9.08 Plan Administrator Decisions Final
    53  
 
       
ARTICLE X Claims Procedure
    53  
10.01 Initial Claim for Benefits
    53  
10.02 Review of Claim Denial
    54  
 
       
ARTICLE XI Amendment, Merger and Termination of the Plan
    54  
11.01 Amendments
    54  
11.02 Plan Merger
    55  
11.03 Plan Termination
    56  
11.04 Payment Upon Termination
    56  
11.05 Withdrawal from the Plan by an Employer
    56  
 
       
ARTICLE XII Top Heavy Provisions
    56  
12.01 Application
    56  
12.02 Special Top Heavy Definitions
    56  
12.03 Special Top Heavy Provisions
    61  
 
       
ARTICLE XIII Miscellaneous Provisions
    64  
13.01 Employer Joinder
    64  
13.02 Non-Alienation of Benefits
    64  
13.03 Qualified Domestic Relations Order
    65  
13.04 Unclaimed Amounts
    66  
13.05 No Contract of Employment
    66  
13.06 Recoupment of or Reduction for Overpayment
    66  
13.07 Employees’ Trust
    67  
13.08 Source of Benefits
    67  
13.09 Interest of Participants
    67  
13.10 Indemnification
    67  
13.11 Company Action
    67  
13.12 Company Merger
    67  
13.13 Multiple Capacity
    67  
13.14 Gender and Number
    67  
13.15 Headings
    68  
13.16 Uniform and Non-Discriminatory Application of Provisions
    68  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
    PAGE    
13.17 Invalidity of Certain Provisions
    68  
13.18 Application to Merged Plans
    68  
13.19 Law Governing
    68  

APPENDIX A
SCHEDULE 1

-v-



--------------------------------------------------------------------------------



 



CHICAGO BRIDGE & IRON SAVINGS PLAN
ARTICLE I
Adoption
     1.01 Adoption, Amendment and Restatement. The Chicago Bridge & Iron Savings
Plan was originally established by the Company’s corporate predecessor effective
June 16, 1964. Chicago Bridge & Iron Company, a Delaware corporation, became the
sponsor of the Plan effective March 18, 1997. The Company merges the CBI Hourly
Employees’ Saving Plan into this Plan and amends and restates the Plan effective
January 1, 1997 (except as otherwise provided in this document) to read as set
forth in this document. The Company merges the Howe-Baker Engineers, Inc.
Employees’ Profit-Sharing 401(k) Plan, the Matrix Engineering, Inc. Savings
Plan, the A&B Builders, Inc. Savings Plan, and the Callidus Technologies 401(k)
Savings Plan, into this Plan effective December 31, 2000. The Plan is intended
to be a qualified profit sharing plan described in Section 401(a) of the Code
with a qualified cash or deferred arrangement described in Section 401(k) of the
Code.
ARTICLE II
Definitions
     The following terms, whenever used in the following capitalized form, shall
have the meaning set forth below, unless the context clearly indicates
otherwise:
     2.01 “Account” means an Active Account or an Inactive Account, each
comprising a record of a Participant’s undivided share in the Trust plus income
and gains thereon, and less expenses, losses and distributions therefrom: The
Plan Administrator may maintain (or cause the Trustee to maintain) such
subaccounts within any Account as the Plan Administrator deems necessary or
desirable for purposes of this Plan. If assets and liabilities of a Transferor
Plan or portion thereof are transferred to this Plan pursuant to Section 11.02,
the Plan Administrator may establish additional Inactive Accounts for such
assets and liabilities, or may allocate such assets and liabilities to an
existing Active or Inactive Account, all as the Plan Administrator in its
discretion determines is necessary or desirable for the purposes of this Plan.
     2.02 “Accrued Benefit” means a Participant’s total interest in the Trust
composed of the aggregate balance of all such Participant’s Accounts. The value
of an Accrued Benefit at any time during any Plan Year shall be its value as
adjusted on the coinciding or immediately preceding Valuation Date.
     2.03 “Active Account” means any one or more of the following five
(5) separate Accounts to which Elective Deferrals, Company Matching
Contributions, Company Contributions, Travelers Contributions, and Rollover
Contributions, if any, may currently be allocated:

-1-



--------------------------------------------------------------------------------



 



     (a) “Employee 401(k) Account” credited with Elective Deferrals made in
accordance with Section 4.01.
     (b) “Company Matching Account” credited with Matching Contributions made in
accordance with Section 4.02.
     (c) “Company Contribution Account” credited with Company Contributions, if
any, made in accordance with Section 4.03. Effective January 1, 2001, Company
Matching Accounts for pre-2001 Matching Contributions shall become Inactive
Accounts, and new Company Matching Accounts shall be established as of
January 1, 2001.
     (d) “Travelers Benefit Account” credited for Plan Years ending on or before
December 30, 2000, with Traveler Contributions, if any, made in accordance with
Section 4.04. Effective January 1, 2001, Travelers Benefit Accounts shall be
maintained as Inactive Accounts.
     (e) “Prior Plan and Rollovers Account” credited with Rollover
Contributions, if any, made in accordance with Section 4.05.
     2.04 “Active Participant” for a Plan Year means a Participant who is
employed by an Employer as an Eligible Employee for any portion of the Plan
Year; provided, however that (i) for purposes of making Elective Deferrals under
Section 4.01, a Participant will not be an Active Participant for a Plan Year
unless he or she has Compensation in the Plan Year; (ii) for purposes of Company
Contributions under Section 4.03, Traveler Contributions under
Section 4.04(a)(ii), and any minimum contributions required under Article XII, a
Participant will not be an Active Participant for the Plan Year unless he or she
is an Employee on the last day of the Plan Year or had a Termination of
Employment during the Plan Year by reason of Retirement, Disability, death, a
Reduction-in-Force Termination or lay-off; and (iii) for purposes of Company
Contributions under Section 4.03, a Participant will not be Active Participant
for the Plan Year unless he or she has completed 1,000 or more Hours of Service
during the Plan Year, or had a Termination of Employment during the Plan Year by
reason of Retirement, Disability, death, or a Reduction-in-Force Termination.
     2.05 “Authorized Leave of Absence” means an absence with or without pay,
authorized by an Employer on a non-discriminatory basis, for Disability,
accident, jury duty, military duty, or other reasons.
     2.06 “Beneficiary” means any person affirmatively designated by a
Participant pursuant to Section 8.05(c) to receive death benefits under the Plan
(a “Designated Beneficiary”) or if there is no Designated Beneficiary or the
designation is ineffective under Section 8.05, the person or persons entitled to
receive death benefits under the Plan by default under Section 8.05.
     2.07 “Board” means the board of directors of the Company.
     2.08 “Code” means the Internal Revenue Code of 1986, as amended, or any
succeeding Internal Revenue Code. References to sections of the Code shall be
include any such sections as amended, modified or renumbered.

-2-



--------------------------------------------------------------------------------



 



     2.09 “Company” means (a) before March 18, 1997, Chi Bridge Holdings, Inc.,
a Delaware corporation, and (b) on and after March 18, 1997, Chicago Bridge &
Iron Company, a Delaware corporation, a wholly-owned subsidiary of Chicago
Bridge & Iron Company N.V., a Netherlands corporation; or any successor
corporation, by merger, consolidation, purchase or otherwise, which elects to
adopt the Plan and the Trust.
     2.10 “Company Contributions” means the contributions made from time to time
by an Employer to the Trustee in accordance with Section 4.03.
     2.11 “Company Stock” means the publicly traded common shares of the
Company’s parent corporation, Chicago Bridge & Iron Company N.V., a Netherlands
corporation.
     2.12 “Company Stock Fund” means an Investment Fund designated for
investment in Company Stock. Up to 100% of the assets of the Company Stock Fund
may be invested in Company Stock.
     2.13 “Compensation” means the amounts below:
     (a) Compensation. Except as provided in subsection (b), Compensation means
the total cash salary and wages paid by the Employer through the U.S. payroll
system of an Employer to a Participant while an Eligible Employee, or paid by
the Employer through its payroll system for U.S. Expatriate Employees (as
defined in Section 2.19) to a Participant while an Eligible Employee and a U.S.
Expatriate Employee, (i) including short-term disability payments made directly
from the assets of the Employer, overtime, and cash bonuses under any annual or
other short-term incentive pay or bonus plan, (ii) excluding long-term
incentives, stock options, restricted stock, similar non-cash benefits,
contributions or benefits under any employee benefit plan and special allowances
provided to U.S. Expatriate Employees for the purpose of equalizing their salary
and wages, (iii) increased by the amount of any Elective Deferrals under this
Plan and any other elective contributions or deferrals made by an Employer on
behalf of an Employee that are excluded from the Participant’s income by
Section 125, Section 132(f), Section 402(e)(3), Section 402(h)(1)(B),
Section 403(b), Section 408(p)(2)(A)(i) or Section 457 of the Code, and
(iv) excluding all compensation in excess of the Compensation Limit.
     (b) Statutory Compensation. For purposes of applying the limitations of
Article V (including the identification of Highly Compensated Employees), and
applying the requirements of Article XII (including the identification of Key
Employees), subject to the exceptions below, Statutory Compensation means
compensation as defined for purposes of Section 415(c)(3) and Treasury
Regulations Sections 1.415-2(d)(11)(i) thereunder, including wages within the
meaning of Section 3401(a) of the Code and all other payments of compensation to
an employee by his employer (in the course of the employer’s trade or business)
for which the employer is required to furnish the employee a written statement
under sections 6041(d), 6051(a)(3), and 6052 of the Code, determined without
regard to any rules under section 3401(a) that limit the remuneration included
in wages based on the nature or location of the employment or the services

-3-



--------------------------------------------------------------------------------



 



performed (such as the exception for agricultural labor in section 3401(a)(2).
Notwithstanding the foregoing:
     (1) For purposes of the identification of Highly Compensated Employees
under Section 2.28 for Plan Years beginning before January 1, 1998, Statutory
Compensation means compensation as defined for purposes of Section 415(c)(3) of
the Code and Treasury Regulations Sections 1.415-2(d)(2), (3) and
(10) thereunder, (i) including wages, salaries, fees for professional services,
and other amounts received (without regard to whether or not an amount is paid
in cash) for personal services actually rendered in the course of employment
with the Employer or any Related Company to the extent that the amounts are
included in gross income (including, but not limited to, commissions paid
salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits and
reimbursements or other expense allowances under a nonaccountable plan), but
(ii) excluding contributions of the Employer or a Related Company to (unless
includible in the gross income of the Employee for the taxable year when
contributed), or distributions from, a plan of deferred compensation (other than
an unfunded nonqualified plan), amounts realized from the exercise of a
non-qualified stock option or when restricted stock (or property) held by an
Employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture (as determined under Section 83 of the Code),
amounts realized from the sale, exchange or other disposition of stock acquired
under an incentive stock option, and other amounts which receive special tax
benefits.
     (2) In applying Statutory Compensation for purposes of determining whether
an Employee is a Highly Compensated Employee under Section 2.28 or a Key
Employee under Section 12.02(d), for purposes of determining the Actual Deferral
Percentage under Section 5.02 and the Actual Contribution Percentage under
Section 5.03, and for purposes of determining for Plan Years beginning on or
after January 1, 1998 the limitations under Section 5.07 and Minimum Employer
Contributions under Section 12.03(a), Statutory Compensation under this
subsection shall be increased by the amount of Elective Deferrals under this
Plan and any other elective contributions or deferrals made by an Employer or
Related Company on behalf of an Employee that excluded from the Participant’s
income by Section 125, Section 132(f), Section 402(e)(3), Section 402(h)(1)(B),
Section 403(b), Section 408(p)(2)(A)(i) or Section 457 of the Code.
     (3) Except for purposes of determining Highly Compensated Employees under
Section 2.28, Key Employees under Section 12.02(d), and the limitations under
Section 5.07, Statutory Compensation will not exceed the Compensation Limit.
     2.14 “Compensation Limit” means $200,000 (for 2002), as adjusted for
increases in the cost-of-living in accordance with Section 401(a)(17)(B) of the
Code. The cost-of-living adjustment in effect for a calendar year applies to any
determination period beginning in such calendar year. If a determination period
consists of fewer than 12 months, the annual

-4-



--------------------------------------------------------------------------------



 



Compensation Limit is an amount equal to the otherwise applicable annual
Compensation Limit multiplied by a fraction, the numerator of which is the
number of months in the short determination period, and the denominator of which
is 12.
     2.15 “Disability” or “Disabled” means a Participant’s inability to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous or indefinite period of at least twelve (12) months, and which
is substantiated by proof of disability satisfactory to the Plan Administrator
(which proof shall include a written statement of licensed physician or other
appropriate medical care provider appointed or approved by the Employer).
     2.16 “Dollar Limit” has the meaning defined for such term in Section 5.01.
     2.17 “Effective Date” means January 1, 1997, the effective date of this
amendment and restatement. The original effective date of the Plan was June 16,
1964.
     2.18 “Elective Deferrals” means the contributions made by an Employer to
the Trustee on behalf of an Active Participant attributable to reductions in the
Participant’s Compensation pursuant to a Salary Reduction Agreement in
accordance with Section 4.01.
     2.19 “Eligible Employee” means (i) any Employee who is employed by an
Employer and paid through the U.S. payroll system of the Employer, including an
Employee transferred from the United States to work outside the United States
but retained on the U.S. payroll system of the Employer, and (ii) any Employee
who is employed by a non-U.S. Employer whose salary and wages are not paid
through the U.S. payroll system but who is considered to be a considered to be a
U.S. expatriate employee under such Employer’s employment and personnel policies
(a “U.S. Expatriate Employee”), but excluding:
     (a) Union Employees. Any Employee who is a member of a collective
bargaining unit of employees represented by a collective bargaining agent with
which an Employer or a Related Company has a bargaining agreement, unless that
agreement requires inclusion of the Employee in this Plan.
     (b) Nonresident Aliens. Any Employee who (i) (A) is neither a citizen nor
resident of the United States or (B) is first employed by an Employer or Related
Company outside the United States other than as a U.S. Expatriate Employee, and
(ii) receives no earned income (within the meaning at Section 911(d)(2) of the
Code) from the Employer or a Related Company from sources within the United
States (within the meaning of Section 861(a)(3) of the Code).
     (c) Leased Employees. Any individual who is classified by the Employer at
the relevant time as a Leased Employee (defined below), even if such person is
subsequently determined to be, or to have been, a common-law employee of an
Employer. For this purpose “Leased Employee” means a person who is not an
employee of a recipient and who provides services to the recipient if:
     (1) such services are provided pursuant to an agreement between the
recipient and any other person,

-5-



--------------------------------------------------------------------------------



 



               (2) such person has performed such services for the recipient (or
for the recipient and related persons) on a substantially full-time basis for a
period of a least 1 year, and
               (3) such services are performed under the primary direction and
control of the recipient.
     (d) Independent Contractors. Any individual who is classified by the
Employer at the relevant time as an independent contractor, even if such person
is subsequently determined to be, or to have been, a common-law employee of an
Employer.
     (e) Field Employees. For Plan Years ending on or before December 31, 2000,
any Field Employee who at the relevant time has not yet qualified as a Traveler.
     (f) Part-Time and Temporary Workers. Any Employee who is not classified by
the Employer at the relevant time as either a regular full-time or regular
part-time employee. For this purpose an eligible “regular part-time employee”
must have a normal scheduled work week of at least 20 Hours of Service or
actually perform more than 1,000 Hours of Service in the 12-month period
measured from the date he or she first performs an Hour of Service or in any
Plan Year ending after that date. A temporary or summer employee shall not be an
Eligible Employee.
     2.20 “Employee” means any common law employee of an Employer or a Related
Company, and any leased employee (within the meaning of Section 414(n)(2) of the
Code) of an Employer or any Related Company.
     2.21 “Employer” or “Employers” means the Company and any Related Company
which has adopted the Plan pursuant to Section 13.01.
     2.22 “Employer Stock” means Company Stock, and stock of a Participant’s
former employer accumulated in an account for the Participant under a Transferor
Plan that is maintained as an Inactive Account under this Plan.
     2.23 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     2.24 “Field Employee” means an employee of an Employer or a Related
Company, who is paid on an hourly basis from the “field payroll”, and whose
duties consist of transient construction or related services performed on-site
in the field and not at a permanent office, manufacturing or warehouse facility
of the Employer or a Related Company.
     2.25 “Forfeiture” means the portion of a Participant’s Accrued Benefit that
is forfeited as provided in Sections 4.10, 5.01, 5.02(c), or 13.04.
     2.26 “Former Plan” means this Plan, then known as the CBI 401(k) Pay
Deferral Plan, as in effect immediately before the Effective Date of this
amendment and restatement, and including, to the extent relevant for
administering this Plan, the Hourly Plan.

-6-



--------------------------------------------------------------------------------



 



     2.27 “Hardship” means an immediate and heavy financial need of the
Participant on account of:
     (a) Medical Expenses. Expenses for medical care described in Section 213(d)
of the Code previously incurred by the Participant, the Participant’s spouse or
any dependents of the Participant (as defined in Section 152 of the Code) or
amounts necessary for these persons to obtain medical care described in Section
213(d) of the Code.
     (b) Home Purchase. Costs directly related to the purchase of a principal
residence for the Participant (excluding mortgage payments).
     (c) Educational Expenses. Payment of tuition, related educational fees and
room and board expenses for the next 12 months of post-secondary education for
the Participant, his or her spouse, children or dependents (as defined in
Section 152 of the Code).
     (d) Prevention of Eviction or Foreclosure. Payments necessary to prevent
the eviction of the Participant from his or her principal residence or
foreclosure on the mortgage of the Participant’s principal residence.
     (e) Other Deemed Hardship Events Designated by the Internal Revenue
Service. Such other events, if any, that are designated by the Internal Revenue
Service as constituting deemed immediate and heavy financial needs in
regulations, revenue rulings, notices, or other documents of general
applicability.
     2.28 “Highly Compensated Employee” means, for any Plan Year, any individual
who is an Employee described in subsection (a) or (b) below, or who is a former
Employee described in subsection (c) below:
     (a) An Employee who at any time during the current Plan Year or the
preceding Plan Year is a more than five percent (5%) owner (or is considered as
owning more than five percent (5%) within the meaning of Section 318 of the
Code) of the Employer or a Related Company (“5% Owner”).
     (b) An Employee who received Statutory Compensation during the preceding
Plan Year in excess of $80,000 (as adjusted in accordance with regulations and
rulings under Section 414(q) of the Code), and is in the group consisting of the
top twenty percent (20%) of the total number of persons employed by the Employer
and Related Companies when ranked on the basis of Statutory Compensation paid
during the preceding Plan Year, provided, however, that, for purposes of
determining the total number of persons employed by the Employer and Related
Companies, the following Employees shall be excluded:
     (i) Employees who have not completed an aggregate of six (6) months of
service during the preceding Plan Year,

-7-



--------------------------------------------------------------------------------



 



     (ii) Employees who work less than seventeen and one-half (171/2) hours per
week for 50% or more of the total weeks worked by such employees during the
preceding Plan Year,
     (iii) Employees who normally work during not more than six (6) months
during any year,
     (iv) Employees who have not attained age twenty-one (21) by the end of the
preceding Plan Year,
     (v) Employees who are nonresident aliens and who receive no earned income
(within the meaning of Section 911(d)(2) of the Code) from the Employer or
Related Companies which constitutes income during the preceding Plan Year from
sources within the United States (within the meaning of Section 861(a)(3) of the
Code), and
     (vi) Except to the extent provided in regulations prescribed by the
Secretary of the Treasury, Employees who are members of a collective bargaining
unit represented by a collective bargaining agent with which an Employer or
Related Company has or has had a bargaining agreement.
     (c) A former Employee of an Employer or any Related Company if such former
Employee was a Highly Compensated Employee at the time he or she had a
Termination of Employment, or at any time after he or she attains age 55. For
purposes of this subsection, (i) an Employee who performs no services for the
Employer or a Related Company during a Plan Year (for example, an Employee who
is on an Authorized Leave of Absence throughout the Plan Year) shall be treated
as having had a Termination of Employment in the Plan Year in which he last
performed services for the Employer or a Related Company and (ii) an Employee
who performs services for the Employer or a Related Company during a Plan Year
shall nevertheless be deemed to have had a Termination of Employment (solely for
purposes of determining whether such Employee is a Highly Compensated Employee
for any period after he or she has an actual Termination of Employment) if
(1) in a Plan Year prior to his or her attainment of age 55, the Employee
receives Statutory Compensation in an amount less than 50% of his or her average
annual Statutory Compensation for the three consecutive calendar years preceding
such Plan Year during which his or her Statutory Compensation was the greatest
(or the total period of the Employee’s service with the Employer and Related
Companies, if less), and (2) after such Plan Year in which the Employee is
deemed to have had a Termination of Employment and before the Plan Year in which
the Employee has an actual Termination of Employment, the Employee’s services
for and Compensation from the Employer and Related Companies do not increase
significantly.
     2.29 “Hour of Service” means each hour for which an Employee is paid, or
entitled to payment, by an Employer or a Related Company:
     (a) for the performance of duties;

-8-



--------------------------------------------------------------------------------



 



     (b) on account of a period of time during which no duties were performed;
provided, however, that (i) no more than 501 Hours of Service shall be credited
for any single continuous period during which an Employee performs no duties,
and (ii) no Hours of Service shall be credited for payments made or due under a
plan maintained solely for the purpose of complying with applicable workers’
compensation, unemployment compensation or disability insurance laws, or for
reimbursement of medical expenses; and
     (c) for which back pay, irrespective of mitigation of damages, is awarded
or agreed to by the Employer or Related Company; provided, however, that (i) no
more than 501 Hours of Service shall be credited for any single continuous
period of time during which the Employee did not or would not have performed
duties, and (ii) Hours of Service credited under (a) or (b) shall not also be
credited under (c).
The determination of Hours of Service for reasons other than the performance of
duties shall be determined in accordance with the provisions of Labor Department
Regulations Section 2530.200b-2(b), and Hours of Service shall be credited to
computation periods in accordance with the provisions of Labor Department
Regulations Section 2530.200b-2(c).
     2.30 “Hourly Plan” means the CBI Hourly Employees’ Savings Plan as in
effect immediately prior to the Effective Date.
     2.31 “Inactive Account” means an separate Account maintained under this
Plan (including any account transferred from a Transferor Plan) to which no
further Elective Deferrals, Matching Contributions, Company Contributions,
Travelers Contributions or Rollover Contributions are currently allocated, but
which the Plan Administrator in its discretion maintains as a separate Account
to reflect any special vesting schedule applicable to the Account, any special
distribution options required or permitted for such Account, and any other
special benefits, rights or features pertaining to such Account. Schedule 1 sets
forth the Accounts, including Inactive Accounts (and their vesting schedules,
special distribution options, and other salient benefits, rights and features)
maintained under this Plan from time to time.
     2.32 “Investment Committee” means the committee appointed by the Company
pursuant to Section 6.06 to act on behalf of the Company with respect to the
investment of Plan assets.
     2.33 “Investment Fund” means each pooled or commingled investment fund or
investment arrangement designated or authorized by the Investment Committee
pursuant to Section 6.07 from among (i) regulated investment companies
registered under the Investment Company Act of 1940; (ii) common trust funds or
collective investment funds qualified under Sections 401 and 501 of the Code;
(iii) a discount brokerage account provided by a brokerage firm that is a member
of NASD/SIPC designated or authorized by the Investment Committee to provide
individually directed accounts for purposes of this Plan; (iv) any other funding
vehicle (including, but not limited to, a limited partnership); (v) the Company
Stock Fund; (vi) any other fund for the holding of other Employer Stock
maintained in connection with an Inactive Account transferred from a Transferor
Plan, and (vii) for former participants in the Hourly Plan, guaranteed
investment contracts issued by Principal Mutual Life Insurance Company. Solely
for

-9-



--------------------------------------------------------------------------------



 



the purpose of segregating notes representing loans to a Participant under
Section 7.02, the Trustee and Plan Administrator shall hold such notes as a
separate Investment Fund pursuant to Section 7.02(f).
     2.34 “Investment Manager” means a person who has acknowledged in writing
that he, she or it is a fiduciary with respect to this Plan and who (i) is
registered as an investment adviser under the Investment Advisers Act of 1940
(the “Act”), or (ii) is not registered as an investment adviser under such Act
by reason of paragraph (1) of Section 203(A) of such Act but is registered as an
investment adviser under the laws of the state in which such person maintains
his, her or its principal office and place of business, and who, at the time
such person last filed with such state the most recent the registration form
required to maintain such person’s registration under the laws of such state
also filed a copy of such form with the Secretary of Labor, or (iii) is a bank
as defined in the Act, or (iv) is an insurance company qualified to perform
investment management or investment advisory services under the laws of more
than one state.
     2.35 “Matching Contributions” means the contributions made from time to
time by an Employer to the Trustee in accordance with Section 4.02.
     2.36 “Maternity or Paternity Leave” means an absence from work (i) by
reason of pregnancy of the individual; (ii) by reason of a birth of a child of
the individual; (iii) by reason of the placement of a child with the individual
in connection with the adoption of such child by such individual; or (iv) for
purposes of caring for such child for a period beginning immediately following
such birth or placement. The Participant shall give the Plan Administrator such
timely information as the Plan Administrator may reasonably require to establish
that the absence from work is for one of the foregoing reasons and to establish
the number of days for which there was such an absence.
     2.37 “Normal Retirement Date” means the date on which the Participant
attains age 65.
     2.38 “Participant” means a current or former Eligible Employee
participating in the Plan as provided in Article III.
     2.39 “Period of Severance” means the period of time from the earliest of
(i) an Employee’s Termination of Employment, or (ii) the first anniversary of an
Employee’s first absence from work for any reason other than a Termination of
Employment, until the date the Employee is credited with an Hour of Service upon
reemployment by or return to service with an Employer or a Related Company.
However if one of the reasons for an Employee’s Termination of Employment or
other absence was Maternity or Paternity Leave, the Period of Severance shall
not include the first year that would otherwise be included in that Period of
Severance.
     2.40 “Plan” means this Chicago Bridge & Iron Savings Plan as set forth in
this document and as from time to time amended; including, for periods prior to
the Effective Date, the Former Plan.
     2.41 “Plan Administrator” means the person appointed by the Company in
accordance with Section 9.01 to serve as the plan administrator within the
meaning of Section 414(g) of the Code and as the administrator within the
meaning of Section 3(16)(A) of ERISA.

-10-



--------------------------------------------------------------------------------



 



     2.42 “Plan Year” means the calendar year.
     2.43 “QMAC” means the qualified matching contribution made from time to
time by an Employer to the Trustee in accordance with Section 4.06
     2.44 “Qualified Military Leave” means an absence due to service in the
uniformed services (as defined in chapter 43 of the United States Code) by any
Employee provided the Employee returns to employment with the Company or Related
Employer with re-employment rights provided by law.
     2.45 “QNEC” means the qualified non-elective contribution made from time to
time by an Employer to the Trustee in accordance with Section 4.06.
     2.46 “Reduction-in-Force Termination” means any permanent Termination of
Employment of an Employee initiated by the Company or any Related Company,
including any Termination of Employment caused by the sale by the Company or a
Related Company of an ownership interest in a Related Company or the assets of a
business or business segment, causing the sold Related Company, business or
business segment to cease being (or being part of) a Related Company, but
excluding:
     (a) any Termination of Employment by Retirement, or by early retirement
under any retirement arrangement of an Employer applying to that Employee,
elected by the Employee before being given notice of any impending Termination
of Employment, or pursuant to an election under any special program of
retirement incentive offered by the Company or Related Employer prior to any
notice of impending Termination of Employment;
     (b) any Termination of Employment by reason of Disability or death;
     (c) any Authorized Leave of Absence;
     (d) any Termination of Employment for or after “Cause,” as “Cause” is
defined in the Chicago Bridge & Iron Salaried Employee Severance Pay Plan as
from time to time in effect (the “Severance Plan”), whether or not the Severance
Plan applies to the Employee;
     (e) any voluntary resignation by the Employee; or
     (f) any event that is not a Termination of Employment as defined in
Section 2.55.
     2.47 “Related Company” means a corporation, trade, or business however
organized (including any limited liability company) during the time that it and
an Employer are (i) members of a controlled group of corporations as defined in
Section 414(b) of the Code; (ii) under common control as defined in Section
414(c) of the Code, (iii) members of an affiliated service group as defined in
Section 414(m) of the Code, or (iv) members of a group the members of which are
required to be aggregated pursuant to regulations under Section 414(o) of the
Code; provided, however, that for purposes of determining applying Section 5.07,
the

-11-



--------------------------------------------------------------------------------



 



standard of control under Sections 414(b) and 414(c) of the Code (and thus also
Company and Related Plans) shall be determined as provided in Section 5.07(e).
     2.48 “Related Plan” means any other defined contribution plan or any
defined benefit plan (as defined in Sections 414(i), (j) and (k) of the Code)
maintained by an Employer or a Related Company and intended to qualify under
Section 401(a) of the Code, respectively called a “Related Defined Contribution
Plan” and “Related Defined Benefit Plan.”
     2.49 “Required Distribution Date” means April 1 of the calendar year
following the later of (i) the calendar year in which the Participant attains
age 70-1/2, or (ii) the calendar year in which the Participant has a Termination
of Employment; provided, however, that this clause (ii) shall not apply (A) if
the Participant is a five percent (5%) owner (as determined under Code
Section 416(i)) of the Employer or a Related Company at any time during the Plan
Year ending with or within the calendar year in which he or she attains age
70-1/2, or (B) to a Participant who attained age 70-1/2 before January 1, 1999.
     2.50 “Restricted Account” means an Inactive Account that is subject to the
survivor annuity requirements of Section 417 of the Code.
     2.51 “Retirement” means a Termination of Employment on or after the date a
Participant (i) has attained age 55 and has completed 10 years of Service,
(ii) has completed 30 years of Service, or (iii) has attained his or her Normal
Retirement Date.
     2.52 “Rollover Contribution” means a contribution made from time to time by
an Eligible Employee to the Trustee in accordance with Section 4.05 of the Plan
(i) from a qualified trust as described in Section 402(c) of the Code, an
annuity contract described in Section 403(b) of the Code or an eligible plan
under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state; or (ii) from an individual retirement account or
individual retirement annuity (“IRA”) as described in Section 408(d)(3) of the
Code if the sole source of contributions to such IRA was one or more rollover
contributions from a qualified trust described in Section 402(c) of the Code. A
Rollover Contribution shall include any direct transfer of an eligible rollover
distribution described in Section 401(a)(31) of the Code from a qualified trust,
annuity contract, eligible governmental plan or IRA described in the preceding
sentence.
     2.53 “Salary Reduction Agreement” means the properly completed and executed
form provided by the Plan Administrator which has been filed by the Participant
with the Plan Administrator as provided in Section 4.01.
     2.54 “Service” means the aggregate of all periods of employment of an
Employee by an Employer or Related Company (including periods of Authorized
Leave of Absence) measured from the date an Employee first performs an Hour of
Service upon employment or reemployment to the date of the Employee’s
Termination of Employment, but excluding any Period of Severance other than an
Authorized Leave of Absence; provided, however, that (i) an Employee shall not
be credited with more than 12 months of Service with respect to any single
period of Authorized Leave of Absence; and (ii) if an Employee who has a
Termination of Employment is reemployed by an Employer or a Related Company and
performs an Hour of Service before he

-12-



--------------------------------------------------------------------------------



 



or she incurs a one-year Period of Severance, such Termination of Employment
shall be disregarded and his or her Service shall be treated as continuous
through the date he or she resumes employment as an Employee. An Employee shall
receive credit for 1/12 of a year of Service for each full or partial calendar
month of Service. Service once credited under this Section shall not be
disregarded by reason of any subsequent Period of Severance; except that if a
Participant has five consecutive one-year Periods of Severance, Service after
such five-year period shall not be taken into account for purposes of
Section 4.10 in determining the nonforfeitable percentage of his or her Accrued
Benefit derived from Employer contributions which accrued before such five-year
period. For purposes of determining whether or to what extent a Participant’s
Accounts transferred from a Transferor Plan are vested and nonforfeitable under
Section 4.11, Service of a Participant who was a participant in a Transferor
Plan shall include service with the predecessor employer credited for vesting
purposes under the Transferor Plan. Notwithstanding any provision of this Plan
to the contrary, contributions, benefits and service credit with respect to
Qualified Military Leave shall be provided in accordance with Section 414(u) of
the Code, effective as of December 12, 1994.
     2.55 “Termination of Employment” occurs when for any reason ( other than a
layoff for lack of work with recall rights) an individual is no longer an
Employee of an Employer or any Related Company, except that
     (a) If an individual incurs a layoff for lack of work with recall rights, a
Termination of Employment shall occur on the first anniversary of the date of
layoff, unless the individual has in the interim been recalled to employment
with the Employer or a Related Company.
     (b) A Participant’s Elective Deferrals, QNECs, QMACs, and earnings
attributable to these contributions shall be distributed on account of the
Participant’s severance from employment satisfying the requirements of
Section 401(k)(10) of the Code and Treasury Regulations and rulings thereunder,
all as in effect at the time of such severance from employment, as determined in
the sole discretion of the Plan Administrator. However, such a distribution
shall be subject to the other provisions of the Plan regarding distributions,
other than provisions that require a separation from service before such amounts
may be distributed.
     2.56 “Transferor Plan” means an employee benefit plan that is qualified
under Section 401(a) of the Code and that transfers part or all of its assets
and liabilities to, or merges or consolidates into, this Plan in a
trust-to-trust transfer described in Section 414 (l) of the Code.
     2.57 “Traveler” means a Field Employee who (i) has worked, within a
twenty-six week period, for the Employer or Related Company, in at least two
separate physical locations, one of which is no less than 50 miles from either
the other or from such Field Employee’s permanent residence; (ii) has worked
during a minimum of twenty weeks within a twelve-month period at least two
separate physical locations no less than 50 miles apart on projects consisting
of significant manufacturing, refining or processing plan repairs or renovations
(commonly known in the industry as “turnaround contracts”) or (iii) has worked
as a field superintendent, weld supervisor, safety supervisor, pusher or
non-destructive examination supervisor continuously for at least thirty calendar
days.

-13-



--------------------------------------------------------------------------------



 



     2.58 “Traveler Contributions” means the contributions for Plan Year’s
ending on or before December 31, 2000 made from time to time by an Employer to
the Trustee in accordance with Section 4.04.
     2.59 “True-Up” Contributions” has the meaning defined for such term in
Section 4.02(d).
     2.60 “Trust” means the trust established under the Trust Agreement by which
contributions shall be received, held, invested and distributed to or for the
benefit of Participants and Beneficiaries.
     2.61 “Trust Agreement” means the trust agreement dated December 31, 1996,
by and between the Company and T. Rowe Price Trust Company, a Maryland limited
trust company, as Trustee, and any amendments thereto or successor or
supplemental agreements
     2.62 “Trust Fund” means any property, real or personal, received by the
Trustee, plus all income and gains and less losses, expenses and distributions
chargeable thereto.
     2.63 “Trustee” means the corporation, bank, trust company, individual or
individuals who accept appointment as trustee to execute the duties of the
Trustee set forth in the Trust Agreement.
     2.64 “Valuation Date” means the last business day of each calendar year and
such additional dates as the Plan Administrator shall deem appropriate. The Plan
Administrator may designate different additional Valuation Dates for different
Investment Funds and for different purposes under the Plan.
ARTICLE III
Participation
     3.01 Participation.
     (a) Each Eligible Employee who was a Participant in the Former Plan
immediately before the Effective Date shall continue as a Participant in the
Plan from and after the Effective Date.
     (b) Except as provided in subsection (c), each other Eligible Employee
shall become a Participant on the first day on which he or she is an Eligible
Employee.
     (c) An Eligible Employee who is a shop employee at the Clive, Provo or
Warren Shops or whose participation in this Plan is governed by a collective
bargaining agreement that provides for an Eligibility Period of Service (defined
below) shall become a Participant on the date he or she completes an Eligibility
Period of Service, if he or she is then employed by an Employer as an Eligible
Employee. If he or she is not then employed by an Employer as an Eligible
Employee on such date he or she shall become a Participant on the first day
thereafter that he or she is an employed by an Employer as an Eligible Employee,
unless he or she had a Period of Severance of at least five consecutive

-14-



--------------------------------------------------------------------------------



 



years before again becoming an Eligible Employee; in which case he or she will
not become a Participant until the date he or she completes an new Eligibility
Period of Service under this subsection after the Period of Severance. For
purposes of this subsection an “Eligibility Period of Service” is a one-year
period beginning on the date the Employee first completes an Hour of Service
(determined without regard to whether the Employee is an Eligible Employee on
the first or last day of such period or the number of Hours of Service in such
Period).
     3.02 Duration of Participation. An Eligible Employee who becomes a
Participant shall continue to be a Participant until the later of (i) his or her
Termination of Employment, or (ii) the distribution of his or her entire vested
Accrued Benefit from the Plan.
     3.03 Participation Upon Re-Employment. A Participant who has a Termination
of Employment, and thereafter resumes employment with an Employer as an Eligible
Employee shall again become a Participant immediately upon becoming an Eligible
Employee. An Eligible Employee described in Section 3.01(c) who has a
Termination of Employment before becoming a Participant and thereafter resumes
employment with an Employer as an Eligible Employee shall again become a
Participant in accordance with Section 3.01.
     3.04 Participation Forms. A Participant shall not be eligible to make
Elective Deferrals (or to receive an allocation of Matching Contributions) until
the effective date of his or her Salary Reduction Agreement as determined under
Section 4.01(c). A Participant shall execute and deliver to the Plan
Administrator a Beneficiary designation and an investment election, on such form
or forms provided or permitted by the Plan Administrator, and in such manner, as
the Plan Administrator may prescribe.
ARTICLE IV
Contributions and Vesting
     4.01 Elective Deferrals.
     (a) General. Each Active Participant may elect to make Elective Deferrals
from his or her Compensation by executing and filing an appropriately completed
Salary Reduction Agreement with the Plan Administrator on such form or forms
provided or permitted by the Plan Administrator and in such manner as the Plan
Administrator may prescribe. The Salary Reduction Agreement shall specify the
percentage of Compensation to be contributed to the Plan as Elective Deferrals.
That percentage shall not be more than the maximum percentage for Elective
Deferrals prescribed by the Plan Administrator from time to time uniformly
applicable to all Participants and effective from and after the date prescribed.
The Employer shall reduce each Participant’s Compensation by, and contribute to
the Trust as Elective Deferrals on behalf of such Participant, the amount (if
any) by which such Participant’s Compensation has been reduced under such
Participant’s Salary Reduction Agreement. A Participant’s Salary Reduction
Agreement shall continue in effect, subject to subsection (e) below,
notwithstanding any change in his or her Compensation, until he or she changes
or revokes his or her Salary Reduction Agreement.

-15-



--------------------------------------------------------------------------------



 



     (b) Changes of Salary Reduction Agreements. A Participant may change his or
her rate of Elective Deferrals by executing and filing a new Salary Reduction
Agreement with the Plan Administrator on such form provided or permitted by the
Plan Administrator and in such manner as the Plan Administrator may prescribe.
     (c) Effective Date of Salary Reduction Agreement. A Salary Reduction
Agreement or a change thereof shall apply solely to Compensation not yet paid or
payable as of the date such new or changed Salary Reduction Agreement is filed
with the Plan Administrator. Subject to the foregoing requirement, a Salary
Reduction Agreement or change thereof shall take effect on the first day of the
payroll period as of which the start or change of the Participant’s Elective
Deferrals is administratively practicable (determined under procedures
established by the Plan Administrator) after the Participant has executed and
filed an initial or changed Salary Reduction Agreement with the Plan
Administrator as provided in subsection (a) or (b) of this Section 4.01.
     (d) Revocations of Salary Reduction Agreements. A Participant may revoke a
Salary Reduction Agreement with respect to Compensation not paid or payable as
of the date of such revocation by executing and filing a revocation of such
Salary Reduction Agreement on such form provided or permitted by the Plan
Administrator and in such manner as the Plan Administrator may prescribe.
Revocation of a Salary Reduction Agreement shall take effect on the first day of
the payroll period as of which implementing the revocation is administratively
practicable (determined under procedures established by the Plan Administrator)
after the Participant has executed and filed such revocation with the Plan
Administrator. A Participant’s Salary Reduction Agreement shall become
ineffective upon his or her ceasing to be an Active Participant. But the
Participant may make a new Salary Reduction Agreement in accordance with
subsection (a) upon again becoming an Active Participant.
     (e) Other Reductions and Limitations. Elective Deferrals shall not exceed
the lowest maximum amount permitted by Article V. Notwithstanding anything in a
Salary Reduction Agreement, the Plan Administrator may reduce the Elective
Deferrals and amend the Salary Reduction Agreement of any Participant to prevent
a reasonably anticipated violation of the limitations of Section 5.07, and may
reduce the Elective Deferrals and Salary Reduction Agreement of any Participant
who is a Highly Compensated Employee to prevent a reasonably anticipated
violation of the limitations of Sections 5.01 or 5.02. If a Participant receives
a Hardship distribution pursuant to Section 7.01, his or her Salary Reduction
Agreement shall be suspended in accordance with Section 7.01(b)(4). The Plan
Administrator may, in its discretion, impose such additional rules, regulations
and limitations on the amount of Elective Deferrals that may be elected,
including limitations on the amount of Elective Deferrals that an Active
Participant may elect for each payroll period to a pro-rata portion of the
Dollar Limit, and limitations on the amount of Elective Deferrals that a Highly
Compensated Employee may elect, to ensure that the limitations of Article V are
not exceeded.
     (f) Time for Contributing Elective Deferrals. For each payroll period
during a Plan Year, each Employer shall pay the Elective Deferrals of
Participants who are its Employees over to the Trustee as of, or as soon as
reasonably possible after, the date such

-16-



--------------------------------------------------------------------------------



 



amount would otherwise have been paid to the Participant in cash, but not later
than the 15th business day of the month following the month in which such amount
would otherwise have been paid to the Participant in cash.
     (g) Allocation of Elective Deferrals. Elective Deferrals shall be allocated
to the Employee 401(k) Account of each Participant on whose behalf such Elective
Deferrals were made.
     4.02 Matching Contributions.
     (a) General. Subject to Sections 11.01, 11.02 and 11.04, for each Plan
Year, each Employer shall contribute on behalf of each Participant employed by
the Employer on whose behalf Elective Deferrals are made, an amount equal to one
hundred percent (100%) of so much of the Participant’s Elective Deferrals for
the Plan Year as do not exceed three percent (3%) of the Participant’s
Compensation for the Plan Year, or such larger or smaller percentages as each
Employer may determine uniformly for the Participants who are its Employees. An
Employer may change such percentages from time to time during the Plan Year,
provided that the Employer may not retroactively decrease the percentages of its
Matching Contributions or the percentage of Elective Deferrals subject to
Matching Contributions.
     (b) Time for Contributing Matching Contributions. Matching contributions
shall be determined and made, on the basis of Elective Deferrals, for each
payroll period, subject to the subsection (d) below. However the Employer may
pay its Matching Contributions over to the Trustee at any time not later than
the due date for the filing of the federal income tax return (including any
extensions) of the Employer for the tax year during which occurs the last day of
the Plan Year containing the last day of such payroll period.
     (c) Allocation of Matching Contributions. Matching Contributions shall be
allocated to the Company Matching Account of each Participant on whose behalf
such Matching Contributions were made; provided, however, that effective
January 1, 2001, a Participant’s Company Matching Account as of December 31,
2000 shall become an Inactive Account for pre-2001 Matching Contributions
(including accumulated and future earnings thereon), as indicated in Schedule 1,
and a new Company Matching Account shall be established for each such
Participant as of January 1, 2001.
     (d) True-Up Contributions. As of the last day of each Plan Year, the
applicable Matching Contributions formula under subsection (a) shall be applied
to the total of the Participant’s Elective Deferrals for the Plan Year then
ending, and each Employer shall contribute (within the time specified by
subsection (b)), on behalf of each Participant on whose behalf Elective
Deferrals are made, the amount, if any (the “True-Up Contribution”), by which
the total Matching Contributions so required exceed the actual Matching
Contributions previously determined on the basis of payroll periods for such
Active Participant during the course of the Plan Year. If an Employer has
changed its determination of percentages for its matching contribution formula
during the Plan

-17-



--------------------------------------------------------------------------------



 



Year, the amount of the True-Up Contribution shall be determined separately for
each portion of a Plan Year during which a given matching contribution formula
was in effect.
     4.03 Company Contributions.
     (a) General. Subject to Sections 11.01, 11.02 and 11.04, for each Plan Year
for which the Company elects in its sole discretion for Employers to make a
Company Contribution, each Employer shall make a Company Contribution for each
Active Participant employed by the Employer (other than, for Plan Years ending
on or before December 31, 2000, a Traveler entitled to an allocation of Traveler
Contributions pursuant to Section 4.04) who is an Employee on the last day of
the Plan Year or had a Termination of Employment during the Plan Year by reason
of Retirement, Disability, death or a Reduction-in-Force Termination. The Amount
of the Company Contribution shall be (i) a percentage, determined by the Company
in its discretion and uniformly applicable to all such Active Participants that
is not less than five percent (5%), and not more than twelve percent (12%), or
such larger or smaller percentage as each Employer may determine in its
discretion and make uniformly applicable to all Active Participants employed by
it, of (ii) the Compensation of each Active Participant for the portion of the
Plan Year during which the Participant is an Active Participant (other than such
a Traveler). If an Employer has changed its determination of the percentage of
its Company Contribution during the Plan Year, the amount of the Company
Contribution shall be determined separately for each portion of a Plan Year
during which a given percentage was in effect.
     (b) Time for Company Contributions. For each Plan Year, each Employer shall
pay its Company Contributions over to the Trustee not later than the due date
for the filing of the federal income tax return (including any extensions) of
the Employer for the tax year during which the last day of such Plan Year
occurs.
     (c) Allocation of Company Contributions. Company Contributions shall be
allocated to the Company Contribution Account of each Active Participant
eligible for such allocation under subsection (a) in the same ratio that the
eligible Compensation of such Active Participant bears to the total eligible
Compensation of all Active Participants.
     4.04 Traveler Contributions.
     (a) Traveler Contributions. Subject to Sections 11.01, 11.02 and 11.04, for
each Plan Year ending on or before December 31, 2000, for which the Company
elects to make a Company Contribution, each Employer shall contribute for each
Active Employee employed by the Employer who is a Traveler an amount equal to
(i) one dollar ($1.00) for each Hour of Service performed by a Traveler (as a
Traveler) described in clauses (i) or (ii) of Section 2.57, during the Plan
Year, and (ii) five percent (5%) of the Compensation of a Traveler (as a
Traveler) described in clause (iii) of Section 2.57 for the Plan Year.
     (b) Time for Traveler Contributions. Each Employee shall pay over to the
Trustee the Traveler Contribution for each Plan Year not later than the due date
for the

-18-



--------------------------------------------------------------------------------



 



filing of the federal income tax return (including extensions) of the Employer
for the tax year during which the last day of such Plan Year occurs.
     (c) Allocation of Traveler Contributions. Traveler Contributions shall be
allocated to the Travelers Benefit Account of each Traveler eligible for such
allocation under subsection (a) in the amount specified for such Traveler in
subsection (a).
     4.05 Rollover Contributions into the Plan. At the request of any Eligible
Employee the Plan Administrator shall direct the Trustee to accept a Rollover
Contribution on behalf of the Eligible Employee. A Rollover Contribution shall
be held in the Prior Plan and Rollovers Account for the Eligible Employee. If
the Rollover Contribution includes amounts that would not be includible in gross
income (except as provided by Sections 402(c), 403(a)(4), 403(b)(8) and
457(e)(16) of the Code) if not transferred as an Rollover Contribution, the Plan
Administrator shall separately account for the portion of the Rollover
Contribution which is so includible in gross income and the portion of such
Rollover Contribution which is not so includible. Each Rollover Contribution
shall be made in cash, in notes representing a loan to the Participant from a
qualified trust under provisions of such qualified trust similar to
Section 7.02, or in property (which may be stock or securities issued by the
former employer) acceptable to the Trustee in its sole discretion for purposes
of this Plan. Prior to accepting a Rollover Contribution, the Plan Administrator
may require that the Eligible Employee who wants to make the Rollover
Contribution shall provide evidence reasonably satisfactory to the Plan
Administrator that such Contribution qualifies as a Rollover Contribution.
Acceptance of a Rollover Contribution shall not in any manner guarantee the
result of such contribution under any tax laws; and neither the Company, the
Investment Committee, any Employer, the Plan Administrator, the Trustee nor any
Investment Manager, shall be responsible for such tax results. If the Plan
Administrator determines after any Rollover Contribution that such contribution
did not in fact qualify as a Rollover Contribution, the amount of the Rollover
Contribution, increased by income and gains and reduced (but not below zero) by
losses and expenses, shall be returned to the Eligible Employee.
     4.06 Special Contributions; QNECs and QMACs.
     (a) QNECs and QMACs. For each Plan Year, the Company may elect to have the
Company and the other Employers make a special contribution in such amount (if
any) as the Company may determine as QNECs and/or QMACs. In any Plan Year in
which the Company elects to have such a QNEC or QMAC made, each Employer shall
contribute a fractional portion of the QNEC or QMAC in such amount as the
Company shall determine to be appropriate in the circumstances.
     (b) Time for QNECs or QMACs. Each Employer shall pay its QNECs or QMACs for
a Plan Year over to the Trustee not later than the last day of the following
Plan Year; provided, however, that if the Employer intends to deduct such QNEC
or QMAC in the tax year in which the last day of the Plan Year for which such
QNEC or QMAC was made occurs, the Employer shall pay its QNEC or QMAC over to
the Trustee on or before the due date for the filing of the federal income tax
return (including any extensions) of the Employer for such tax year.

-19-



--------------------------------------------------------------------------------



 



     (c) Allocation of QNECs or QMACs. As of the last day of each Plan Year, any
QNECs or QMACs made to the Plan for the Plan Year shall be allocated to the
Employee 401(k) Account of each Designated Participant (as defined below) who is
an Active Participant, as determined by the Company in its discretion, in
whichever one or more of the following methods as the Company shall determine:
          (i) Compensation-Based QNEC.
     (A) Compensation-based QNECs may be allocated to the Employee 401(k)
Account of each Designated Participant who has Compensation not in excess of an
amount specified by the Company in the ratio that such Participant’s
Compensation for the Plan Year bears to the total Compensation of all such
Participants for the Plan Year.
     (B) Compensation-based QNECs may be allocated to the Employee 401(k)
Account of each Designated Participant who has Compensation not in excess of an
amount specified by the Company in the ratio that such Participant’s
Compensation for the Plan Year bears to the total Compensation of all such
Participants for the Plan Year.
     (C) A Section 415-based QNEC may be allocated to the Employee 401(k)
Account of each Designated Participant in an amount that maximizes each such
Participant’s annual additions under Code Section 415(c) of the code.
     (ii) Per Capita-Based QNEC. A per capita-based QNEC may be allocated to the
Employee 401(k) Account of each Designated Participant in an amount equal to the
total per capita-based QNEC divided by the total number of such Participants for
the Plan Year.
     (iii) Section 401(k)-Based QMAC. A Section 401(k)-based QMAC may be
allocated to the Employee 401(k) Account of each Designated Participant in the
ratio that the amount of Elective Deferrals made to the Plan for such Plan Year
on behalf of such Participant bears to the total amount of Elective Deferrals
made to the Plan for such Plan Year on behalf of all such Participants, based on
Elective Deferrals up to a specified percentage or dollar amount of
Compensation, as determined by the Plan Administration.
     (d) Definition of Designated Participant. With respect to any QNEC or QMAC,
a Designated Participant is a Participant who is not a Highly Compensated
Employee for the Plan Year and who is designated by the Plan Administrator on
the basis of any one or more of the following:
     (i) such Participant’s level of Compensation;
     (ii) such Participant’s employment on the last day of the Plan Year;
     (iii) such Participant’s completion of a Year of Vesting Service;

-20-



--------------------------------------------------------------------------------



 



     (iv) such Participant’s making of a Salary Reduction Agreement Election; or
     (v) such Participant’s job classification that satisfies the
nondiscriminatory classification test.
     4.07 Crediting of Contributions. Contributions to be allocated to a
Participant’s Account shall be credited to such Account (and available for
Participant direction of investment pursuant to Section 6.08(a) and loans,
withdrawals and benefits pursuant to Articles VII and VIII) on or as soon as
reasonably practicable (under procedures established or approved by the Plan
Administrator) after the contributions (and a reconciliation of the
contributions to Participants’ Accounts) are actually received by the Trustee
from time to time during or after the Plan Year. However, for purposes of
determining the Accrued Benefit to which a Participant is entitled,
contributions made or to be made for a particular Plan Year but credited under
this Section after the last day of such Plan Year shall nevertheless be deemed
made and allocated on such last day of such Plan Year.
     4.08 Determination and Amount of Employer Contributions. Subject to the
Company’s determination of the rate (if any) of Company Contributions pursuant
to Section 4.03, the Plan Administrator shall determine the amount of any
contribution to be made by the Company and each Employer hereunder. In making
such determination, the Plan Administrator shall be entitled to rely upon the
estimates of Compensation made by the accounting officers of each respective
Employer with respect to the Employees of that Employer. Such determination
shall be binding on all Participants, all Employers, and the Trustee. Under no
circumstances shall any Participant or Beneficiary have any right to examine the
books and records of any Employer.
     4.09 Condition on Company Contributions. All contributions of Elective
Deferrals, Matching Contributions, Company Contributions, Traveler
Contributions, QNECs or QMACs by the Company or any other Employer under this
Plan are hereby expressly conditioned upon their being deductible for federal
income tax purposes under Section 404 of the Code; and notwithstanding anything
else in the Plan shall not exceed the amount so deductible.
     4.10 Form of Company Contributions. Contributions of the Company or any
other Employer under this Plan shall be in the form of cash if they are
(i) Elective Deferrals, (ii) Company Contributions to the extent not in excess
of 5% of the Compensation of Participants entitled to an allocation of such
Company Contributions, or (iii) Traveler Contributions. All other contributions
of the Company or any other Employer under this Plan (including that portion of
any Company Contributions in excess of 5% of the Compensation of Participants
entitled to an allocation of such Company Contributions) may in the discretion
of the Company be made in cash, in Company Stock that is a qualifying employer
security (as defined in Section 407(d)(5) of ERISA), or in other property
acceptable to the Trustee in its sole discretion.

-21-



--------------------------------------------------------------------------------



 



     4.11 Vesting.
     (a) Vesting Upon Normal Retirement Date, Death or Disability. A
Participant’s Accrued Benefit shall be fully vested and nonforfeitable if and
when the Participant attains his or her Normal Retirement Date, dies or becomes
Disabled on or before the date he or she has a Termination of Employment, or
incurs a Termination of Employment by reason of a Reduction-In-Force
Termination.
     (b) Fully Vested Accounts. A Participant’s Accrued Benefit shall be fully
vested and nonforfeitable at all times to the extent represented by the balance
of his or her Employee 401(k) Account, Travelers Benefit Account, and Rollover
Account.
     (c) Other Termination. Except as provided in subsection (a):
     (1) The vested and nonforfeitable portion of a Participant’s Accrued
Benefit attributable to his or her Company Contribution Account shall be the
percentage of such Account determined in accordance with the vesting schedule
specified below:

          Years of   Vested Service   Percentage
Less than five years
    0 %
Five years or more
    100 %

     (2) The vested and nonforfeitable portion of a Participant’s Accrued
Benefit attributable to his or her Company Matching Account (excluding his or
her Inactive Account for pre-2001 Matching Contributions) shall be the
percentage of such Account determined in accordance with the vesting schedule
specified below:

          Years of   Vested Service   Percentage
Less than three years
    0 %
Three years or more
    100 %,

     (d) Inactive Accounts. A Participant’s Accrued Benefit shall be fully
vested and nonforfeitable at all times to the extent represented by an Inactive
Account (including the Participant’s Inactive Account for pre-2001 Matching
Contributions, if any), other than an Inactive Account that comprises
contributions (including matching contributions) made by an employer under a
Transferor Plan. The nonforfeitable percentage of an Inactive Account that
comprises contributions (including matching contributions) made by an employer
under a Transferor Plan shall be determined under the vesting schedule specified
in the applicable Transferor Plan for accounts containing such contributions, as
shown on Schedule 1, taking into account (without duplication) all of the
Participant’s Years of Service including service with the predecessor employer
credited for vesting purposes under the Transferor Plan.

-22-



--------------------------------------------------------------------------------



 



     (e) Forfeitures. If a Participant has a Termination of Employment, then
that portion of the Participant’s Accrued Benefit which is not vested as of his
or her Termination of Employment shall become a Forfeiture as soon as
administratively practicable after the earliest of (i) the date on which the
balance of the Participant’s Accounts is distributed, (ii) the last day of the
Plan Year in which the Participant incurs a one year Period of Severance, or
(iii) the date of Termination of Employment; provided, however, if the
Participant has no vested interest in any Accounts, such portion shall become a
Forfeiture on the date of Termination of Employment.
     (f) Return to Employment. If a Participant or a former Participant resumes
service with an Employer as an Employee before incurring a Period of Severance
lasting five or more years, the amount forfeited under subsection (e) (without
adjustment for interest, gains or losses) shall be reinstated to the
Participant’s or former Participant’s Account(s) from which the Forfeiture
arose, as soon as administratively practicable after the Participant resumes
service with an Employer as an Employee, first out of Forfeitures for the Plan
Year in which reemployment occurs, and to the extent that Forfeitures for such
Plan Year are not sufficient, out of the Trust Fund as an administrative expense
of the Trust. If a former Participant does not resume employment with an
Employer before the end of a Period of Severance lasting at least five years,
the amounts forfeited under subsection (e) shall not be reinstated.
     (g) Application of Forfeitures. Forfeitures arising pursuant to Sections
4.10(e), 5.01, 5.02(c), or 13.04 during a Plan Year shall be applied first to
restore any Forfeitures that are reinstated during the Plan Year pursuant to
Sections 4.10(f) or 13.04; second, to correct in such Plan Year any errors in
the adjustment of Participants’ Accounts pursuant to Section 6.11, third, to the
payment of expenses of administering the Plan and the Trust pursuant to
Section 6.03, and fourth, toward the payment of Company Contributions.
Forfeitures that are applied toward payment of Company Contributions shall be
considered to be Company Contributions, shall reduce the amount of Company
Contributions otherwise required to be made to the Trust, and shall be allocated
in accordance with Section 4.03(c).
     4.12 Catch-Up Deferrals. Effective for Plan Years beginning on or after
January 1, 2002, each Participant who is an “Eligible Active Participant” (as
defined in subsection (a)) may elect to make Catch-Up Deferrals from his or her
Compensation by written election on a Salary Reduction Form filed with the Plan
Administrator in such manner as the Plan Administrator may prescribe. The
Employer shall reduce each Eligible Active Participant’s Compensation by, and
contribute to the Trust as Catch-Up Deferrals on behalf of such Participant, the
amount (if any) of the Participant’s Catch-Up Deferrals. For purposes of this
Section 4.12:
     (a) An “Eligible Active Participant” is a Participant who:
     (1) will have attained age 50 on or before the last day of the Plan Year;
and

-23-



--------------------------------------------------------------------------------



 



     (2) has made Elective Deferrals for the Plan Year that are the maximum
Elective Deferrals allowed under the Plan, taking into account the provisions of
Article V.
     (b) For each Plan Year, the amount of the Catch-Up Deferrals made on behalf
of a Participant who is an Eligible Active Participant shall be equal to the
dollar amount or percentage (in increments of 1%) of the Participant’s
Compensation specified by the Participant for Catch-Up Deferrals on his or her
Salary Reduction Form, provided that such Catch-Up Deferrals may not exceed the
lesser of the following for a Plan Year:
     (1) $1,000 for 2002, $2,000 for 2003, $3,000 for 2004, $4,000 for 2005,
$5,000 for 2006, and $5,000 for Plan Years after 2006 as adjusted for
cost-of-living increases by the Secretary of the Treasury or his delegate
pursuant to the provisions of Section 414(v)(2)(C) of the Code; or
     (2) The excess of (i) the Participant’s Statutory Compensation for the Plan
Year as determined under Section 2.13(b) (as applied for purposes of
Sections 5.02 and 5.03), over (ii) the Participant’s Elective Deferrals for the
Plan Year.
     (c) A Participant’s initial Catch-Up Deferral election shall be effective
for Compensation payable on or after the date on which such election is made and
shall remain in effect until changed or revoked. Thereafter, changes in the
percentage (solely in increments or decrements of 1%) or dollar amount of
Compensation to be deferred or revocation of any such election, may be made by
written election on a Salary Reduction Form filed with the Plan Administrator in
such manner as the Plan Administrator may prescribe.
     (d) The Catch-Up Deferrals for the Plan Year shall be credited to the
Participants’ Employee 401(k) Accounts in the amounts of their respective
Catch-Up Deferral elections for such Plan Year and shall be fully vested and
nonforfeitable.
     (e) Catch-Up Deferrals shall not be subject to any of the limitations under
Article V.
     (f) The Plan Administrator may specify rules from time to time governing
Catch-Up Deferrals, including, but not limited to, rules regarding the timing,
method, and implementation dates of Catch-Up Deferral elections and the return
or recharacterization of Catch-Up Deferrals as Elective Deferrals. Such rules
shall be in compliance with any applicable guidance issued by the Secretary of
the Treasury, and, to the extent deemed advisable by the Plan Administrator in
order to comply with such guidance, such rules may override any of the preceding
provisions of this Section 4.12.
     (g) Catch-Up Deferrals will be treated as Elective Deferrals for all
purposes of this Plan; other than Section 4.02 (relating to Matching
Contributions) and Article V (relating to Limitations on Contributions);
provided, however, that Catch-Up Deferrals recharacterized under subsection
(f) as Elective Deferrals will be eligible for Matching Contributions to the
extent provided for Elective Deferrals in Section 4.02

-24-



--------------------------------------------------------------------------------



 



ARTICLE V
Limitations on Contributions
     5.01 Excess Deferrals. Notwithstanding Section 4.01 or anything in a
Participant’s Salary Reduction Agreement, the sum for any calendar year of
(i) Elective Deferrals of any Participant under this Plan, (ii) any elective
deferrals excluded from the Participant’s gross income made under a Related
Plan, and (iii) the amount of elective deferrals under any other plan if the
Participant notifies the Plan Administrator in writing by March 1 of the
following calendar year that such other plan exists under which elective
deferrals were excluded from the Participant’s gross income and the amount of
such elective deferrals (excluding in every case Catch-Up Deferrals made under
Section 4.12 of this Plan or corresponding provisions authorized by Section
414(v) of the Code of any Related Plan or other plan), shall not exceed the
applicable Dollar Limit. The “Dollar Limit” is $11,000 for 2002, $12,000 for
2003, $13,000 for 2004, $14,000 for 2005, $15,000 for 2006, and for years after
2006 is $15,000 as adjusted for cost-of-living increases by the Secretary of the
Treasury or his or her delegate pursuant to Sections 402(g)(4) and 415(d) of the
Code; increased in each year to the extent applicable in accordance with
applicable regulations and rulings under Section 402(g)(7) of the Code. If the
sum of such amounts exceeds the Dollar Limit for a calendar year, the Plan
Administrator shall, not later than the April 15 following the close of such
calendar year, distribute to the Participant all or such portion of the
Participant’s Elective Deferrals in excess of the Dollar Limit (by first
distributing unmatched Elective Deferrals and then matched Elective Deferrals)
for such calendar year in an amount equal to the greater of (i) the amount the
Plan Administrator determines is necessary to eliminate the excess of the sum of
the amount described in clauses (i) and (ii) above over the, including net
income and minus any loss allocable to such amount determined in accordance with
Section 5.06, or (ii) the amount requested in writing by the Participant on or
before the March 1 following the close of such calendar year. Any Matching
Contributions (including any net income and minus any loss allocable thereto
determined in accordance with Section 5.06) made with respect to such
distributed Elective Deferrals matched Plan Administrator shall be forfeited and
allocated in accordance with Section 4.10(f).
     5.02 Excess Contributions: The ADP Test. Notwithstanding Section 4.01 or
anything in a Participant’s Salary Reduction Agreement, a Participant’s Elective
Deferrals shall not exceed the amounts permitted under the non-discrimination
rules of Section 401(k) of the Code as set forth in this Section.
     (a) Imposition of Limit. Elective Deferrals made with respect to a Highly
Compensated Employee for a Plan Year shall not exceed such amount as the Plan
Administrator determines is necessary to cause the Average ADP (as defined in
subsection (d) below) of Active Participants who are Highly Compensated
Employees to not exceed the greater of the following limits (the “Required ADP
Test”):
     (1) General Limit. The Average ADP of the Highly Compensated Employees for
such Plan Year shall not be more than the Average ADP of all other Active
Participants for such Plan Year multiplied by 1.25; or

-25-



--------------------------------------------------------------------------------



 



     (2) Alternative Limit. The excess of the Average ADP of Highly Compensated
Employees for such Plan Year over the Average ADP of all other Active
Participants for such Plan Year shall not be more than two percentage points,
and the Average ADP of the Highly Compensated Employees for such Plan Year shall
be not more than the Average ADP of all other Active Participants for such Plan
Year multiplied by two.
If the Plan Administrator so elects by amendment to this Plan, it may apply the
limits set forth in paragraphs (1) and (2) of this subsection (a) by using the
Average ADP of Active Participants (other than Highly Compensated Employees) for
the Plan Year preceding the Plan Year for which the determination is made rather
than for the current Plan Year; provided that such election may not be changed
except as provided by the Secretary of the Treasury.
     (b) Manner of Reduction to Satisfy Limit. To the extent the Plan
Administrator determines is necessary to pass the Required ADP Test, Elective
Deferrals (and Matching Contributions allocated with respect to Elective
Deferrals that are reduced) shall be reduced for Highly Compensated Employees in
the following steps:
     Step 1: The Plan Administrator shall first determine the dollar amount of
the reductions which would have to be made to the Elective Deferrals of each
Highly Compensated Employee who is an Active Participant for the Plan Year in
order for the Average ADP of the Highly Compensated Employees for the Plan Year
to satisfy the Required ADP Test. Such amount shall be calculated by first
determining the dollar amount by which the Elective Deferrals of Highly
Compensated Employees who have the highest Actual Deferral Percentage (as
defined in subsection (d)) would have to be reduced until the first to occur of:
(i) such Employees’ Actual Deferral Percentage would equal the Actual Deferral
Percentage of the Highly Compensated Employee or group of Highly Compensated
Employees with the next highest Actual Deferral Percentage; or (ii) the Average
ADP of all of the Highly Compensated Employees, as recalculated after the
reductions made under this Step 1, satisfies the Required ADP Test. Then, unless
the recalculated Average ADP of the Highly Compensated Employees satisfies the
Required ADP Test, the reduction process shall be repeated by determining the
dollar amount of reductions which would have to be made to the Elective
Deferrals of the Highly Compensated Employees who, after the prior reductions
made in this step 1, would have the highest Actual Deferral Percentage until the
first to occur of: (iii) such Employees’ Actual Deferral Percentage, after the
current and all prior reductions under this Step 1, would equal the Actual
Deferral Percentage of the Highly Compensated Employee or group of Highly
Compensated Employees with the next highest Actual Deferral Percentage; or
(iv) the Average ADP of all of the Highly Compensated Employees, as recalculated
after the current and all prior reductions made under this Step 1, satisfies the
Required ADP Test. This process is repeated until the Average ADP of all of the
Highly Compensated Employees, after all reductions, satisfies the Required ADP
Test.
     Step 2. Next, the Plan Administrator shall determine the total dollar
amount of reductions to the Elective Deferrals calculated under Step 1 (“Total
Excess Contributions”).

-26-



--------------------------------------------------------------------------------



 



     Step 3. Finally, the Plan Administrator shall reduce the Elective Deferrals
of the Highly Compensated Employees with the highest dollar amount of Elective
Deferrals by the lesser of the dollar amount which: (i) causes each such Highly
Compensated Employee’s Elective Deferrals to equal the dollar amount of the
Elective Deferrals of the Highly Compensated Employee or group of Highly
Compensated Employees with the next highest dollar amount of Elective Deferrals;
or (ii) reduces the Highly Compensated Employees’ Elective Deferrals by the
Total Excess Contributions. Then, unless the total amount of reductions made to
Highly Compensated Employees’ Elective Deferrals under this Step 3 equals the
amount of the Total Excess Contributions, the reduction process shall be
repeated by reducing the Elective Deferrals of the group of Highly Compensated
Employees with the highest dollar amount of Elective Deferrals, after the prior
reductions made in this Step 3, by the lesser of the dollar amount which:
(iii) causes each such Highly Compensated Employees’ Elective Deferrals, after
the current and all prior reductions under this Step 3 to equal the dollar
amount of the Elective Deferrals of the Highly Compensated Employees with the
next highest dollar amount of Elective Deferrals; or (iv) causes total
reductions to equal the Total Excess Contributions. This process is repeated
with each successive group of Highly Compensated Employees with the highest
dollar amount, after all reductions, of the Elective Deferrals until the total
reductions made under this Step 3 is equal to the Total Excess Contributions.
     (c) Distribution of Excess Deferrals. The Plan Administrator shall, not
later than the last day of the Plan Year next following the Plan Year in which
such amounts are contributed, distribute the Total Excess Contributions
(including any income earned and minus any loss allocable to such amounts
determined in accordance with Section 5.6) to the Highly Compensated Employees
on whose behalf such Elective Deferrals were made. Any Matching Contributions
(including any income earned and minus any loss allocable thereto determined in
accordance with Section 5.6) made with respect to such distributed Elective
Deferrals shall be forfeited and allocated in accordance with Section 4.10(f).
     (d) Average ADP; Actual Deferral Percentage. The “Average ADP” for a
specified group of Active Participants for a Plan Year shall be the average of
the Actual Deferral Percentages (as defined below) of the members of such group.
The “Actual Deferral Percentage” of an Active Participant is the ratio of the
amount of Elective Deferrals actually paid over to the Plan on behalf of such
Active Participant for such Plan Year divided by the Active Participant’s
Statutory Compensation for the Plan Year, or, at the discretion of the Plan
Administrator to the extent not prohibited by regulations prescribed by the
Secretary of the Treasury or his or her delegate, the sum of (i) Elective
Deferrals (to the extent not included in the Actual Contribution Percentage
under Section 5.03(d)), and (ii) any portion on all of the QNECS and QMACS
actually paid over to the Plan on behalf of such Active Participant for the Plan
Year, divided by the Active Participant’s Compensation for the Plan Year.
     (e) Aggregation Rules. The Actual Deferral Percentage for any Active
Participant who is a Highly Compensated Employee for the Plan Year and who is
eligible to have Elective Deferrals allocated under this Plan and is also
eligible to have elective deferrals (within the meaning of Section 401(m)(4)(B)
of the Code), qualified matching

-27-



--------------------------------------------------------------------------------



 



contributions (within the meaning of Treasury
Regulation Section 1.401(k)-1(g)(13)(i)) or qualified nonelective contributions
(within the meaning of Treasury Regulation Section 1.401(k)-1(g)(13)(ii)),
allocated pursuant to a cash or deferred arrangement under one or more Related
Plans shall be determined as if such elective deferrals, qualified matching
contributions and qualified nonelective contributions were made under a single
arrangement. If a Highly Compensated Employee participates in two or more cash
or deferred arrangements that have different plan years, all cash or deferred
arrangements ending with or within the same calendar year shall be treated as a
single arrangement.
     In the event this Plan satisfies the requirements of Section 401(k),
401(a)(4) or 410(b) of the Code only if aggregated with one or more Related
Plans, or if one or more Related Plans satisfy the requirements of such sections
of the Code only if aggregated with this Plan, then this Section shall be
applied by determining the Actual Deferral Percentages of Participants as if
this Plan and all such Related Plans were a single plan; provided, however, that
the Plan and one or more Related Plans may be aggregated in order to satisfy the
non-discrimination rules of Section 401(k) of the Code only if such plans have
the same plan year.
     5.03 Excess Aggregate Contributions: The ACP Test. Notwithstanding
Section 4.2, Matching Contributions shall not exceed the amounts permitted under
the non-discrimination rules of Section 401(m) of the Code as set forth in this
Section.
     (a) Imposition of Limit. Matching Contributions made on behalf of Highly
Compensated Employees for a Plan Year shall not exceed such amount as the Plan
Administrator determines is necessary to cause the Average ACP (as defined in
subsection (d) below) of Active Participants who are Highly Compensated
Employees not to exceed the greater of the following limits (the “Required ACP
Test”):
          (1) General Limit. The Average ACP of the Highly Compensated Employees
for such Plan Year shall not be more than the Average ACP of all other Active
Participants for such Plan Year Multiplied by 1.25; or
          (2) Alternative Limit. The excess of the Average ACP for Highly
Compensated Employees for such Plan Year over the Average ACP of all other
Active Participants for such Plan Year shall not be more than two percentage
points, and the Average ACP of the Highly Compensated Employees for such Plan
Year shall not be more than the Average ACP of all other Active Participants for
such Plan Year multiplied by two.
If the Plan Administrator so elects, it may apply the limits set forth in
paragraphs (1) and (2) of this subsection (a) by using the Average ACP of all
other Active Participants (other than Highly Compensated Employees) for the Plan
Year preceding the Plan Year for which the determination is made rather than for
the current Plan Year; provided that such election may not be changed except as
provided by the Secretary of the Treasury.
     (b) Manner of Reduction to Satisfy Limit. To the extent that the Plan
Administrator, after giving effect to any reduction in the amount of Matching

-28-



--------------------------------------------------------------------------------



 



Contributions pursuant to Section 5.02(c), determines is necessary to pass the
Required ACP Test, Matching Employer Contributions shall be reduced for Highly
Compensated Employees in the following steps:
     Step 1: The Plan Administrator shall first determine the dollar amount of
the reductions which would have to be made to the Matching Contributions of each
Highly Compensated Employee who is an Active Participant for the Plan Year in
order for the Average ACP of the Highly Compensated Employees to satisfy the
Required ACP Test. Such amount shall be calculated by first determining the
dollar amount by which the Matching Contributions of the Highly Compensated
Employees who have the highest Actual Contribution Percentage (as defined in
subsection (d)) would have to be reduced until the first to occur of: (i) such
Employees’ Actual Contribution Percentage would equal the Actual Contribution
Percentage of the Highly Compensated Employee or group of Highly Compensated
Employees with the next highest Actual Contribution Percentage; or (ii) the
Average ACP of all of the Highly Compensated Employees, as recalculated after
the reductions made under this Step 1, satisfies the Required ACP Test. Then,
unless the recalculated Average ACP of the Highly Compensated Employees
satisfies the Required ACP Test, the reduction process shall be repeated by
determining the dollar amount of reductions which would have to be made to the
Matching Contributions of the Highly Compensated Employees who, after the prior
reductions made in this Step 1 would have the highest Actual Contribution
Percentage until the first to occur of: (iii) such Employees Actual Contribution
Percentage, after all the current and prior reductions under this Step 1 would
equal the Actual Contribution Percentage of the Highly Compensated Employee or
group of Highly Compensated Employees with the next highest Actual Contribution
Percentage; or (iv) the Average ACP of all of the Highly Compensated Employees,
as recalculated after the current and all prior reductions under this Step 1,
satisfies the Required ACP Test. This process is repeated until the Average ACP
of all of the Highly Compensated Employees, as recalculated after all reductions
made under this Step 1, satisfies the Required ACP Test.
     Step 2. Next, the Plan Administrator shall determine the total dollar
amount of reductions to the Matching Employer Contributions calculated under
Step 1 (“Total Excess Aggregate Contributions”).
     Step 3. Finally, the Plan Administrator shall reduce the Matching Employer
Contributions of the Highly Compensated Employees with the highest dollar amount
of Matching Employer Contributions by the lesser of the dollar amount which:
(i) causes each such Highly Compensated Employee’s Matching Contributions to
equal the dollar amount of the Matching Employer Contributions of the Highly
Compensated Employee or group of Highly Compensated Employees with the next
highest dollar amount of Matching Contributions; or (ii) reduces the Highly
Compensated Employees’ Matching Contributions by the Total Excess Aggregate
Contributions. Then, unless the total amount of reductions made to Highly
Compensated Employees’ Matching Employer Contributions under this Step 3 equals
the amount of Total Excess Aggregate Contributions, the reduction process shall
be repeated by reducing the Matching Contributions of the group of Highly
Compensated Employees with the highest dollar amount of Matching Employer
Contributions, after the prior reductions made in this Step

-29-



--------------------------------------------------------------------------------



 



3, by the lesser of the dollar amount which: (iii) causes each such Highly
Compensated Employee’s Matching Contributions, after the current and cell prior
reductions under this Step 3, to equal the dollar amount of the Matching
Contributions of Highly Compensated Employees with the next highest dollar
amount of Matching Contributions; or (iv) causes total reductions to equal the
Total Excess Aggregate Contributions. This process is repeated with each
successive group of Highly Compensated Employees with the highest dollar amount,
after all reductions, of the Matching Contributions until the total reductions
made under this Step 3 is equal to the Total Excess Aggregate Contributions.
     (c) Distribution of Excess Contributions. The Plan Administrator shall, not
later than the last day of the Plan Year next following the Plan Year in which
such amounts are contributed, distribute the Total Excess Aggregate
Contributions (including any income earned and minus any loss allocable to such
amounts determined in accordance with Section 5.06), to the Highly Compensated
Employees on whose behalf such Matching Contributions were made.
     (d) Average ACP; Actual Contribution Percentage. The “Average ACP” for a
specified group of Active Participants for a Plan Year shall be the average of
the Actual Contribution Percentages (as defined below) of the members of such
group. The “Actual Contribution Percentage” of an Active Participant is the
ratio of the amount of Matching Employer Contributions actually paid over to the
Plan on behalf of such Active Participant for such Plan Year divided by the
Active Participant’s Statutory Compensation for the Plan Year, or at the
discretion of the Plan Administrator to the extent not prohibited by regulations
prescribed by the Secretary of Treasury or his or her delegate, the sum of (i)
Matching Contributions (and QMACs to the extent not included in the Actual
Deferral Percentage under Section 5.02(d)), and (ii) any portion or all of the
Elective Deferrals or QNECs (to the extent not included in the Actual Deferral
Percentage under Section 5.02(d)) actually paid over to the Plan on behalf of
such Active Participant for the Plan Year, divided by the Active Participant’s
Statutory Compensation during the Plan Year.
     (e) Aggregation Rules. The Actual Contribution Percentage for any Active
Participant who is a Highly Compensated Employee for the Plan Year and who is
eligible to have Matching Contributions allocated under this Plan and is also
eligible to make employee nondeductible contributions or to have matching
contributions (within the meaning of Section 401(m)(4)(A) of the Code) allocated
under one or more Related Plans shall be determined as if the total of such
Matching Employer Contributions, employee nondeductible contributions, and
matching contributions were made under a single arrangement.
     In the event that this Plan satisfies the requirements of Section 401(m),
401(a)(4) or 410(b) of the Code only if aggregated with one or more Related
Plans, or if one or more Related Plans satisfy the requirements of such sections
of the Code only if aggregated with this Plan, then this Section shall be
applied by determining the Actual Contribution Percentages of Participants as if
this Plan and all such Related Plans were a single plan; provided, however, that
the Plan and one or more Related Plans may be

-30-



--------------------------------------------------------------------------------



 



aggregated in order to satisfy the non-discrimination requirements of Section
401(m) of the Code only if such plans have the same plan year.
     5.04 [Reserved]
     5.05 Order of Application of Limitations. Section 5.01 shall be first
applied to contributions under the Plan; second, Section 5.02 shall be applied
to contributions under the Plan; third, Section 5.03 shall be applied to
contributions under the Plan; and last, Section 5.04 shall be applied to
contributions under the Plan. Section 5.07 shall be applied to contributions
under the Plan without regard to Sections 5.01, 5.02 or 5.03.
     5.06 Allocation of Income or Loss. Any income or loss attributable to
contributions distributed pursuant to Sections 5.01, 5.02 or 5.03 shall be
distributed or forfeited, as applicable. Such distributable income or loss shall
be determined as follows:
     (a) Income or Loss for Plan Year. The Plan Administrator shall compute
income or loss attributable to distributed contributions for a completed Plan
Year using any reasonable method permitted under Treasury Regulations
Sections 1.401(k)-1(f)(4)(ii), 1.401(m)-1(e)(3)(ii) and 1.402(g)-1(e)(5), as
applicable; provided that the method does not violate Section 401(a)(4) of the
Code, is used consistently for all Participants and for all corrective
distributions under the Plan for the Plan Year, and is used by the Plan for
allocating income to Participants’ Accounts.
     (b) Income or Loss for Period Between End of Plan Year and Distribution.
The Plan Administrator shall compute income or loss attributable to distributed
contributions for the period between the end of the Plan Year and the date of
distribution (the “Gap Period”) using any reasonable method permitted under
Treasury Regulations Sections 1.401(k)-1(f)(4)(ii), 1.401(m)-1(e)(3)(ii) and
1.402(g)-1(e)(5), as applicable; provided that the method does not violate
Section 401(a)(4) of the Code, is used consistently for all Participants and for
all corrective distributions under the Plan for the Gap Period, and is used by
the Plan for allocating income to Participants’ Accounts.
     5.07 Section 415 Limitation on Contributions.
     (a) Limitations on Contributions. Notwithstanding any provisions of this
Plan to the contrary, a Participant’s Annual Additions (as defined in subsection
(b)(1) below) for any Plan Year shall not exceed his or her Maximum Annual
Additions (as defined in subsection (b)(2) below) for the Plan Year. If a
Participant’s Annual Additions exceed his or her Maximum Annual Additions, the
Participant’s Annual Additions for the Plan Year shall be reduced according to
subsection (c) below by the amount necessary to eliminate such excess (the
“Annual Excess”).

-31-



--------------------------------------------------------------------------------



 



     (b) Definitions.
     (1) “Annual Additions” of a Participant for a Plan Year means the sum of
the following:
     (A) Elective Deferrals, Matching Contributions, Company Contributions,
Travelers Benefits, QNECs, QMACs, and Minimum Top Heavy Employer Contributions
(if any, as determined under Article XII) and any Forfeitures thereof, allocated
for the Plan Year.
     (B) All employer contributions, non-deductible employee contributions and
forfeitures for such Plan Year allocated to such Participant’s accounts for such
Plan Year under any Related Defined Contribution Plan,
     (C) contributions allocated to any individual medical account (as defined
in Code Section 401(h)) established for the Participant which is part of a
Related Defined Benefit Plan as provided in Code Section 415(l) and any amount
attributable to post-retirement medical benefits allocated to an account
established under Code Section 419A(d)(1) for the Participant; provided,
however, that the limitation in Section (b)(2)(A) below shall not apply to any
amounts treated as an Annual Addition under this subsection (b)(1)(C).
A Participant’s Annual Additions shall include amounts described in this
subsection (b)(1) that are determined to be excess contributions as defined in
Section 401(k)(8)(B) of the Code, excess aggregate contributions as defined in
Section 401(m)(6)(B) of the Code, and excess deferrals as described in Section
402(g) of the Code, regardless of whether such amounts are distributed or
forfeited. Rollover Contributions and trust-to-trust transfers shall not be
included as part of a Participant’s Annual Additions. The Annual Additions for
any Plan Year beginning before January 1, 1987 shall not be recomputed to treat
all non-deductible employee contributions as Annual Additions.
     (2) “Maximum Annual Additions” of a Participant for a Plan Year means the
lesser of (A) or (B) below:
     (A) Percentage Limitation. 100% of the Participant’s Statutory Compensation
during the Plan Year; or
     (B) Dollar Limitation. $40,000 (in 2002, as adjusted for cost-of-living
increases in accordance with regulations prescribed by the Secretary of the
Treasury or his or her delegate pursuant to the provisions of Section 415(d) of
the Code).
     (c) Elimination of Annual Excess. If a Participant has an Annual Excess for
a Plan Year, such excess shall not be allocated to the Participant’s Accounts
but shall be eliminated as follows:

-32-



--------------------------------------------------------------------------------



 



     (1) Unmatched Elective Deferrals Participant Contributions. The
Participant’s unmatched Elective Deferrals for the Plan Year shall be reduced to
the extent necessary to eliminate the Annual Excess.
     (2) Matched Elective Deferrals and Related Matching Contributions. If any
Annual Excess remains, the Participant’s matched Elective Deferrals and the
related Matching Contributions for the Plan Year shall be reduced in
proportionate amounts to the extent necessary to eliminate the Annual Excess.
     (3) Company Contributions. If any Annual Excess remains, the Company
Contributions for the Plan Year shall be reduced to the extent necessary to
eliminate the Annual Excess.
     (4) QNECs or QMACs. If any Annual Excess remains, the Participant’s QNECs
or QMACs for the Plan Year shall be reduced to the extent necessary to eliminate
the Annual Excess.
     Any Elective Deferrals reduced or eliminated under this Section shall be
distributed to the Participant. Any allocations of Matching Contributions,
Company Contributions, QNECs or QMACs reduced or eliminated under this Section
shall be held, subject to the limits of this Section, in a suspense account and
applied to reduce the Matching Contributions, Company Contributions, QNECs and
QMACs for the next succeeding Plan Year of the Employer of the Participant with
respect to which such reductions have occurred. On Plan termination any amounts
held in a suspense account which may not be allocated to Participants in the
Plan Year of the termination under this Section shall be returned to the
Employers in such proportions as shall be determined by the Plan Administrator.
     (d) Combined Limitations. Effective for Plan Years beginning before
January 1, 2000, if a Participant participates or has participated in any
Related Defined Benefit Plan, the sum of the Defined Benefit Plan Fraction (as
defined in Section 415(e)(2) of the Code) and the Defined Contribution Plan
Fraction (as defined in Section 415(e)(3) of the Code) for such Participant
shall not exceed 1.0 (called the “Combined Fraction”). If the Combined Fraction
of such Participant exceeds 1.0 for any Plan Year commencing prior to January 1,
2000, the Participant’s Defined Benefit Plan Fraction shall be reduced
(a) first, by limiting the Participant’s annual benefits payable from the
Related Defined Benefit Plan in which he participates to the extent provided
therein and (b) second, by reducing the Participant’s Annual Additions to the
extent necessary to reduce the Combined Fraction of such Participant to 1.0.
     (e) Standard of Control. For purposes of this Section 5.07, the standard of
control for determining a Related Company under Sections 414(b) and 414(c) of
the Code (and thus also Related Plans) shall be deemed to be “more than 50%”
rather than “at least 80%.”

-33-



--------------------------------------------------------------------------------



 



ARTICLE VI
Trustee and Trust Fund
     6.01 Trust Agreement. The Company and the Trustee have entered into a Trust
Agreement which provides for the investment of the assets of the Plan and
administration of the Trust Fund. The Trust Agreement, as from time to time
amended, shall continue in force and shall be deemed to form a part of the Plan
and any and all rights or benefits which may accrue to any person under the Plan
are subject to all the terms and provisions of the Trust Agreement.
     6.02 Selection of Trustee. The Company shall select and may remove the
Trustee and the Trustee may resign in accordance with the Trust Agreement. The
resignation or removal of a Trustee and the appointment of a successor Trustee
and the approval of his, her or its accounts shall be accomplished in the manner
provided in the Trust Agreement.
     6.03 Plan and Trust Expenses. All expenses incurred by the Trustee or the
Plan Administrator in the administration of the Plan and the Trust (including
compensation of the Trustee, accountants, attorneys and other persons who render
advice or services to the Plan or Trust, if any) shall be paid by the Trust
except to the extent paid by the Company. Expenses uniquely attributable to the
Accounts of a particular Participant (and not paid by the Company), including
but not limited to expenses of a discount brokerage account, shall, to the
extent permitted by law, be charged to such Account and shall not be treated as
a general Trust expense chargeable to the Accounts of all Participants. Expenses
uniquely attributable to a particular Investment Fund (and not paid by the
Company) shall be charged to such Investment Fund and shall not be treated as a
general expense chargeable to the Accounts of all Participants.
     6.04 Trust Fund. The Trust under this Plan shall be a separate entity aside
and apart from Employers or their assets. All Elective Deferrals, Matching
Contributions, Company Contributions, Traveler Contributions and Rollover
Contributions to the Plan shall be paid into the Trust, and all benefits payable
under the Plan shall be paid from the Trust. An Employer shall have no rights or
claims of any nature in or to the assets of the Trust Fund except (1) the right
of the Company to require the Trustee to hold, use, apply and pay such assets
held by the Trustee, in accordance with the directions of the Plan
Administrator, for the exclusive benefit of the Participants and their
Beneficiaries, and (2) the Employers’ rights of reversion as provided in
Sections 5.07 and 6.11. The Trust, and the corpus and income thereof, shall in
no event and in no manner whatsoever be subject to the rights or claims of any
creditor of any Employer.
     6.05 Separate Accounts. The Plan Administrator shall maintain separate
Accounts for each Participant as described in Section 2.01 hereof. Contributions
shall be credited to Participant’s Accounts in accordance with Section 4.06.
Withdrawals and distributions shall be charged to a Participant’s Accounts on
the Valuation Date coinciding with or next preceding the date such withdrawal or
distribution is made from the Participant’s Accounts. Earnings, gains and losses
shall be credited or charged to a Participant’s Accounts on the Valuation Date
coinciding with or next following the date such amounts are actually credited or
charged by the Investment Fund in which such Participant’s Accounts are
invested. Expenses shall be charged to a Participant’s Accounts on the Valuation
Date coinciding with or next preceding the date

-34-



--------------------------------------------------------------------------------



 



such expenses are actually paid by the Investment Fund in which such
Participant’s Accounts are invested.
     6.06 Investment Committee. The Company shall appoint an Investment
Committee composed of one (1) or more persons who are officers, directors or
employees of the Company or a Related Company to select Investment Funds, to
appoint and remove any Investment Manager, to engage consultants, to formulate
an investment policy, to monitor the performance of Investment Funds and
Investment Managers, and to perform such other functions with respect to the
investment of the assets of the Plan as the Company may direct. Each member of
the Committee shall serve until death, resignation, removal, or until he or she
ceases to be an officer, director or employee of any of the Company and any
Related Company. Any member of the Committee may resign upon fifteen (15) days
written notice to the Company. The Company may remove any member of the
Committee upon fifteen (15) days written notice to such member and all other
members of the Committee. If a vacancy occurs in the membership of the Committee
the Company may (and if there would otherwise be no members of the Committee,
shall) appoint a successor member of the Committee who shall have the same
powers and duties as those conferred upon his or her predecessor(s). The Company
shall advise the Trustee, any Investment Manager and the Plan Administrator of
the membership of the Committee and of any change therein; and the Trustee, any
Investment Manager and the Plan Administrator shall be protected in reliance on
any such notice. The Committee shall act at a meeting, or in writing without a
meeting, by the vote or concurrence of a majority of its members; provided,
however, that no member of the Committee who is a Participant shall take part in
any action having particular reference to his or her own benefits hereunder. All
written directions by the Committee may be made over the signatures of a
majority or its members and all persons shall be protected in relying on such
written directions.
     6.07 Investment Funds. The assets of the Trust Fund shall be invested in
the Investment Funds authorized by the Investment Committee for the investment
of Participants’ Accounts. The Investment Committee may, from time to time,
authorize additional Investment Funds with such investment characteristics, as
it deems appropriate. The Investment Committee may also terminate the use of any
Investment Fund by this Plan as it deems appropriate. The Trustee, Investment
Manager, or the manager of any Investment Fund, may modify the investment
characteristics of any Investment Fund as it deems appropriate. The designation,
modification or termination of any Investment Fund shall be reflected in the
records of the Plan and shall be communicated promptly to the Plan
Administrator. Subject to the provisions of Section 6.08, up to 100% of a
Participant’s Accounts may be invested in the Company Stock Fund.
     In order to maintain appropriate or adequate liquidity and pending or
pursuant to investment directions, the Trustee, Investment Manager or the
manager of any Investment Fund is authorized to hold such portions of each of
the Investment Funds as it deems necessary in cash or liquid short-term cash
equivalent investments or securities (including, but not limited to, United
States government treasury bills, commercial paper, and savings accounts and
certificates of deposit, and common or commingled trust funds invested in such
securities).

-35-



--------------------------------------------------------------------------------



 



     6.08 Investment of Participants’ Accounts.
     (a) In General. Except as provided in subsections (b) or (c) below, a
Participant may direct the investment of his or her Accounts among the
Investment Funds in accordance with such rules and procedures as the Plan
Administrator may establish or adopt. A Participant’s investment election made
pursuant to this Section shall continue in effect, notwithstanding any change in
the amount of contributions to the Plan, until such Participant shall change his
or her investment election in accordance with such rules and procedures. If for
any reason contributions are allocated to an Account of a Participant who has
not given such direction, such Account shall be invested in the T. Rowe Price
Prime Reserve Fund (or if that is not an available Investment Fund, then in such
available Investment Fund as has the most similar investment characteristics).
Notwithstanding any provision in this Section to this contrary, the Plan
Administrator, the Trustee or the manager of any Investment Fund may issue rules
and regulations imposing such restrictions and limitations on the investment of
contributions in, and transfers of Account balances among, the Investment Funds
as it deems appropriate from time to time, consistent with the investment
objectives of the respective Investment Funds.
     (b) Company Stock. Notwithstanding the foregoing, if the Company in its
sole discretion makes Company Contributions or Matching Contributions in part or
in whole in the form of Company Stock, such Company Stock shall be held in the
Company Stock Fund and shall not be subject to a Participant’s or Beneficiary’s
direction of investment. A Participant may, in accordance with such rules and
procedures as the Plan Administrator may establish or adopt, direct the
investment of Elective Deferrals, Matching Contributions, Company Contributions
and Rollover Contributions into the Company Stock Fund. A Participant may not
elect to transfer into the Company Stock Fund any portion of his or her Accounts
that are invested in another investment Fund. Moreover, a Participant may elect
to transfer all or a portion of his or her Accounts that are invested in the
Company Stock Fund (other than the portion that is restricted under this
subsection) into another Investment Fund in accordance with such rules and
procedures as the Plan Administrator may establish or adopt. The Plan
Administrator shall maintain appropriate accounts or subaccounts to reflect the
portion of any Participants’ or Beneficiary’s Accounts’ investment in the
Company Stock Fund which is restricted under this subsection and the portion
which is unrestricted. Cash dividends and other cash distributions received with
respect to the portion of a Participant’s or Beneficiary’s Accounts invested in
the Company Stock Fund shall be retained in the Company Stock Fund and
reinvested in Company Stock.
     (c) Other Employer Stock. If a Participant has an Inactive Account invested
in Employer Stock other than Company Stock, he or she may, in accordance with
such procedures as the Plan Administrator may establish or adopt, elect to
transfer all or a portion of such Account into another Investment Fund. A
Participant may not elect to transfer into Employer Stock any portion of his or
her Accounts that are invested in another Investment Fund, nor to direct the
investment of Elective Deferrals, Matching Contributions, Company Contributions
or Rollover Contributions into Employer Stock, other than Company Stock as
provided by subsection (c).

-36-



--------------------------------------------------------------------------------



 



     (d) GICs. Accounts of former participants in the Hourly Plan invested in
guaranteed investment contracts (“GICs”) issued by the Principal Mutual Life
Insurance Company as of the Effective Date shall remain invested in such GICs
until the GIC matures or the Participant (or Beneficiary) elects to transfer
part or all of his or her Account balance from such GIC to another Investment
Fund. No funds may be transferred into a GIC. Unless otherwise elected by the
Participant (or Beneficiary) in accordance with such rules and procedures as the
Plan Administrator may establish or adopt, amounts becoming available from
maturing GICs will be invested in the T. Rowe Price Prime Reserve Fund (or if
that is not an available Investment Fund, then in such available Investment Fund
as has the most similar investment characteristics).
     (e) Fiduciary Responsibility. Except as expressly limited by subsections
(b) and (c) above, the Participant has sole authority and discretion, fully and
completely, to select the Investment Fund(s) for the investment of his or her
Accounts. The Participant accepts full and sole responsibility for the success
or failure of any selection he or she makes. To the maximum extent permitted by
Section 404(c) of ERISA, neither the Trustee, the Company, the Investment
Committee, any Investment Manager, the Plan Administrator, any Employer, nor any
other person shall be responsible for losses that are the direct and necessary
result of investment instructions given by any Participant.
     6.09 Shareholder Rights in Company Stock.
     (a) Participant Directions. Each Participant as a named fiduciary, shall
have the right to direct the Trustee as to the manner of voting and the exercise
of all other rights which a shareholder of record has (including, but not
limited to, the right to sell or retain shares in a public or private tender
offer) with respect to shares (and fractional shares) of Company Stock which
have been allocated to the Participant’s Accounts in the Company Stock Fund and
not yet become a Forfeiture under Section 4.10(d). Subject to subsection
(c) below, the Trustee shall vote or exercise shareholder rights with respect to
all shares (and fractional shares) of Company Stock in the Company Stock Fund
for which the Trustee received timely directions from Participants in accordance
with such Participants’ directions. The Trustee shall vote all shares (and
fractional shares) of Company Stock in the Company Stock Fund for which the
Trustee has not received timely voting instructions in the Trustee’s sole
discretion. In the event of a tender offer for Company Stock, the Trustee shall
determine in its sole discretion whether to tender any shares (or fractional
shares) of Company Stock in the Company Stock Fund for which the Trustee does
not receive a timely direction from the Participant or Beneficiary as to whether
to tender such shares (and fractional shares).
     (b) Confidentiality. The Trustee shall solicit the directions of
Participants in accordance with Section 6.09(a) and shall follow such directions
by delivering aggregate votes to the Company or otherwise implementing such
directions in any convenient manner that preserves the confidentiality of the
votes or other directions of individual Participants, except to the extent
necessary to comply with applicable federal laws or state laws that are not
preempted by ERISA. Any designee of the Trustee who assists in the solicitation
or tabulation of the directions of Participants shall certify in writing that
he, she or it will maintain the confidentiality of all directions given.

-37-



--------------------------------------------------------------------------------



 



     (c) Fiduciary Override. Notwithstanding the foregoing, in the event that
the Trustee determines that the manner of voting and the exercise of other
shareholder rights with respect to shares of Company Stock held in the Company
Stock Fund is not proper or is contrary to the provisions of ERISA (including,
without limitation, the fiduciary responsibility requirements of Section 404 of
ERISA), the Trustee shall disregard such direction and assume responsibility for
the voting or exercise of other shareholder rights with respect to such shares
of Company Stock held in the Company Stock Fund.
     6.10 Trust Income. As of each Valuation Date, the fair market value of the
Trust and of each Investment Fund shall be determined (other than the value of
GICs, which shall be as determined by Principal Mutual Life Insurance Company)
and recorded by the Trustee. The Trustee’s (or Principal Mutual Life Insurance
Company’s) determination of fair market value shall be final and conclusive on
all persons. As of each Valuation Date, the Trustee shall determine the net
income, gains or losses of the Trust Fund and of each separate Investment Fund
since the preceding Valuation Date. The net income, gains or losses thus derived
from the Trust shall be accumulated and shall from time to time be invested as a
part of the Trust Fund. The Trustee shall proportionately allocate the net
income, gains or losses of each Investment Fund among (a) the Participants’
Accounts and (b) the suspense account maintained under Section 5.07(c) for
unallocated Employer contributions, all as valued as of the preceding Valuation
Date (reduced by any distributions therefrom since the preceding Valuation Date)
by crediting (or charging) each such Account by an amount equal to the net
income, gains or losses of each Investment Fund multiplied by a fraction, the
numerator of which is the balance of such Account invested in such Investment
Fund as of the preceding Valuation Date (reduced by any distributions therefrom
since the preceding Valuation Date) and the denominator of which is the total
value of all Accounts invested in such Investment Fund as of the preceding
Valuation Date (reduced by any distributions therefrom since the preceding
Valuation Date). Not later than 90 days after the last day of the Plan Year (or
after such additional date or dates as the Plan Administrator in its discretion
may request), the Trustee shall provide the Plan Administrator and the
Investment Committee with a written report detailing the fair market value of
the Trust and of each Investment Fund as of the last day of the Plan Year (or as
of such other date or dates as the Plan Administrator in its discretion may
request).
     6.11 Correction of Error. In the event of an error in the administration or
the Plan or otherwise in maintaining a Participant’s Accounts that is not
otherwise corrected in accordance with Sections 5.01, 5.02(c), 5.03(c) or
5.07(c), the Company may in its sole discretion elect for one or more Employers
to contribute such amount as it shall determine is necessary and appropriate to
correct the error. Unless the Company so elects, the Plan Administrator, in its
sole discretion, may correct such error by either (i) in the case of an error
resulting in reducing a Participant’s Account balance, allocating Forfeitures
for the Plan Year to such Participant’s Accounts in such amount as he shall
determine to be needed to correct the error, or (ii) crediting or charging the
adjustment required to make such correction to or against income or as an
expense of the Trust for the Plan Year in which the correction is made. Except
as provided in this Section, the Accounts of other Participants shall not be
readjusted on account of such error.
     6.12 Right of the Employers to Trust Assets. Except as provided in
Section 5.07(c) and subject to (a) and (b) below, the Employers shall have no
right or claims to the Trust Fund except the right to require the Trustee to
hold, use, apply, and pay such assets in its possession in

-38-



--------------------------------------------------------------------------------



 



accordance with the Plan for the exclusive benefit of the Participants or their
Beneficiaries and for defraying the reasonable expenses of administering the
Plan and Trust.
     (a) Return of Contributions Where Deduction is Disallowed. If, and to the
extent that, a deduction for Elective Deferrals, Matching Contributions, Company
Contributions, Traveler Contributions, QNECs or QMACs is disallowed under
Section 404 of the Code, Elective Deferrals conditioned on deductibility will be
distributed to the appropriate Participant and Matching Contributions, Company
Contributions, Traveler Contributions, QNECs and QMACs conditioned upon
deductibility will be returned to the appropriate Employer (as determined by the
Plan Administrator) within one year after the disallowance of the deduction.
     (b) Return of Contributions Made Through Mistake of Fact. If, and to the
extent that, a contribution of Elective Deferrals, Matching Contributions,
Company Contributions Traveler Contributions, QNECs or QMACs is made through
mistake of fact, Elective Deferrals will be distributed to the appropriate
Participant and Matching Contributions, Company Contributions, Travelers
Contributions, QNECs and QMACs will be returned to the appropriate Employer (as
determined by the Plan Administrator) within one year of the payment of the
contribution.
ARTICLE VII
Loans and Withdrawals
     7.01 Participant Withdrawals. A Participant may, in accordance with this
Section, withdraw all or a portion of his or her Accounts pursuant to Subsection
(a), (b) or (c); provided, however, that the amount withdrawn pursuant to this
Section 7.01 shall not be greater than the amount of the Participant’s vested
Accrued Benefit available for withdrawal under this Section. Withdrawals shall
be made pro rata from each Investment Fund in which the Account or Accounts from
which the withdrawal is paid are invested.
     (a) In-Service Withdrawals from Rollover Account and Certain Prior Plan
Accounts. A Participant may withdraw, in accordance with Section 7.03, for any
reason, all or any portion of his or her Rollover Account and, subject to the
restrictions imposed by Appendix A and Schedule 1, any other Inactive Account
comprising Rollover Contributions or after-tax employee contributions made under
this Plan or a Transferor Plan.
     (b) Age 59-1/2 Withdrawals. A Participant who has attained age 59-1/2 may
withdraw, in accordance with Section 7.03, for any reason, all or any part of
all of his or her Vested Accrued Benefits in any or all of his or her Accounts,
other than an Account arising under a Transferor Plan that was subject to
Section 412 of the Code.
     (c) Hardship Withdrawal. A Participant may withdraw, in accordance with
Section 7.03, for reasons of Hardship, that portion of his or her Employee
401(k) Account excluding any income or gain credited to his or her Employee
401(k) Account for any period after December 31, 1988; subject to the following
requirements:

-39-



--------------------------------------------------------------------------------



 



     (1) Maximum Amount. The maximum amount available for a Hardship withdrawal
is 50% of the sum of (i) the balance of the Participant’s Employee 401(k)
Account as of December 31, 1988, plus (ii) the dollar amount of Elective
Deferrals made after December 31, 1988, minus (iii) previous Hardship
withdrawals of Elective Deferrals or of income or gain thereon.
     (2) Necessary to Satisfy Immediate and Heavy Financial Need. The amount of
the withdrawal on account of Hardship shall not exceed the amount necessary to
satisfy the Participant’s immediate and heavy financial need arising by reason
of a Hardship, including the amount needed to pay any federal, state and local
income taxes and penalties reasonably expected to be incurred by reason of the
withdrawal;
     (3) Exhaustion of Other Sources of Funds. The Participant must have
obtained all distributions and withdrawals other than Hardship distributions or
withdrawals, and all non-taxable loans currently available under the Plan and
all Related Plans and the Participant must have exercised all options to acquire
Company Stock granted under an equity incentive or any similar plan maintained
by an Employer or any Related Company if such options are currently exercisable
and if the fair market value of Company Stock exceeds the exercise price of the
option;
     (4) Twelve Month Suspension of Elective Deferrals. The Participant’s
Elective Deferrals under the Plan, and voluntary participant contribution and
elective deferrals under all other qualified and nonqualified plans of deferred
compensation (including equity incentive or any similar plans, and cash or
deferred arrangements which are part of a cafeteria plan within the meaning of
Section 125 of the Code but excluding health or welfare benefits and flexible
spending arrangements that are part of a cafeteria plan) maintained by an
Employer or a Related Company, shall be suspended for a period of six (6) months
following the receipt of the Hardship withdrawal; and
     (5) Limitation on Elective Deferrals in the Year Following the Hardship
Withdrawal. The Elective Deferrals under the Plan and elective deferrals (as
defined in Section 402(g) of the Code) under any Related Plan for the
Participant’s taxable years immediately following the taxable year of the
Hardship withdrawal shall not exceed the maximum amount described in
Section 5.01 for such next taxable year less the amount of such Participant’s
Elective Deferrals under the Plan and elective deferrals under any Related Plan
for the taxable year of the Hardship withdrawal.
     7.02 Participant Loans. Upon proper application of a Participant for any
reason, the Plan Administrator shall grant a loan to such Participant on such
terms and conditions, consistent with this Section, as the Plan Administrator
shall determine.

-40-



--------------------------------------------------------------------------------



 



     (a) Loan Amount. The maximum loan amount, when added to all outstanding
amounts loaned to the Participant from the Plan and all Related Plans shall not
exceed the least of:
     (1) $50,000, reduced by the excess (if any) of:
     (A) the Participant’s highest outstanding balance of loans from the Plan
and all Related Plans during the one-year period ending on the day before the
date on which such loan is made, over
     (B) the Participant’s outstanding balance of loans from the Plan and all
Related Plans on the date on which such loan is made;
     (2) 50% of the Participant’s vested Accrued Benefit valued as of the most
recent Valuation Date for which a valuation has been completed preceding the
date of disbursement of the loan.
The minimum loan amount shall be one thousand dollars ($1,000). No loan shall be
available to a Participant unless the maximum loan available under this
subsection (a) exceeds one thousand dollars ($1,000). A Participant may not have
more than one loan from the Plan outstanding at any time.
     (b) Loan Terms. Any loan made under this Section 7.02 shall, by its terms,
be required to be repaid within five (5) years, unless the loan is used to
acquire a dwelling unit which within a reasonable time is to be used (determined
at the time the loan is made) as a principal residence of the Participant, in
which case the loan shall, by its terms, be required to be repaid within fifteen
(15) years.
     (c) Level Amortization. All loans, except as provided in the regulations
prescribed by the Secretary of the Treasury, shall be amortized over the term of
the loan in substantially level payments not less frequently than quarterly. A
Participant’s loan shall be repaid by means of payroll deduction.
     (1) Authorized Leave of Absence. Notwithstanding the foregoing provisions
of this Section, a Participant’s loan payments shall be suspended for a period
of up to one year while the Participant is on an unpaid Authorized Leave of
Absence (other than a military leave described in clause (2) below); provided
that the loan must be repaid within the term specified in subsection (b) and the
installments due after the earlier of the Participant’s resumption of active
service or the first anniversary of the commencement of the Authorized Leave of
Absence may not be less than the installments payable immediately prior to the
commencement of the Authorized Leave of Absence.
     (2) Military Leave. Notwithstanding the provisions of subsection (b) and
(a), a Participant’s loan repayments shall be suspended as permitted under
Section 414(u)(4) of the Code during periods of absence from employment due to
Qualified Military Leave effective as of December 12, 1994.

-41-



--------------------------------------------------------------------------------



 



     (d) Loans Granted on a Reasonably Equivalent Basis. The Plan Administrator
may grant such loans and may direct the Trustee to lend Trust Fund assets to
such Participant, provided that such loans are available to all Participants on
a reasonably equivalent basis, are not made available to Highly Compensated
Employees in amounts greater than the amounts made available to other Employees,
bear a reasonable rate of interest, and are adequately secured.
     (e) Pledge of Accounts. Any loan made pursuant to this Section 7.02 shall
be made pro rata from the Participant’s Accounts. If a Participant’s Account is
invested in more than one Investment Fund at the time of the loan, the loan
shall be made pro rata from each Investment Fund (other than the Company Stock
Fund) in which the Accounts from which the loan is disbursed are invested,
except to the extent an Inactive Account is not available for loans as set forth
in Schedule 1. Such loan and any accrued but unpaid interest with respect
thereto, shall constitute a first lien upon the interest of such Participant in
the Accounts from and to the extent to which the loan is made and, to the extent
that the loan may be unpaid at the time the Participant’s Accounts become
payable, shall be deducted from the amount payable to such Participant or his
Beneficiary at the time of distribution of any portion of his or her Accounts.
In the event that a Participant fails to repay a loan according to its terms and
foreclosure occurs, the Plan may foreclose on the portion of the Participant’s
Accounts which secure the loan and which would be distributable to the
Participant as of the earliest date on which the Participant could elect a
distribution or withdrawal pursuant to this Article or Article VII. Such
foreclosed amount shall be deemed to be a distribution.
     (f) Loan Earmarked as a Separate Investment for Participant’s Accounts. The
note representing the loan shall be segregated as a separate Investment Fund
held by the Trustee as a separate earmarked investment solely for the account of
the Participant. Interest and principal payments on a Participant’s loan shall
be credited to each of the Participant’s Accounts in the ratio that the amount
of the loan borrowed from the Account bears to the total amount of the loan
borrowed from all of the Participant’s Accounts. Interest and principal payments
shall be invested in accordance with the Participant’s investment election under
Section 6.08 in effect at the time such interest and principal payment is made.
     (g) Spousal Consent. If any part of the loan will be disbursed from a
Restricted Account, the Participant must obtain the consent of his or her
spouse, if any, to use of his or her Accounts as security for the loan. Spousal
consent shall be obtained no earlier than the beginning of the 90-day period
that ends on the date on which the loan is to be so secured. The consent must be
in writing, must acknowledged the effect of the loan and must be witnessed by a
notary public. Such consent shall thereafter be binding with respect to the
consenting spouse or any subsequent spouse with respect to that loan. A new
consent shall be required if the Accounts are used as security for the
renegotiation, extension, renewal or other revision of the loan.
     (h) Loans Subject to Terms and Conditions Imposed by Plan Administration.
Any loan made pursuant to this Section, subject to the foregoing requirements,
shall be subject to such origination fee and other terms and conditions as the
Plan Administrator

-42-



--------------------------------------------------------------------------------



 



may in its discretion impose. The Plan Administrator may adopt such
non-discriminatory rules and regulations relating to loans to Participants as it
may deem appropriate.
     7.03 Request for Distribution. A withdrawal or loan shall be paid only if
the Participant or Beneficiary files a written request for a withdrawal with the
Plan Administrator on such form as the Plan Administrator shall provide or
permit and in accordance with such rules and regulations as the Plan
Administrator may prescribe. A withdrawal or loan disbursed to a married
participant from a Restricted Account shall require the consent of the
participant’s spouse in accordance with Appendix A. A withdrawal or loan shall
be paid as soon as administratively feasible after the first Valuation Date that
after the Plan Administrator receives a valid written request for a withdrawal
or loan.
ARTICLE VIII
Benefits
     8.01 Payment of Benefits in General. Subject to the special rules
applicable to a Restricted Accounts set forth in Appendix A, a Participant’s
benefits under this Plan shall be payable in accordance with the provisions of
this Article. Except as otherwise specifically provided, the provisions of this
Article shall apply to all distributions occurring on or after the Effective
Date including distributions to Participants (or to the Beneficiaries of
deceased Participants) who had a Termination of Employment prior to the
Effective Date.
     8.02 Payment on Termination of Employment. If a Participant has a
Termination of Employment, the Participant (or if the Participant has died, his
or her Beneficiary) shall be entitled to a distribution of the vested portion of
the Participant’s Accrued Benefit in such one of the following methods as the
Participant (or if the Participant has died and has not elected a form of
distribution which precludes his or her Beneficiary from making a subsequent
election, the Participant’s Beneficiary), may elect by written notice to the
Plan Administrator in a form acceptable to the Plan Administrator:
     (a) a single lump sum;
     (b) installments at monthly, quarterly or annual intervals over a period
certain not exceeding the period determined under Section 8.06(b) and in
compliance with the requirements of Section 8.06.
Notwithstanding the foregoing, if for any reason no election of a form of
benefit is on file with the Plan Administrator when payment of the Participant’s
Accrued Benefit is required under Section 8.03, or if the Participant’s vested
Accrued Benefit does not exceed $5,000 ($3,500 for the Plan Year 1997), at the
time of the Participant’s Termination of Employment the Trustee will pay the
Participant’s vested Accrued Benefit in a single lump sum.
     8.03 Time of Payment.
     (a) General. Distribution of a Participant’s benefits upon Termination of
Employment will normally be available as soon as reasonably practicable after
the Valuation Date coinciding or with or next following the Participant’s
Termination of

-43-



--------------------------------------------------------------------------------



 



Employment, but not more than 60 days following the end of the Plan Year in
which his or her Termination of Employment occurred. However, except as
otherwise provided in this Section, a distribution shall be paid only if and
after the Participant or Beneficiary files a written request for a distribution
with the Plan Administrator on such form as the Plan Administrator shall provide
or permit and in accordance with such rules and regulations as the Plan
Administrator may prescribe. The time of any distribution is subject to
subsection (b), (c) and (d).
     (b) Consent Requirement. If the Participant’s distributable Account balance
is more than $5,000 ($3,500 for the Plan Year 1997), and if the Participant is
living but has not attained age 65, distribution will not be made before the
Participant attains age 65 or dies without the Participant’s prior written
consent. The Plan Administrator will notify each such terminated Participant of
his or her right to give or withhold such consent at least 30 days, but no more
than 90 days, before the date distribution is made (if in a lump sum) or begins
(if in installments). Such distribution may be made less than 30 days after such
notice is given if the Plan Administrator clearly informs the Participant that
the Participant has a right to a period of at least 30 days after receiving the
notice to consider the decision whether to elect a distribution, and the
Participant, after receiving the notice, affirmatively elects a distribution.
     (c) Limitation on Mandatory Deferral. The making (if in a lump sum) or
commencement (if in installments) of any distribution shall not be delayed
without the consent of the Participant (or Beneficiary) beyond sixty (60) days
after the close of the Plan Year in which occurs the latest of (i) the
Participant’s Termination of Employment, or (ii) the Participant’s Normal
Retirement Date. The failure of a Participant or Beneficiary to otherwise elect
payment in accordance with the provisions of the Plan shall be deemed to be an
election to defer the making or commencement of payment of benefits until such
Participant files a request in accordance with subsection (a) and (if
applicable) a consent in accordance with subsection (b), or until the Required
Distribution Date as provided in subsection (d) below.
     (d) Required Distribution Date. Notwithstanding any other provision of this
Plan or any Participant election, payment of benefits shall be made (if in a
lump sum) or shall commence (if in installments) not later than the
Participant’s Required Distribution Date, or such later date as the Secretary of
the Treasury or his or her delegate shall by applicable regulation, ruling or
notice permit. If the payment is made in installments, the installment schedule
shall comply with Section 8.06. If the payment is made by reason of the death of
the Participant, the schedule shall comply with Section 8.05(d).
     8.04 Lump Sum Payment Without Election. Notwithstanding any other provision
of this Article VIII, if a Participant (or the Beneficiary of a deceased
Participant) is entitled to a distribution (including distributions with respect
to Participants who had a Termination of Employment prior to January 1, 1997)
and if the value of a Participant’s vested Accrued Benefit does not exceed
$5,000 ($3,500 for the Plan Year 1997), the Plan Administrator shall direct the
immediate distribution of such benefit in a single lump sum regardless of any
election or consent of the Participant, his or her spouse or other Beneficiary;
provided, however, that no cash-out payment under this subsection shall be made
after distribution of benefits has begun without the

-44-



--------------------------------------------------------------------------------



 



consent of the Participant or (if the Participant has died and his or her
surviving spouse is his or her Beneficiary) his or her surviving spouse.
     8.05 Payment Upon Death.
     (a) Designated Beneficiary. Each Participant shall designate a Beneficiary
to receive payment of that portion, which may be all, of his or her Accrued
Benefit that is payable after the Participant’s death, on such form as the Plan
Administrator shall provide or permit and in accordance with such rules and
regulations as the Plan Administrator may prescribe. The Participant may change
his or her Beneficiary from time to time by filing a Beneficiary designation in
writing with the Plan Administrator. No designation of Beneficiary or change of
Beneficiary shall be effective unless and until it is received by the Plan
Administrator during the Participant’s lifetime and, if applicable, unless and
until the consent of the Participant’s spouse (in accordance with subsection) is
received by the Plan Administrator.
     (b) Default Beneficiary. If a Participant shall fail to file a valid
Beneficiary designation, or if all persons designated as the Beneficiary shall
have died, (or, in the case of a Beneficiary other than an individual, ceased to
exist), or if, after a reasonable search, the Plan Administrator is unable to
locate the Participant’s Beneficiary within a period of two years following the
Participant’s death, the Participant’s Beneficiary shall be the first of the
following in order of precedence:
     (1) the Participant’s surviving spouse;
     (2) the Participants then-living descendants, if any, per stirpes;
     (3) the Participant’s then-living parent or parents, equally;
     (4) the estate of the last to die of the Participant and any designated
Beneficiary.
     (c) Spousal Consent. If the Participant is married, his or her designation
of a Beneficiary other than his or her surviving spouse will not be valid unless
the spouse has consented to such designation of Beneficiary. Such consent shall
be:
     (1) in a writing acknowledging the effect of the consent;
     (2) signed by the Participant’s spouse and witnessed by a notary public or
(if the Plan Administrator is an individual employed by the Company or a Related
Employer) the Plan Administrator or an employee of the Company or a Related
Employer working under the organizational supervision of the Plan Administrator;
     (3) effective only for the spouse who gives the consent;
     (4) effective only with respect to the specific beneficiary named in the
consent unless the spouse voluntarily in such consent expressly permits

-45-



--------------------------------------------------------------------------------



 



subsequent elections of Beneficiaries without further spousal consent and
acknowledges the spouse’s right to limit the consent to a specific Beneficiary;
and
     (5) irrevocable unless and until the Participant revokes his or her
designation of Beneficiary.
     However, the consent of a Participant’s spouse shall not be required if
(i) it is established to the satisfaction of a Plan representative that such
consent may not be obtained because there is no spouse, or because the spouse
cannot be located, (ii) the Participant is legally separated or the Participant
has been abandoned (within the meaning of local law) and the Participant has a
court order to such effect, or (iii) because of such other circumstances as the
Secretary of the Treasury may by regulations prescribe. If the spouse is legally
incompetent to give consent, the spouse’s legal guardian, even if the guardian
is the Participant, may give consent. To the extent provided in any Qualified
Domestic Relations Order (as defined in Section 13.03), the former spouse of a
Participant shall be treated as the surviving spouse of such Participant for
purposes of providing consent in accordance with this Section 8.05.
     (d) Time and Period of Distribution. Notwithstanding the foregoing
provisions of this Section 8.05, if a Participant dies before distributions
begin, the Participant’s entire interest will be distributed, or begin to be
distributed, no later than as follows:
          (i) If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, then distributions to the surviving spouse will begin no
later than December 31 of the calendar year immediately following the calendar
year containing the fifth anniversary of the Participant’s death, or by
December 31 of the calendar year in which the Participant would have attained
age 70 1/2, if later,
          (ii) If the Participant’s surviving spouse is not the Participant’s
sole designated Beneficiary, or if there is no designated Beneficiary, then the
Participant’s entire interest will be distributed to the Beneficiary no later
than December 31 of the calendar year containing the fifth anniversary of the
Participant’s death. If the Participant’s surviving spouse is the Participant’s
sole designated Beneficiary and the surviving spouse dies after the Participant
but before distributions to either the Participant or the surviving spouse
begin, then this clause (ii) shall apply as if the surviving spouse were the
Participant.
          (iii) Notwithstanding the foregoing provisions of this Article VIII or
Section 8.06, if for any reason any portion of a Participant’s vested Accrued
Benefit is to be paid after his or her death to a trust or to an estate,
distribution shall be made in the form of an immediate lump sum payment.
For purposes of this Section 805(d) and Section 8.06, distributions are
considered to begin on the Participant’s Required Distribution Date. If
distributions under an annuity purchased from an insurance company irrevocably
commence to the Participant before the Participant’s Required

-46-



--------------------------------------------------------------------------------



 



Distribution Date (or to the Participant’s surviving spouse before the date
distributions are required to begin to the surviving spouse under clause (i)),
the date distributions are considered to begin is the date distributions
actually commence. The minimum amount of distributions beginning pursuant to
this Section 8.05(d) shall be determined under Section 8.06(e)
     (e) Rights of Beneficiary. The Beneficiary of a Participant who has died
shall have the same rights and obligations as the Participant with respect to
the portion of the interest of the Participant as to which he or she is the
Beneficiary, to direct the investment of Accounts pursuant to Section 6.08 and
to direct the Trustee with respect to exercise of rights in Company Stock
pursuant to Section 6.09.
     8.06 Minimum Distribution Requirements.
     (a) A Participant’s entire interest will be distributed, or begin to be
distributed, to the Participant no later than the Participant’s Required
Distribution Date. Unless a Participant’s interest is distributed in a single
sum on or before his or her Required Distribution Date, the amount required to
be distributed for each calendar year, beginning with distributions for the
first distribution calendar year (as defined in subsection (f)), will be made in
accordance with this Section 8.06. If the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company, distributions
thereunder will be made in accordance with the requirements of Section 401(a)(9)
of the Code and Treasury regulations
     (b) During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of: (i) the
quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or (ii) if the
Participant’s sole designated Beneficiary for the distribution calendar year is
the Participant’s spouse, the quotient obtained by dividing the Participant’s
account balance by the number in the Joint and Last Survivor Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s and
spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
distribution calendar year. Required minimum distributions will be determined
under this Section 8.06 beginning with the first distribution calendar year and
up to and including the distribution calendar year that includes the
Participant’s date of death
     (c) If a Participant dies on or after the date distributions begin and
there is a designated Beneficiary, the minimum amount that will be distributed
for each distribution calendar year after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s account balance by the
longer of the remaining life expectancy of the Participant or the remaining life
expectancy of the Participant’s designated Beneficiary, determined as follows:
     (i) The Participant’s remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.

-47-



--------------------------------------------------------------------------------



 



     (ii) If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.
     (iii) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.
     (d) If the Participant dies on or after the date distributions begin and
there is no designated Beneficiary, the minimum amount that will be distributed
for each distribution calendar year after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s account balance by the
Participant’s remaining life expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.
     (e) If the Participant dies before the date distributions begin then,
subject to Section 8.05(d):
     (i) If there is a designated Beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the remaining life expectancy of the Participant’s designated
Beneficiary, determined as provided in subsection (d).
     (ii) If there is no designated Beneficiary, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.
     (iii) If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, and the surviving spouse dies before distributions are
required to begin to the surviving spouse under section 8.05(d), this section
8.06(e) will apply as if the surviving spouse were the Participant.
     (f) For purposes of this Section 8.05(d) and this Section 8.06:
     (i) “Designated Beneficiary” means the individual who is designated as the
Beneficiary under Section 8.05(a) of the Plan and is the designated Beneficiary
under Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1,
Q&A-4, of the Treasury regulations.
     (ii) “Distribution calendar year” means a calendar year for which a minimum
distribution is required. For distributions beginning before the

-48-



--------------------------------------------------------------------------------



 



Participant’s death, the first distribution calendar year is the calendar year
immediately preceding the calendar year which contains the Participant’s
Required Distribution Date. For distributions beginning after the Participant’s
death, the first distribution calendar year is the calendar year in which
distributions are required to begin under Section 8.05(d). The required minimum
distribution for the Participant’s first distribution calendar year will be made
on or before the Participant’s Required Distribution Date. The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution calendar year in which the
Participant’s Required Distribution Date occurs, will be made on or before
December 31 of that distribution calendar year.
     (iii) “Life expectancy” means life expectancy as computed by use of the
Single Life Table in Section 1.401(a)(9)-9 of the Treasury regulations.
     (iv) “Participant’s account balance” means the account balance as of the
last valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.
     (g) The requirements of Section 8.05(d) and this Section 8.06 will take
precedence over any inconsistent provisions of the Plan. Distributions required
under Section 8.05(d) and this Section 8.06 will be determined and made in
accordance with the Treasury Regulations under Section 401(a)(9) of the Internal
Revenue Code.
     8.07 Facility of Payment. If a Participant or Beneficiary is (i) declared
an incompetent or is a minor, (ii) a conservator, guardian, or other person
legally charged with his or her care has been appointed, and (iii) written
notice of such incompetency and appointment is filed with the Plan Administrator
before distribution of benefits, then any benefits to which such Participant or
Beneficiary is entitled shall be payable to such conservator, guardian, or other
person legally charged with his or her care. Neither the Company, any Related
Employer, the Trustee, the Investment Committee, any Investment Manager, nor the
Plan Administrator, shall be under any duty to see to the proper application of
such payments made to a Participant, conservator, guardian, or relatives of a
Participant.
     8.08 Form of Payment. Each distribution shall be paid in cash (including
negotiable check or other cash equivalent), except that a Participant or
Beneficiary may elect in accordance with such procedures as the Plan
Administrator may establish or adopt to receive that portion of his or her
distributable Accounts invested in the Company Stock Fund or in other Employer
Stock in the form of whole shares (with cash in lieu of fractional shares) of
such Company Stock or other Employer Stock.

-49-



--------------------------------------------------------------------------------



 



     8.09 Direct Rollover to Another Plan. Notwithstanding any provision of this
Plan to the contrary, a Participant or other Distributee (as defined below), may
elect, at such time and in such manner as prescribed by the Plan Administrator,
to have all or any portion of the benefits payable to such Distributee which
constitutes an Eligible Rollover Distribution (as defined below) as paid by the
Trustee directly to the Eligible Retirement Plan specified by such Distributee.
Such election shall be subject to such reasonable administrative requirements as
the Plan Administrator may from time to time establish which may include, but
shall not be limited to, requirements consistent with Treasury Regulations and
other guidance issued by the Internal Revenue Service permitting de minimis
requirements for amounts eligible to be rolled over or paid partly to the
Participant and partly rolled over. An election may be made pursuant to this
Section only after the Distributee has met otherwise applicable requirements for
receipt of a distribution under the Plan, including any applicable requirements
of Appendix A. As used in this Section, the following terms shall have the
following meanings:
     (1) “Eligible Rollover Distribution” means any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
Beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Section 8.06(b); any distribution
by reason of Hardship pursuant to Section 7.01(b); and except as provided in the
following sentence the portion of any distribution that is not includable in
gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities). A portion of a distribution
shall not fail to be an Eligible Rollover Distribution merely because the
portion consists of after-tax employee contributions which are not includable in
gross income. However, such portion may be transferred only to an individual
retirement account or annuity described in Section 408(a) or (b) of the Code, or
to a qualified defined contribution plan described in Section 401(a) or 403(a)
of the Code that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includable in gross income and the portion of such distribution which is not so
includable.
     (2) “Eligible Retirement Plan” means an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, an annuity plan described in Section
403(a) of the Code, or a qualified trust described in Section 401(a) of the
Code, that accepts the Distributee’s Eligible Rollover Distributions. However,
in the case of an Eligible Rollover Distribution to a Participant’s surviving
spouse or surviving former spouse who is a Distributee pursuant to a Qualified
Domestic Relations Order (as defined in Section 13.03), an Eligible Retirement
Plan is an individual retirement account or individual retirement annuity. For
purposes of this Section an Eligible Retirement Plan shall also mean an annuity
contract described in section 403(b) of the Code and an eligible plan under
section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any

-50-



--------------------------------------------------------------------------------



 



agency or instrumentality of a state or political subdivision of a state and
which agrees to separately account for amounts transferred into such plan from
this plan. The definition of Eligible Retirement Plan shall also apply in the
case of a distribution to a surviving spouse, or to a spouse or former spouse
who is the alternate payee under a qualified domestic relation order, as defined
in section 414(p) of the Code.
     (3) “Distributee” means a Participant. In addition, a Participant’s
surviving spouse and a former spouse who is the alternate payee under a
Qualified Domestic Relations Order are Distributees with regard to the interest
of such spouse or former spouse.
     (4) “Direct Rollover” means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.
     8.10 Deduction of Taxes from Amounts Payable. The Trustee may deduct from
any amounts to be distributed under this Plan such amounts as the Trustee, in
his, her or its sole discretion, deems proper to protect the Trustee and the
Trust against liability for the payment of death, succession, inheritance,
income, or other federal, state or local taxes, and out of the money so
deducted, the Trustee may discharge any such liability and pay the amount
remaining to the Participant or his or her Beneficiary, as the case may be.
ARTICLE IX
Administration
     9.01 Sponsor Rights and Duties. The Company shall have overall
responsibility for the administration and operation of the Plan, which the
Company shall discharge by the appointment and removal (with or without cause)
of the Trustee, the Investment Committee and the Plan Administrator.
     9.02 Plan Administrator Rights and Duties. The Plan Administrator shall
administer and enforce the Plan and the Trust in accordance with the terms of
the Plan and the Trust Agreement and shall have all powers necessary to
accomplish that purpose, including but not by way of limitation, the following,
all to be exercised in the sole and absolute discretion of the Plan
Administrator:
     (a) To issue rules, regulations and procedures and prescribe forms
necessary for the proper conduct and administration of the Plan and to change,
alter, or amend such rules, regulations and procedures and forms;
     (b) To construe the Plan and Trust Agreement;
     (c) To determine all questions arising in the administration of the Plan,
including those relating to the eligibility of persons to become Participants;
the rights of Participants, former Participants and their Beneficiaries; and
Employer contributions,

-51-



--------------------------------------------------------------------------------



 



     (d) To determine and advise the Trustee of the amount and kind of benefits
payable to Participants or their Beneficiaries;
     (e) To authorize the Trustee to disburse funds from the Trust Fund in
accordance with the provisions of the Plan;
     (f) To employ and compensate such accountants and attorneys (who may but
need not be the accountants or attorneys of the Company) and other persons to
render advice, and such clerical employees as the Plan Administrator may deem
necessary to the performance of his, her or its duties;
     (g) To invest all or a portion of the Trust Fund in loans to Participants
and to segregate the notes representing such loan in a separate fund in
accordance with Section 7.2;
     (h) To have prepared and furnished to Participants and Beneficiaries all
information required under federal law or provisions of this Plan to be
furnished to them;
     (i) To have prepared and filed or published with the Department of Labor
and the Department of Treasury or other governmental agency all reports and
other information required under federal law;
     (i) To make available to Participants upon request, for examination during
business hours, such records as pertain exclusively to the examining
Participant; and
     (j) To hear, review and determine claims for benefits.
     (k) To delegate his, her or its responsibilities under the Plan to such
person or persons as he, she or it may deem advisable;
     (l) To do all other acts and things necessary he, she or it deems in his,
her or its sole discretion to be necessary or appropriate for the administration
of the Plan.
     9.03 Plan Administrator Bonding and Expenses. The Plan Administrator shall
serve without bond (except as otherwise required by federal law) and without
compensation for his, her or its service as such; but all expenses incurred in
the administration of the Plan and the Trust shall be paid by the Trust pursuant
to Section 6.03 except to the extent paid by the Company.
     9.04 Information To Be Supplied by Participants. Participants and
Beneficiaries shall provide the Plan Administrator and the Trustee or their
delegates with such information, as they shall from time to time determine to be
necessary in the discharge of their duties for the administration of the Plan
and the Trust. The Plan Administrator and the Trustee may rely conclusively on
the information certified to them by a Participant or Beneficiary.
     9.05 Information To Be Supplied by Employers. Employers shall provide the
Plan Administrator and the Trustee or their delegates with such information, as
they shall from time to time determine to be necessary in the discharge of their
duties for the administration of the Plan

-52-



--------------------------------------------------------------------------------



 



and the Trust. The Plan Administrator and the Trustee may rely conclusively on
the information certified to them by an Employer.
     9.06 Records. The regularly kept records of the Plan Administrator, the
Company and the other Employers shall be conclusive evidence of the Service of a
Participant, his or her Compensation, his or her age, marital status, status as
an Eligible Employee, and all other matters contained in such records applicable
to this Plan.
     9.07 Electronic Media. Under procedures authorized or approved by the Plan
Administrator, any form for any notice, election, designation, or similar
communication required or permitted to be given to or received from a
Participant or Beneficiary under this Plan may be made available to such
Participant or Beneficiary in an electronic medium (including computer network,
e-mail or voice response system) and any such communication to or from a
Participant or Beneficiary through such electronic media shall be fully
effective under this Plan for such purposes as such procedures shall prescribe;
provided, however, that the consent of a spouse under Section 7.02(g), 8.05(c),
or Appendix A, shall be effective only if made in a written document. Any record
of such communication retrieved from such electronic medium under its normal
storage and retrieval parameters shall be effective as a fully authentic
executed writing for all purposes of this Plan absent manifest error in the
storage or retrieval process.
     9.08 Plan Administrator Decisions Final. The Plan Administrator shall have
discretion to determine all matters within his, her or its jurisdictions. The
decisions of the Plan Administrator shall be final, binding and conclusive upon
the Employers, and the Trustee and upon each Employee, Participant, former
Participant, Beneficiary and every other person or party interested or
concerned.
ARTICLE X
Claims Procedure
     10.01 Initial Claim for Benefits. Except as provided in Section 8.03 for
requests for and consents to distribution in certain circumstances, and in
Appendix A, no claim shall be required for benefits routinely due to be made or
begin under this Plan. Any Participant or Beneficiary (a “Claimant”) may submit
to the Plan Administrator (or to such other person or persons as may be
designated by the Plan Administrator) a claim for benefits not received or
received in an improper amount. A claim shall be in writing in such form as is
provided or approved by the Plan Administrator. A Claimant shall have no right
to seek review of a denial of benefits, or to bring any action in any court to
enforce a claim for benefits, prior to his or her filing a claim for benefits
under this Section 10.01 and exhausting his or her rights to review under
Section 10.02.
     When a claim for benefits has been filed properly, the Plan Administrator
shall evaluate such claim for benefits and notify the Claimant of its approval
or the denial within ninety (90) days after the receipt of such claim unless
special circumstances require an extension of time for processing the claim. If
such an extension of time for processing is required, the Plan administrator
shall furnish written notice of the extension to the Claimant prior to the
termination of the initial ninety (90) day period. The notice shall specify the
special circumstances requiring an extension and the date by which a final
decision will be reached (which date shall not be later

-53-



--------------------------------------------------------------------------------



 



than one hundred and eighty (180) days after the date on which the claim was
filed). The Plan Administrator shall give the Claimant written notice whether
the claim is granted or denied, in whole or in part. If a claim is denied, in
whole or in part, the Plan Administrator shall give the Claimant written notice
which shall contain (1) the specific reasons for the denial, (2) references to
pertinent plan provisions upon which the denial is based, (3) a description of
any additional material or information necessary to perfect the claim and an
explanation of why such material or information is necessary, and (4) the
Claimant’s rights to seek review of the denial.
     10.02 Review of Claim Denial. If a claim is denied, in whole or in part (or
if within the time periods presented in Section 10.01 the Claimant has not
received an approval or a denial and the claim is therefore deemed denied), the
Claimant shall have the right to request that the Plan Administrator (or such
other person or persons as may be designated by the Plan Administrator) review
the denial. The Plan Administrator may in the sole and absolute discretion of
the Plan Administrator appoint a third person other than the Plan Administrator,
with such person’s consent but without the consent of any Claimant, to make any
decision on review of a claim under this Section 10.02, provided such person
acknowledges in writing that he, she or it is a fiduciary with respect to this
Plan for such purpose. A request for review shall be in writing and must be
filed with the Plan Administrator within sixty (60) days after the date on which
the Claimant received written notification of the denial. A Claimant (or his or
her duly authorized representative) may request and receive copies of pertinent
documents and submit issues and comments in writing to the Plan Administrator
(or other designated person). Within sixty (60) days after such request for
review is received, the Plan Administrator (or other designated person) shall
reconsider the decision and advise the Claimant in writing of the decision on
review, unless special circumstances require an extension of time for processing
the review, in which case the Plan Administrator (or other designated person)
shall give the Claimant a written notification within such initial sixty
(60) day period specifying the reasons for the extension and advising the
Claimant when such review shall be completed. Such review shall be completed
within one hundred and twenty (120) days after the date on which the request for
review was filed. The Plan Administrator (or other designated person) shall
forward the decision on review to the Claimant in writing and shall include
specific reasons for the decision and references to plan provisions upon which
the decision is based. A decision on review shall be final and binding on all
persons for all purposes. No action may be brought in any court respecting
benefits, which were the subject of a denial of a claim for benefits (other than
an action by the Plan Administrator to enforce such denial) more than one (1)
year after the denial of such claim. If a Claimant shall fail to file a request
for review in accordance with the procedures described in Sections 10.01 and
10.02, such Claimant shall have no right to review and shall have no right to
bring action in any court and the denial of the claim shall become final and
binding on all persons for all purposes.
ARTICLE XI
Amendment, Merger and Termination of the Plan
     11.01 Amendments. The Company may amend, modify, change, revise,
discontinue or terminate the Plan at any time prospectively or retroactively.
Such amendment, modification, change, revision, discontinuance or termination
shall be done by written resolution of the Board of Directors of the Company,
except that (i) an amendment or modification required (in the

-54-



--------------------------------------------------------------------------------



 



reasonable judgment of the Plan Administrator or the Company) to comply with
changes in applicable law or to permit the issuance of or conform to the
conditions of a favorable determination letter from the Internal Revenue Service
on the qualification of the Plan under Section 401(a) of the Code may be done by
written instrument signed on behalf of the Company by the Plan Administrator or
officer of the Company; and (ii) the Plan Administrator may revise Schedule 1
from time to time to reflect the Accounts maintained from time to time under the
Plan as long as such revision does not have an effect prohibited by this Section
or Section 11.02. However, except as authorized or permitted by provisions of
the Code, or any other statute relating to employees’ trusts, or regulations or
ruling issued pursuant thereto, no amendment shall: (i) increase the duties or
liabilities of the Trustee or the Plan Administrator without the consent of the
person affected; (ii) have the effect of vesting in any Employer any interest in
any funds, securities or other property subject to the terms of this Plan and
the Trust Agreement; or authorizing or permitting at any time any part of the
corpus or income of the Trust Fund to be used or diverted to purposes other than
for the exclusive benefit of Participants and their Beneficiaries, except as
provided in Sections 5.07 and 6.11 or applicable law as in effect from time to
time, or (iii) divest any Participant of his or her vested Account Balance,
decrease the Accrued Benefit of any Participant, or eliminate or reduce any
early retirement benefit or retirement-type subsidy or eliminate an optional
form of benefit except as permitted by Section 411(d)(6) of the Code and
Treasury Regulations and rulings thereunder or other applicable law as in effect
from time to time.
     11.02 Plan Merger. The Company may direct the merger or consolidation of
this Plan with, or transfer of assets from this Plan to, another employee
benefit plan qualified under Section 401(a) of the Code (“Other Plan”), or may
direct the Trustee to accept the merger or consolidation of a Transferor Plan
into, or a transfer of assets and liabilities, or portion thereof, from a
Transferor Plan to this Plan, on such terms and conditions as the Company in its
sole discretion deems desirable, in the same manner (and subject to the same
conditions) as an amendment to this Plan under Section 11.01. However, the Plan
shall not merge or consolidate with, or transfer to or receive from any
Transferor Plan or Other Plan any assets or liabilities, (i) unless each
Participant would receive a benefit immediately after the merger, consolidation
or transfer (if the Plan were then terminated) which is equal to or greater than
the benefit to which he would have been entitled immediately before the merger,
consolidation, or transfer (if the Plan were then terminated), and (ii) the
merger, consolidation or transfer of assets does not have an effect prohibited
by clause (iii) of Section 11.01 above. The portion of any assets and
liabilities received from a Transferor Plan that was attributable to elective
contributions, qualified non-elective contributions or qualified non-elective
contributions, or matching contributions (within the meaning of Treas. Reg. §
1.401(k)-1(g)(13) shall remain subject to the distribution restrictions of
Treas. Reg. § 1.401(k)-1(d). The portion of any assets and liabilities received
from a Transferor Plan that was subject to Section 412 of the Code shall not be
distributable before the earlier of the Participant’s Normal Retirement Date or
Termination of Employment except as otherwise required by Section 401(a)(9) of
the Code. No merger, consolidation, or transfer of assets shall impose on the
Company or any Related Company any liabilities or obligations of the sponsor of
a Transferor Plan respecting the Transferor Plan or accounts transferred from
the Transferor Plan (including but not limited to the obligation to make
contributions to such accounts) unless the Company or Related Company expressly
assumes such liabilities or obligations.

-55-



--------------------------------------------------------------------------------



 



     11.03 Plan Termination. The Company, by resolution of the Board of
Directors, may reduce, suspend or discontinue Employer contributions hereunder,
and terminate the Plan at any time in whole or in part, provided, however, that
the termination of the Plan or the reduction, suspension or discontinuance of
contributions hereunder shall not have any retroactive effect as to deprive any
Participant or Beneficiary of any benefit already accrued.
     11.04 Payment Upon Termination. Upon termination of the Plan or complete
discontinuance of Employer contributions, the unvested portion of each
Participant’s Accrued Benefit that has not been forfeited pursuant to
Section 4.10 prior to the termination of the Plan or complete discontinuance of
Employer contributions shall become fully vested and nonforfeitable. Upon a
partial termination of the Plan, the Accrued Benefit of each former Active
Participant who lost status as an Active Participant because of such partial
termination shall become fully vested and nonforfeitable. In the event of
termination of the Plan and after payment of all expenses, the Plan
Administrator may direct that either (1) each Participant and each Beneficiary
of a deceased Participant receive his or her entire Accrued Benefit as soon as
reasonably possible or (2) the Trust be continued and Participants’ Accrued
Benefits be distributed at such times and in such manner as provided in
Article VIII, in which case continued allocations of net income, gains, losses
and expenses of the Trust Fund as provided in Article VI shall be made.
     11.05 Withdrawal from the Plan by an Employer. Any Employer other than the
Company may withdraw from the Plan and Trust Agreement, under such terms and
conditions as the Board of Directors may prescribe, by delivery to the Trustee
and the Company of a resolution of its board of directors electing to so
withdraw. An Employer that ceases to be a Related Employer shall automatically
withdraw from the Plan effective as of the date such Employer ceases to be a
Related Employer unless then or thereafter such Employer affirmatively elects,
and the Board of Directors affirmatively consents, to such Employer continuing
to be an Employer under this Plan.
ARTICLE XII
Top Heavy Provisions
     12.01 Application. The definitions in Section 12.02 shall apply under this
Article XII and the special rules in Section 12.03 shall apply, notwithstanding
any other provisions of the Plan, for any Plan Year in which the Plan is a Top
Heavy Plan and for such other Plan Years as may be specified herein. multiple
employer plan as described in Code Section 413(c), the provisions of this
Article XII shall be applied separately to each Employer and Related Company
taking account of benefits under the Plan provided to employees of the Employer
or Related Company because of service with that Employer or Related Company.
     12.02 Special Top Heavy Definitions. The following special definitions
shall apply under this Article XI.
     (a) “Aggregate Employer Contributions” means the sum of all Employer
contributions under this Plan allocated for a Participant to the Plan and
employer contributions and forfeitures allocated for the Participant to all
Related Defined

-56-



--------------------------------------------------------------------------------



 



Contribution Plans in the Aggregation Group. With respect to Non-Key Employees,
Elective Deferrals under the Plan and employer contributions attributable to
salary reduction or similar arrangement under any Related Defined Contribution
Plans shall not be included in Aggregate Employer Contributions. Matching
Contributions under the Plan and employer matching contributions (within the
meaning of Section 401(m)(4)(A) of the Code) under any Related Defined
Contribution Plans shall be included in Aggregate Employer Contributions.
Matching Contributions that are used to satisfy the minimum contribution
requirements of Section 12.03(a) shall be treated as Matching Contributions for
purposes of the actual contribution percentage test of Section 5.03 of the Plan
and other applicable requirements of Section 401(m) of the Code.
     (b) “Aggregation Group” means the group of plans in a Mandatory Aggregation
Group, if any, that includes the Plan, unless the inclusion of Related Plans in
the Permissive Aggregation Group would prevent the Plan from being a Top Heavy
Plan, in which case “Aggregation Group” means the group of plans consisting of
the Plan and each other Related Plan in a Permissive Aggregation Group with the
Plan.
     (1) “Mandatory Aggregation Group” means each plan (considering the Plan and
Related Plans) that, during the Plan Year that contains the Determination Date
or any of the four preceding Plan Years,
     (A) had a participant who was a Key Employee, or
     (B) was necessary to be considered with a plan in which a Key Employee
participated in order to enable the plan in which the Key Employee participated
to meet the requirements of Section 401(a)(4) or 410 of the Code.
If the Plan is not described in (A) or (B) above, it shall not be part of a
Mandatory Aggregation Group.
     (2) “Permissive Aggregation Group” means the group of plans consisting of
(A) the plans, if any, in a Mandatory Aggregation Group with the Plan, and (B)
any other Related Plan, that, when considered as a part of the Aggregation
Group, does not cause the Aggregation Group to fail to satisfy the requirements
of Section 401(a)(4) and Section 410 of the Code. A Related Plan in (B) of the
preceding sentence may include a simplified employee pension plan, as defined in
Code Section 408(k), and a collectively bargained plan, if when considered as a
part of the Aggregation Group such plan does not cause the Aggregation Group to
fail to satisfy the requirements of Section 401(a)(4) and Section 410 of the
Code considering, if the plan is a multiemployer plan as described in Code
Section 414(f) or a multiple employer plan as described in Code Section 413(c),
benefits under the plan only to the extent provided to employees of the employer
because service with the employer and, if the plan is a simplified employee
pension plan, only the employer’s contribution to the plan.

-57-



--------------------------------------------------------------------------------



 



     (c) “Determination Date” means, with respect to a plan year, the last day
of the preceding plan year or, in the case of the first plan year, the last day
of such plan year. If the Plan is aggregated with other plans in the Aggregation
Group, the Determination Date for each other plan shall be, with respect to any
plan year, the Determination Date for each such other plan which falls in the
same calendar year as the Determination Date for the Plan.
     (d) “Key Employee” means, for the Plan Year containing the Determination
Date, any Employee or former Employee (including any deceased employee) who at
any time during such Plan Year was:
     (1) an officer (including administrative executives as described in
Treasury Regulations Section 1.416-1(T-13)) of the Employer or a Related Company
having annual Compensation for the Plan Year greater than $130,000 (as adjusted
under Section 416(i) of the Code for Plan Years beginning after December 31,
2002);
     (2) a more than five percent (5%) owner (or is considered as owning more
than five percent (5%) within the meaning of Code Section 318) of the Employer
or a Related Company; or
     (3) a more than one percent (1%) owner (or is considered as owning more
than one percent (1%) within the meaning of Code Section 318) of the Employer or
a Related Company and has an annual Compensation for such Plan Year from the
Employer and Related Companies of more than $150,000.
     No more than a total of fifty (50) persons (or, if lesser, the greater of
three (3) persons or ten percent (10%) of all persons or beneficiaries of
persons who are employees or former employees) shall be treated as Key Employees
under paragraph (1) above for any Plan Year. If the number of persons who meet
the requirements to be treated as Key Employees under paragraph (1) exceeds such
limitation those persons with the highest annual Compensation in a Plan Year for
which the requirements are met and who are within the limitation on the number
of Key Employees will be treated as Key Employees. For purposes of determining
the number of officers taken into account hereunder, employees described in
Section 2.26(b)(1) through (6) shall be excluded. The determination of who is a
Key Employee will be made in accordance with Section 416(i) of the Code and the
applicable regulations
     (e) “Non-Key Employee” means a person with an accrued benefit or account
balance in the Plan or any Related Plan in the Aggregation Group at any time
during the Measurement Period who is not a Key Employee, and any beneficiary of
such a person.
     (f) “Present Value of Accrued Benefits” means, for any Plan Year, an amount
equal to the sum of (1), (2) and (3), subject to (4), for each person who, in
the Plan Year containing the Determination Date, was a Key Employee or a Non-Key
Employee.

-58-



--------------------------------------------------------------------------------



 



     (1) The value of a person’s Accrued Benefit under the Plan and each Related
Defined Contribution Plan in the Aggregation Group, determined as of the
valuation date coincident with or immediately preceding the Determination Date,
adjusted for contributions due as of the Determination Date, as follows:
     (A) in the case of a plan not subject to the minimum funding requirements
of Section 412 of the Code, by including the amount of any contributions
actually made after the valuation date but on or before the Determination Date,
and, in the first plan year of a plan, by including contributions made after the
Determination Date that are allocated as of a date in that first plan year; and
     (B) in the case of a plan that is subject to the minimum funding
requirements, by including the amount of any contributions that would be
allocated as of a date not later than the Determination Date, plus adjustments
to those amounts as required under applicable rulings, even though those amounts
are not yet required to be contributed or allocated (e.g., because they have
been waived) and by including the amount of any contributions actually made (or
due to be made) after the valuation date but before the expiration of the
extended payment period in Section 412(c)(10) of the Code.
     (2) The sum of the actuarial present values of a person’s accrued benefits
under each Related Defined Benefit Plan in the Aggregation Group, expressed as a
benefit commencing at Normal Retirement Date (or the person’s attained age, if
later) determined based on the following actuarial assumptions:
     (A) Interest rate: 5%; and
     (B) Post Retirement Mortality: 1984 Unisex Pension Table;
     and determined in accordance with Code Section 416(g), provided, however,
that the accrued benefit of any Non-Key Employee shall be determined under the
method which is used for accrual purposes for all Related Defined Benefit Plans
or, if no single accrual method is used in all such plans, such accrued benefit
shall be determined as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under Code Section 411(b)(1)(C). The present value of an
accrued benefit for any person who is employed by an employer maintaining a plan
on the Determination Date is determined as of the most recent valuation date
which is within a 12-month period ending on the Determination Date, provided
however that:
     (C) for the first plan year of the plan, the present value for an employee
is determined as if the employee had a Termination of Employment (i) on the
Determination Date or (ii) on such valuation date but taking into account the
estimated accrued benefit as of the Determination Date; and

-59-



--------------------------------------------------------------------------------



 



     (D) for the second and subsequent plan years of the plan, the accrued
benefit taken into account for an employee is not less than the accrued benefit
taken into account for the first plan year unless the difference is attributable
to using an estimate of the accrued benefit as of the Determination Date for the
first plan year and using the actual accrued benefit as of the Determination
Date for the second plan year.
For purposes of this paragraph (2), the valuation date is the valuation date
used by the plan for computing plan costs for minimum funding, regardless of
whether a valuation is performed that year.
     If the plan provides for a nonproportional subsidy as described in Treasury
Regulations Section 1.416-1(T-27), the present value of accrued benefits shall
be determined taking into account the value of nonproportional subsidized early
retirement benefits and nonproportional subsidized benefit options.
     (3) Distributions made with respect to the Employee under the Plan and any
Related Plan within the Aggregation Group during the one-year period ending on
the determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been a
Related Plan within the Aggregation Group. In the case of a distribution for a
reason other than separation from service, death or disability, this provision
shall be applied by substituting “five-year period” for “one-year period.”
     (4) The following rules shall apply in determining the Present Value of
Accrued Benefits:
     (A) Amounts attributable to qualified voluntary employee contributions, as
defined in Section 219(e) of the Code, shall be excluded.
     (B) In computing the Present Value of Accrued Benefits with respect to
rollovers or plan-to-plan transfers, the following rules shall be applied to
determine whether amounts which have been distributed during the five (5) year
period ending on the Determination Date from or accepted into this Plan or any
plan in the Aggregation Group shall be included in determining the Present Value
of Accrued Benefits:
     (i) Unrelated Transfers accepted into the Plan or any plan in the
Aggregation Group after December 31, 1983 shall not be included.
     (ii) Unrelated Transfers accepted on or before December 31, 1983 and all
Related Transfers accepted at any time into the Plan or any plan in the
Aggregation Group shall be included.

-60-



--------------------------------------------------------------------------------



 



     (iii) Unrelated Transfers made from the Plan or any plan in the Aggregation
Group shall be included.
     (iv) Related Transfers made from the Plan or any plan in the Aggregation
Group shall not be included by the transferor plan (but shall be counted by the
accepting plan).
     (C) The Accrued Benefit of any individual who has not performed services
for the Employer maintaining the Plan at any time during the one (1) year period
ending on the Determination Date shall be excluded.
     (g) “Related Transfer” means a rollover or a plan-to-plan transfer which is
either not initiated by the Employee or is made between plans each of which is
maintained by a Related Company.
     (h) A “Top Heavy Aggregation Group” exists in any Plan Year for which, as
of the Determination Date, the sum of the Present Value of Accrued Benefits for
Key Employees under all plans in the Aggregation Group exceeds sixty percent
(60%) of the sum of the Present Value of Accrued Benefits for all employees
under all plans in the Aggregation Group; provided that, for purposes of
determining the sum of the Present Value of Accrued Benefits for all employees,
there shall be excluded the Present Value of Accrued Benefits of any Non-Key
Employee who was a Key Employee for any Plan Year preceding the Plan Year that
contains the Determination Date. For purposes of applying the special rules
herein with respect to a Super Top Heavy Plan, a Top Heavy Aggregation Group
will also constitute a “Super Top Heavy Aggregation Group” if in any Plan Year
as of the Determination Date, the sum of the Present Value of Accrued Benefits
for Key Employees under all plans in the Aggregation Group exceeds ninety
percent (90%) of the sum of the Present Value of Accrued Benefits for all
employees under all plans in the Aggregation Group.
     (i) “Top Heavy Plan” means the Plan in any Plan Year in which the Plan is a
member of a Top Heavy Aggregation Group, including a Top Heavy Aggregation Group
consisting solely of the Plan. For purposes of applying the rules herein with
respect to a Super Top Heavy Plan, a Top Heavy Plan will also constitute a
“Super Top Heavy Plan” if the Plan in any Plan Year is a member of a Super Top
Heavy Aggregation Group, including a Super Top Heavy Aggregation Group
consisting solely of the Plan.
     (j) “Unrelated Transfer” means a rollover or a plan-to-plan transfer which
is both initiated by the Employee and (a) made from a plan maintained by a
Related Company to a plan maintained by an employer which is not a Related
Company or (b) made to a plan maintained by a Related Company from a plan
maintained by an employer which is not a Related Company.
     12.03 Special Top Heavy Provisions. For each Plan Year in which the Plan is
a Top Heavy Plan, the following rules shall apply, except that the special
provisions of this Section 12.03 shall not apply with respect to any employee
included in a unit of employees

-61-



--------------------------------------------------------------------------------



 



covered by an agreement which the Secretary of Labor finds to be a
collective-bargaining agreement between employee representatives and one or more
Employers if there is evidence that retirement benefits were the subject of good
faith bargaining between such employee representative and the Employer or
Employers:
     (a) Minimum Employer Contributions. In any Plan Year in which the Plan is a
Top Heavy Plan, the Employers shall make additional Employer Contributions to
the Plan as necessary for each Participant who is employed on the last day of
the Plan Year and who is a Non-Key Employee to bring the amount of his or her
Aggregate Employer Contributions for the Plan Year up to at least three percent
(3%) of his or her Compensation, or if the Plan is not required to be included
in an Aggregation Group in order to permit a Related Defined Benefit Plan in the
Aggregation Group to satisfy the requirements of Section 401(a)(4) or
Section 410 of the Code, such lesser amount as is equal to the largest
percentage of a Key Employee’s Compensation allocated to the Key Employee as
Aggregate Employer Contributions, unless such Participant is a Participant in a
Related Defined Benefit Plan and receives a minimum benefit thereunder in
accordance with Section 416(c) of the Code in which case such Participant shall
not receive a minimum contribution under this Section 11.3(a).
     For purposes of determining whether a Non-Key Employee is a Participant
entitled to have minimum Employer Contributions made on his or her behalf, a
Non-Key Employee will be treated as a Participant even if he is not otherwise a
Participant (or accrues no benefit) under the Plan because:
     (1) he has failed to complete the requisite number of hours of service (if
any) after becoming a Participant in the Plan,
     (2) he is excluded from participation in the Plan (or accrues no benefit)
merely because his or her compensation is less than a stated amount, or
     (3) he is excluded from participation in the Plan (or accrues no benefit)
merely because of a failure to make mandatory employee contributions or, if the
Plan is a 401(k) plan, because of a failure to make elective 401(k)
contributions.
     Contributions required by this subsection shall be allocated to the Company
Contribution Account (if the Non-Key Employee is not a Traveler) or the Traveler
Benefit Account (if the Non-Key Employee is a Traveler) of the affected Non-Key
Employee.
     (b) Vesting. For each Plan Year in which the Plan is a Top Heavy Plan and
any Plan Year thereafter, the Employer Contribution Account of a Participant who
has at least one Hour of Service after the Plan becomes a Top Heavy Plan and who
has completed three (3) or more years of Vesting Service shall become fully
vested and nonforfeitable.
     (c) Limitations. For Plan Years commencing prior to January 1, 2000, in
computing the limitations under Section 5.07 hereof for years in which the Plan
is a Top

-62-



--------------------------------------------------------------------------------



 



Heavy Plan, the special rules of Section 416(h) of the Code shall be applied in
accordance with applicable regulations and rulings so that, in determining the
denominator of the Defined Contribution Plan Fraction and the Defined Benefit
Plan Fraction, at each place at which “1.25” would have been used, “1.00” shall
be substituted, and by substituting $41,500 for $51,875 in the numerator of the
transition fraction described in Section 415(e)(6)(B) of the Code, unless the
Plan is not a Super Top Heavy Plan and the special requirements of
Section 416(h)(2) of the Code have been satisfied. This Section 12.3(c) shall
not apply to any Plan Year commencing after December 31, 1999.
     (d) Transition Rule for a Top Heavy Plan. Notwithstanding the provisions of
Section 12.03(c), for each Plan Year commencing prior to January 1, 2000 in
which the Plan is a Top Heavy Plan and in which the Plan does not meet the
special requirements of Section 416(h)(2) of the Code in order to use 1.25 in
the denominator of the Defined Contribution Plan Fraction and the Defined
Benefit Plan Fraction, if an Employee was a participant in one or more defined
benefit plans and in one or more defined contribution plans maintained by the
employer before the plans became Top Heavy Plans and if such Participant’s
Combined Fraction exceeds 1.00 because of accruals and additions that were made
before the plans became Top Heavy Plans, a factor equal to the lesser of 1.25 or
such lesser amount (but not less than 1.00) as shall be needed to make the
Employee’s Combined Fraction equal to 1.00 shall be used in the denominator of
the Defined Benefit Plan Fraction and the Defined Contribution Plan Fraction if
there are no further accruals or annual additions under any Top Heavy Plans
until the Participant’s Combined Fraction is not greater than 1.00 when a factor
of 1.00 is used in the denominators of the Defined Benefit Plan Fraction and the
Defined Contribution Plan Fraction. Any provisions herein to the contrary
notwithstanding, for Plan Years commencing prior to January 1, 2000, if the Plan
is a Top Heavy Plan and the Plan does not meet the special requirements of
Section 416(h)(2) of the Code in order to use 1.25 in the denominators of the
Defined Benefit Plan Fraction and the Defined Contribution Plan Fraction, there
shall be no further Annual Additions for a Participant whose Combined Fraction
is greater than 1.00 when a factor of 1.00 is used in the denominator of the
Defined Benefit Plan Fraction and the Defined Contribution Plan Fraction, until
such time as the Participant’s Combined Fraction is not greater than 1.00. This
Section 12.03(d) shall not apply to any Plan Year commencing after December 31,
1997.
     (e) Transition Rule for a Super Top Heavy Plan. Notwithstanding the
provisions of Sections 12.03(c) and 12.03(d), for each Plan Year commencing
prior to January 1, 2000 in which the Plan is a Super Top Heavy Plan, (1) if an
Employee was a participant in one or more defined benefit plans and in one or
more defined contribution plans maintained by the employer before the plans
became Super Top Heavy Plans, and (2) if such Participant’s Combined Fraction
exceeds 1.00 because of accruals and additions that were made before the plans
became Super Top Heavy Plans and if immediately before the plans became Super
Top Heavy Plans the Combined Fraction as then computed did not exceed 1.00, then
a factor equal to the lesser of 1.25 or such lesser amount (but not less than
1.00) as shall be needed to make the Employee’s Combined Fraction equal to 1.00
shall be used in the denominator of the Defined Benefit Plan Fraction and the
Defined Contribution Plan Fraction if there are no further accruals or

-63-



--------------------------------------------------------------------------------



 



annual additions under any Super Top Heavy Plans until the Participant’s
Combined Fraction is not greater than 1.00 when a factor of 1.00 is used in the
denominators of the Defined Benefit Plan Fraction and the Defined Contribution
Plan Fraction. Any provisions herein to the contrary notwithstanding, for Plan
Years commencing prior to January 1, 2000, if the Plan is a Super Top Heavy
Plan, there shall be no further Annual Additions for a Participant whose
Combined Fraction is greater than 1.00 when a factor of 1.00 is used in the
denominator of the Defined Benefit Plan Fraction and the Defined Contribution
Plan Fraction until the Participant’s Combined Fraction is not greater than
1.00. This Section 12.03(e) shall not apply to any Plan Year commencing after
December 31, 1999.
     (f) Terminated Plan. If the Plan becomes a Top Heavy Plan after it has
formally been terminated, has ceased contributions and has been or is
distributing all plan assets to participants and their beneficiaries as soon as
administratively feasible or if a terminated plan has distributed all benefits
of participants and their beneficiaries, the provisions of Section 12.03 shall
not apply to the Plan.
     (g) Frozen Plans. If the Plan becomes a Top Heavy Plan after contributions
have ceased under the Plan but all assets have not been distributed to
Participants or their Beneficiaries, the provisions of Section 12.03 shall apply
to the Plan.
ARTICLE XIII
Miscellaneous Provisions
     13.01 Employer Joinder. Any Employer immediately before the Effective Date
that continues to be a Related Company immediately after the Effective Date
shall continue as an Employer under this Plan. Any entity that is a Related
Company as of the Effective Date or which is created by a transfer of assets
from a Related Employer after the Effective Date, and that employs Employees
within the United States who would be Eligible Employees if such Related Company
were an Employer, shall be an Employer and shall be deemed to have adopted this
Plan and the Trust unless such Related Company by resolution of its board of
directors, or the Company by resolution of the Board of Directors, affirmatively
provides that such Related Company shall not be an Employer. Any other Related
Company shall become an Employer as of the date (if any) as of which such
Related Company adopts the Plan by resolution of its board of directors, or as
of which the Company designates such entity as an Employer under the Plan by
resolution of the Board. Each Employer other than the Company so adopting or
deemed to have adopted the Plan thereby irrevocably appoints the Company to as
its agent to do on its behalf all acts and things required of an Employer under
this Plan and authorizes the Plan Administrator to determine the Employer
contributions required of such Employer under this Plan, to the end that
Participants, Beneficiaries, the Trustee, the Plan Administrator, and all other
persons may deal with the Company as if it were the only Employer under this
Plan.
     13.02 Non-Alienation of Benefits. Except as provided in Section 13.03, no
benefit payable at any time under this Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, or other legal
processes, or encumbrance of any kind, other than federal tax levies and
judgements which are enforceable under federal law. Any attempt to

-64-



--------------------------------------------------------------------------------



 



alienate, sell, transfer, assign, pledge or otherwise encumber any such
benefits, whether currently or thereafter payable, shall be void. No benefit,
nor any fund which may be established for the payment of such benefits, shall,
in any manner, be liable for or subject to the debts or liabilities of any
person entitled to such benefits.
     13.03 Qualified Domestic Relations Order. Notwithstanding Section 13.02,
the Plan will pay all or the designated portion of a Participant’s Accounts to
an Alternate Payee (as defined below) pursuant to a Qualified Domestic Relations
Order (defined below). Payments to an Alternate Payee pursuant to a Qualified
Domestic Relations Order may not be made before the earlier of (i) the date on
which the Participant corresponding to the Qualified Domestic Relations Order is
entitled to a distribution under the Plan; or (ii) the later of (A) the date on
which such Participant attains age 50 or (B) the earliest date on which such
Participant could begin receiving benefits under the Plan if the Participant had
separated from service; provided, however, that clause (ii)(A) shall not apply
(and therefore the Plan will make distributions to an Alternate Payee under a
Qualified Domestic Relations Order regardless of whether the Participant has
attained age 50) if the Order specifies distributions at an earlier date than
otherwise permitted by clause (ii)(A) or permits the Alternate Payee to request
or consent to a distribution prior to the date specified by clause (ii)(A).
     The term “Qualified Domestic Relations Order” means any judgment, decree or
order (including approval of a property settlement agreement) which:
     (a) relates to the provision of child support, alimony payments, or marital
property rights to a spouse, child or other dependent of a Participant,
     (b) is made pursuant to a State domestic relations law (including a
community property law),
     (c) creates or recognizes the existence of an Alternate Payee’s right to,
or assigns to an Alternate Payee the right to, receive all or a portion of the
benefits payable with respect to the Participant,
     (d) clearly specifies the name and last known mailing address, if any, of
the Participant and the name and mailing address of each Alternate Payee covered
by the order, the amount and percentage of the Participant’s benefits to be paid
by the Plan to each Alternate Payee, or the manner in which such amount or
percentage is to be determined, the number of payments or period to which such
order applies and each plan to which such order applies, and
     (e) does not require the Plan to provide (i) any form or type of benefit,
or any option, not otherwise provided under the Plan, (ii) increased benefits
(determined on the basis of actuarial value), (iii) benefits to a beneficiary
inconsistent with the form of distribution available under Article VIII (or, if
applicable, Appendix A), (iv) benefits to an Alternate Payee which are required
to be paid to another payee under another order previously determined by the
Plan Administrator to be a Qualified Domestic Relations Order; or (v) payments
or other benefits to a person other than an Alternate Payee.

-65-



--------------------------------------------------------------------------------



 



The Plan Administrator shall establish reasonable procedures to determine the
qualified status of domestic relations order and to administer distributions
under such qualified orders, including the establishment of segregated accounts
for Alternate Payees. All expenses incurred by the Plan Administrator in
determining the qualified status of a domestic relations order shall be paid as
an administrative expense of the Plan as a whole.
     The term “Alternate Payee” means any spouse, former spouse, child or other
dependent of a Participant who is recognized by a Qualified Domestic Relations
Order as having a right to receive all, or a portion of, the benefits payable
under the Plan with respect to the Participant. To the extent provided in any
Qualified Domestic Relations Order, the former spouse of a Participant shall be
treated as the surviving spouse of such Participant for purposes of consenting
to the naming of another Beneficiary to the extent provided in Sections 8.05 and
Appendix A. An Alternate Payee shall be considered a Beneficiary under the terms
of this Plan until the Alternate payee’s benefits are distributed.
     In the case of any domestic relations order received by the Plan, the Plan
Administrator shall separately account for the amounts payable under the
domestic relations order. If it is determined that the order is not a Qualified
Domestic Relations Order, the amounts separately accounted for during such
determination shall no longer be accounted for separately.
     13.04 Unclaimed Amounts. Unclaimed amounts shall consist of the amounts of
the Accounts of a retired, deceased or terminated Participant which cannot be
distributed because of the Plan Administrator’s inability, after a reasonable
search, to locate a Participant or his or her Beneficiary within a period of two
(2) years after the payment of benefits becomes due in accordance with
Section 8.03. Unclaimed amounts for a Plan Year shall become a Forfeiture and
shall be applied in accordance with Section 4.10(f) as of the close of the Plan
Year in which such two-year period shall end. If an unclaimed amount is
subsequently properly claimed by the Participant or the Participant’s
Beneficiary, said amount shall be paid to such Participant or Beneficiary out of
Forfeitures for the Plan Year in which such benefits are properly claimed and to
the extent that Forfeitures for such Plan Year are not sufficient, such payments
shall be charged ratably against income or gain of the Trust Fund unless paid by
an Employer.
     13.05 No Contract of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between any Employer and any Employee or
as creating a right of any Employee to be continued in the employment of any
Employer.
     13.06 Recoupment of or Reduction for Overpayment. If the Plan Administrator
determines that any payment previously made to a putative Participant or
Beneficiary was not properly payable, the person to whom such payment was made
shall promptly upon notice and demand from the Plan Administrator repay such
amount to the Trust, subject to the right of such payee to request review of
such determination in accordance with Section 10.02. If the person to whom such
payment was made does not, within a reasonable time, make the requested
repayment to the Plan, and if such person is entitled to other benefits from the
Plan, the Plan Administrator may in his, her or its discretion treat the
overpayment as an advance payment of benefits, and the Plan Administrator shall
direct the Trustee to reduce all future benefits payable to that person, if any,
by the amount of the overpayment.

-66-



--------------------------------------------------------------------------------



 



     13.07 Employees’ Trust. The Plan and Trust are created for the exclusive
purpose of providing benefits to the Participants in the Plan and their
Beneficiaries and defraying reasonable expenses of administering the Plan and
Trust. The Plan and Trust shall be interpreted in a manner consistent with their
being a Plan described in Section 401(a) of the Code and a Trust exempt under
Section 501(a) of the Code.
     13.08 Source of Benefits. All benefits payable under the Plan shall be paid
or provided solely from the Trust and the Employers assume no liability or
responsibility therefore.
     13.09 Interest of Participants. No Participant or Beneficiary shall have
any interest in any specific assets of the Trust Fund (other than notes
representing a loan to the Participant pursuant to Section 7.02) but shall have
only an undivided interest in the Trust Funds as a whole.
     13.10 Indemnification. The Company shall indemnify and hold harmless the
Plan Administrator the members of the Investment Committee, and, if the Trustees
are one or more individuals, the Trustees, and each officer and employee of an
Employer to whom are delegated duties, responsibilities, and authority with
respect to the Plan, from and against all claims, liabilities, fines and
penalties, and all expenses reasonably incurred by or imposed upon him or her
(including, but not limited to, reasonable attorney fees) which arise as a
result of his or her actions or failure to act in connection with the operation
and administration of the Plan to the extent lawfully allowable and to the
extent that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Company. Notwithstanding the
foregoing, the Company shall not indemnify any person for any such amount
incurred through any settlement or compromise of any action unless the Company
consents in writing to such settlement or compromise.
     13.11 Company Action. Any action this Plan requires or permits the Company
to do (including any action taken by the Company as agent for any other Employer
pursuant to Section 13.01) shall be properly done if done by resolution of its
Board of Directors, or, unless this Plan expressly requires action by such Board
of Directors, by any officer or employee of the Company authorized to take
actions of such type on behalf of the Company (i) under the by-laws of the
Company, (ii) by resolution of the Board of Directors), or (iii) by delegation
from a person authorized under clause (i) or (ii).
     13.12 Company Merger. In the event that any successor corporation to the
Company, by merger, consolidation, purchase or otherwise, shall elect to adopt
the Plan, such successor corporation shall be substituted hereunder for the
Company upon filing in writing with the Trustee its election so to do.
     13.13 Multiple Capacity. Any person or group of persons may serve in more
than one capacity (including more than one fiduciary or nonfiduciary capacity or
both a fiduciary and non-fiduciary capacity) with respect to the Plan.
     13.14 Gender and Number. Except when the context indicates to the contrary,
when used herein, masculine terms shall be deemed to include the feminine or
neuter, and singular the plural.

-67-



--------------------------------------------------------------------------------



 



     13.15 Headings. The headings of articles and sections are included solely
for convenience of reference, and if there is any conflict between such headings
and the text of this Plan, the text shall control.
     13.16 Uniform and Non-Discriminatory Application of Provisions. The
provisions of this Plan shall be interpreted and applied in a uniform and
non-discriminatory manner with respect to all similarly situated Participants,
former Participants, and Beneficiaries.
     13.17 Invalidity of Certain Provisions. If any provision of this Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Plan shall be construed and enforced
as if such provisions, to the extent invalid or unenforceable, had not been
included.
     13.18 Application to Merged Plans. The amendments to this Plan responding
to statutory changes enacted by the GUST Amendments (defined below), as
reflected in the Applicable Plan Sections (defined below), shall apply to each
of the Howe-Baker Engineers, Inc. Employees’ Profit-Sharing 401(k) Plan, the
Matrix Engineering, Inc. Savings Plan, the A&B Builders, Inc. Savings Plan, and
the Callidus Technologies 401(k) Savings Plan (collectively, the “Merged
Plans”), for periods prior to the merger of Merged Plans into this Plan, to the
extent necessary to ensure the continued qualification of the Merged Plans under
Section 401(a) of the Code prior to and as of their merger into this Plan. For
this purpose the GUST Amendments are the Uniformed Services Employment and
Reemployment Rights Act of 1994, P.L. 103-353; the Uruguay Round Agreements Act,
P.L. 103-465; the Small Business Job Protection Act of 1996, P.L. 104-188; and
the Taxpayer Relief Act of 1997, P.L. 105-34; and the Applicable Plan Sections
are Section 2.13(b) (relating to the definition of Statutory Compensation);
Section 2.19(b) (relating to the definition of leased employees within the
meaning of Section 414(n)(2) of the Code); Section 2.28 (relating to the
definition of Highly Compensated Employee and repeal of family aggregation);
Section 2.49 (relating to the Required Distribution Date); Sections 2.44 and
2.54 (relating to Qualified Military Leave); Sections 5.02 and 5.03 (relating to
the computation and distribution of excess contributions, excess aggregate
contributions and satisfying the multiple use test); Section 5.07(d) (relating
to repeal of the combined limitation on certain benefits); and Sections 8.02,
8.03, 8.04, A-2, and A-3 (relating to the increase from $3,500 to $5,000 in the
threshold for certain mandatory distributions) of this Plan.
     13.19 Law Governing. The Plan shall be construed and enforced according to
the laws of Illinois other than its laws with respect to choice of law, to the
extent not preempted by ERISA.
     Executed this       day of                     , 2002.

                  CHICAGO BRIDGE & IRON COMPANY    
 
           
 
  By:        
 
           

ATTEST:
 

-68-



--------------------------------------------------------------------------------



 



APPENDIX A
     A-1. Distribution of Restricted Accounts. Notwithstanding any provisions in
the Plan to the contrary, the balance of a Participant’s Restricted Accounts may
be distributed, in addition to the options specified in Section 8.02(a) and (b),
by purchase with the vested balance of his or her Restricted Accounts and
distribution to the Participant of a nontransferable annuity contract, providing
for payment in the form of a Qualified Joint and Survivor Annuity (as defined
below), and in any other form of distribution to which the participant would
have been entitled under Section 6.02(b) of the Hourly Plan as in effect on
December 31, 1996. The Participant shall select the method by which his or her
benefits shall be distributed in accordance with Section 8.03, except as
modified by this Appendix A. If no other election has been made under
Section 8.03 and this Appendix A, the Participant’s benefits attributable to his
or her Restricted Accounts will be distributed in the form of a Qualified Joint
and Survivor Annuity.
     For purposes of this Appendix A, a “Qualified Joint and Survivor Annuity”,
for a Participant who is legally married on his or her Annuity Starting Date, is
an immediate installment refund annuity for the life of the Participant with a
survivor annuity for the life of such spouse (if such spouse survives the
Participant) that is 50% of the amount of the annuity which is payable during
the joint lives of the Participant and the spouse, and which is the amount of
such benefit that can be purchased with the vested balance of the Participant’s
Restricted Accounts. If the Participant is not married on his or her Annuity
Starting Date, a “Qualified Joint and Survivor Annuity” is an immediate
installment refund annuity for the life of such Participant, which is the amount
of such benefit that can be purchased with the vested balance of the
Participant’s Restricted Accounts. The “Annuity Starting Date” is the first day
of the first period for which an amount is paid as an annuity or any other form.
     A-2. Election and Revocation of Joint and Survivor Annuity Form. If a
Participant is married on his or her Annuity Starting Date, his or her
Restricted Account balances shall be paid in the form of a Qualified Joint and
Survivor Annuity, subject to the following provisions of this subsection. Within
the 90-day period preceding the Participant’s Annuity Starting Date, the Plan
Administrator will provide, by a means reasonably calculated to reach the
Participant and his or her spouse, election information consisting of:
     (a) a written description of the Qualified Joint and Survivor Annuity and
the relative financial effect of payment of his or her Restricted Account
balances in that form; and
     (b) a notification of the right to waive payment in that form, the rights
of his or her spouse with respect to such waiver and the right to revoke such
waiver, and the effect of such revocation.
During an election period commencing on the date the Participant receives such
election information and ending on the later of the 90th day thereafter or the
Annuity Starting Date, a Participant may waive payment in the Qualified Joint
and Survivor Annuity form and elect payment in such another form permitted by
Section A-1; provided that, the Participant’s surviving spouse, if any, has
consented in writing to such waiver and the spouse’s consent acknowledges the
effect of such revocation and is witnessed by a notary public. A Participant

-1-



--------------------------------------------------------------------------------



 



may, at any time during his or her election period, revoke any prior waiver of
the Qualified Joint and Survivor Annuity form. However, the consent of his or
her spouse once given shall be irrevocable unless and until the Participant
revokes his or her prior waiver of the Joint and Survivor Annuity form. A
Participant may request, by writing filed with the Plan Administrator during his
or her election period, an explanation, written in nontechnical language, of the
terms, conditions and financial effect (in terms of dollars per monthly benefit
payment) of payment in the Qualified Joint and Survivor Annuity form. If not
previously provided to the Participant, the Plan Administrator shall provide him
or her with such explanation within 30 days of his or her request by a method
reasonably calculated to reach the Participant and his or her spouse, and the
Participant’s election period will be extended, if necessary, to include the
90th day next following the date on which he or she receives such explanation.
No distribution shall be made from a Participant’s Restricted Accounts until his
or her election period has terminated. Notwithstanding the foregoing, if the
Participant’s total distributable Account balances (not just Restricted Account
balances) are less than $5,000, ($3500 for the Plan Year 1997) as of his or her
date of Termination, the Trustee shall immediately distribute such benefits in a
lump sum without such Participant’s consent pursuant to Section 8.03 of the
Plan.
     A-3. Pre-Retirement Survivor Annuity. The term “Pre-Retirement Survivor
Annuity” means an installment refund annuity for the life of the Participant’s
surviving spouse, the payments under which are equal to the amount of benefit
which can be purchased with the Participant’s Restricted Accounts as of the date
of his or her death. Payment of such benefits will commence as soon as
practicable after the date of the Participant’s death, unless the surviving
spouse elects a later date. Any election to waive the Pre-Retirement Survivor
Annuity must be made by the Participant in writing during the election period
described herein and shall require the spouse’s consent in the same manner
provided for in Section A-2. The election period to waive the Pre-Retirement
Survivor Annuity shall begin on the first day of the Plan Year in which the
Participant attains age 35 and end on the date of the Participant’s death. In
the event a Participant separates from service prior to the beginning of the
election period, the election period shall begin on the data of such separation
from service. In connection with the election, the Plan Administrator shall
provide each Participant within the period beginning with the first day of the
Plan Year in which the Participant attains age 32 and ending with the close of
the Plan Year preceding the Plan Year in which the Participant attains age 35, a
written explanation of the Pre-Retirement Survivor Annuity containing comparable
information to that required pursuant to the provisions of subsections A-2(a)
and (b). If the Participant enters the Plan after the first day of the Plan Year
in which the Participant attained age 32, the Plan Administrator shall provide
notice no later than the close of the second Plan Year following the entry of
the Participant into the Plan. If the total distributable balance of the
Participant’s Accounts (not just Restricted Accounts) is less than $5,000
($3,500) for the Plan Year 1997) as of his or her date of Termination, the
Trustees shall provide for the immediate distribution of such Accounts to the
Participant’s spouse. If the value exceeds $3,500, an immediate distribution of
the entire amount may be made to the surviving spouse, provided such surviving
spouse consents in writing to such distribution.

-2-



--------------------------------------------------------------------------------



 



Schedule 1
Chicago Bridge & Iron Company
Employee Savings Plan
Participant Accounts
CB&I PLAN

                                      CONTRIBUTION                 SOURCE NAME  
EXCHANGES   MIX CHANGES   WITHDRAWALS   VESTING SCHEDULE   ANNUITY RESTRICTIONS
  COMMENTS
Employee 401K
  permitted   permitted   Age 59 1/2
Hardship
Termination
Loans     N/A     N/A   Converted 12/31/96 from Towers Perrin for 401(K) Plan
 
                           
 
                           
Prior Employee
  permitted   N/A   Age 59 1/2
Hardship
Termination
Loans     N/A     Annuity provisions Spousal consent   Contains pretax deferred
money from Callidus, Howe-Baker, A&B, and Matrix Plans
 
                           
Prior Employer
  permitted (exchanges into stock are not permitted)   N/A   Age 59 1/2
Hardship
Termination
Loans   3 yr. cliff   Annuity provisions Spousal consent   Contains match and
stock sources from Callidus Plan
 
                           
Prior Hourly Employee 401K
  permitted   N/A   Age 59 1/2
Hardship
Termination     N/A     Annuity provisions Spousal consent   Converted 12/31/96
from Principal Financial for Hourly Employees Plan
 
                           
Annual Company Contribution
  permitted   permitted   Age 59 1/2
Termination
Loans   5 yr. cliff   N/A    
 
                           
MPPP Employee Contribution
  permitted   N/A   Age 59 1/2 Termination
In-service
Loans     N/A     Annuity provisions Spousal consent   Converted 12/31/96 from
Principal Financial for Hourly Employees Plan
 
                           
Post 86 After-Tax
  permitted   N/A   In-service Loans     100 %   N/A   Contains Howe-Baker,
Matrix, A&B after-tax sources
 
                           
Travelers Benefit
  permitted   N/A   Age 59 1/2
Termination     100 %   N/A    
 
                           

-1-



--------------------------------------------------------------------------------



 



                                      CONTRIBUTION                 SOURCE NAME  
EXCHANGES   MIX CHANGES   WITHDRAWALS   VESTING SCHEDULE   ANNUITY RESTRICTIONS
  COMMENTS
Prior Plan
  permitted   N/A   Age 59 1/2
Termination
In-service
Loans     N/A     Annuity provisions Spousal consent   Converted 12/31/96 from
Principal Financial for Hourly Employees Plans

Contains rollover money from CB&I, Callidus, Howe-Baker, A&B, and Matrix Plans
 
                           
MPPP Company Contribution
  permitted   N/A   Termination Loans     100 %   Annuity provisions Spousal
consent   Converted 12/31/96 from Principal Financial for Hourly Employees Plans
 
                           
Pre-2001 Company Match
  permitted   N/A   Age 59 1/2
Termination Loans   100% immediate   N/A    
 
                           
Prior QNEC
  permitted   N/A   Termination
Loans     100 %   Annuity provisions Spousal consent   Contains Howe-Baker QNEC
 
                           
Prior Profit Sharing
  none   N/A   Age 59 1/2 Termination In-service (20% available after 5 yrs. of
service) Loans     100 %   Annuity provisions Spousal consent   Contains
Howe-Baker, Matrix, A&B PS sources
 
                           
Company Contribution CB&I Stock
  no exchange out   no exchange out   Age 59 1/2 Termination Loans     100 %  
N/A    
 
                           
Prior Employer Match
  permitted   N/A   Age 59 1/2 Termination Loans   5 yr. graded   Annuity
provisions Spousal consent   Contains match sources from Howe-Baker, Matrix, and
A&B Plans
 
                           
Company Match
  permitted   permitted   Age 59 1/2 Termination Loans   5 yr. cliff   N/A  
Will contain new company match for 2001 and forward
 
                           
Prior Plan & Rollovers
  permitted   permitted   Age 59 1/2 Termination In-service Loans     N/A    
N/A   Converted 12/31/96 from Towers Perrin for 401(K) Plan

-2-



--------------------------------------------------------------------------------



 



Exhibit 10.16(b)
CHICAGO BRIDGE & IRON COMPANY
WAIVER AND CONSENT IN LIEU OF
A MEETING OF DIRECTORS
     The undersigned, being all of the duly elected and acting directors of
Chicago Bridge & Iron Company, a Delaware corporation (“Company”), hereby
unanimously waive all requirements, whether pursuant to applicable Delaware law
or the By-Laws of the Company, of notice of or the holding of a meeting of the
directors of the company, and in lieu thereof, hereby unanimously consent to the
adoption of, and hereby adopt, the following resolutions, pursuant to all
applicable provisions of the Delaware General Corporation Law:
     RESOLVED, that the Chicago Bridge & Iron Savings Plan, as amended and
restated effective January 1, 1997, and previously amended (“Plan”), shall be
and it is hereby amended as set forth in Exhibit A attached and incorporated
herein as a part of this resolution, to be effective as specified therein, which
shall constitute the Ninth Amendment of the Plan and which adoption may be
evidenced by the execution of such Ninth Amendment by any of the undersigned
directors.
     RESOLVED FURTHER, that the Ninth Amendment be incorporated into the amended
and restated Plan document.

         
 
       
 
       
 
  Philip K. Asherman    

         
 
       
 
       
 
  Ronald A. Ballschmiede    

Dated: December 1, 2006

 



--------------------------------------------------------------------------------



 



Exhibit A
CHICAGO BRIDGE & IRON
SAVINGS PLAN
Ninth Amendment
     Pursuant to resolution of the Board of Directors of Chicago Bridge & Iron
Company, a Delaware corporation (“Company) dated December 1, 2006, the Chicago
Bridge & Iron Savings Plan, as amended and restated effective January 1, 1997,
and previously amended (“Plan”), is hereby further amended in this Ninth
Amendment as follows:
     1. Section 6.08(b) of the Plan is amended to read as follows:
     (b) Company Stock. Notwithstanding the foregoing, if the Company in its
sole discretion makes Company Contributions or Matching Contributions in part or
in whole in the form of Company Stock, such Company Stock shall be initially
contributed to the Company Stock Fund. A Participant may, in accordance with
such rules and procedures as the Plan Administrator may establish or adopt,
direct the investment of Elective Deferrals and Rollover Contributions, and
Matching Contributions and Company Contributions made in cash, into the Company
Stock Fund. A Participant may not elect to transfer into the Company Stock Fund
any portion of his or her Accounts that are invested in another investment Fund.
However, a Participant may elect to transfer all or a portion of his or her
Accounts that are invested in the Company Stock Fund into another Investment
Fund in accordance with such rules and procedures as the Plan Administrator may
establish or adopt. Cash dividends and other cash distributions received with
respect to the portion of a Participant’s or Beneficiary’s Accounts invested in
the Company Stock Fund shall be retained in the Company Stock Fund and
reinvested in Company Stock.
     9. The amendment made by paragraph 1 shall be effective as of December 1,
2006.
Dated: December 4, 2006.

                  By:   Ronald A. Ballschmiede                   Director,
Chicago Bridge & Iron Company             

1



--------------------------------------------------------------------------------



 



Exhibit 10.16(c)
CHICAGO BRIDGE & IRON COMPANY
WAIVER AND CONSENT IN LIEU OF
A MEETING OF DIRECTORS
     The undersigned, being all of the duly elected and acting directors of
Chicago Bridge & Iron Company, a Delaware corporation (“Company”), hereby
unanimously waive all requirements, whether pursuant to applicable Delaware law
or the By-Laws of the Company, of notice of or the holding of a meeting of the
directors of the company, and in lieu thereof, hereby unanimously consent to the
adoption of, and hereby adopt, the following resolutions, pursuant to all
applicable provisions of the Delaware General Corporation Law:
     RESOLVED, that the Chicago Bridge & Iron Savings Plan, as amended and
restated effective January 1, 1997, and previously amended (“Plan”), shall be
and it is hereby amended as set forth in Exhibit A attached and incorporated
herein as a part of this resolution, to be effective as specified therein, which
shall constitute the Tenth Amendment of the Plan and which adoption may be
evidenced by the execution of such Tenth Amendment by any of the undersigned
directors.
     RESOLVED FURTHER, that the Tenth Amendment be incorporated into the amended
and restated Plan document.

         
 
       
 
       
 
  Philip K. Asherman    
 
       
 
       
 
       
 
  Ronald A. Ballschmiede    

Dated: December 18, 2006

 



--------------------------------------------------------------------------------



 



Exhibit A
CHICAGO BRIDGE & IRON
SAVINGS PLAN
Tenth Amendment
     Pursuant to resolution of the Board of Directors of Chicago Bridge & Iron
Company, a Delaware corporation (“Company) dated December 18, 2006, the Chicago
Bridge & Iron Savings Plan, as amended and restated effective January 1, 1997,
and previously amended (“Plan”), is hereby further amended in this Tenth
Amendment as follows:
     1. Subsection 2.03(c) of the Plan is amended to read as follows:
     (c) “Company Contribution Account” credited with Company Contributions, if
any, made in accordance with Section 4.03. To the extent necessary to comply
with Section 411(c) (relating to vesting), the Plan Administrator shall maintain
separate subaccounts within a Participant’s Company Contribution Account for
(i) Company Contributions for Plan Years beginning before January 1, 2007 (and
earnings thereon); and (2) Company Contributions for Plan Years beginning after
December 31, 2006 (and earnings thereon).
     2. Section 2.27 of the Plan is amended by redesignating subsection (f) as
subsection (g) and adding a new subsection (f) to read as follows:
     (f) Funeral Expenses. Payments for burial or funeral expenses for the
Participant’s deceased parent, spouse, children or dependents (as defined in
Section 152 of the Code, without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B) of the Code).
     3. Subsection 4.01(a) of the Plan is amended to read as follows:
     (a) General. Each Active Participant may elect to make Elective Deferrals
from his or her Compensation at least annually during any Plan Year and at such
other times as the Plan Administrator may prescribe by executing and filing an
appropriately completed Salary Reduction Agreement with the Plan Administrator
on such form or forms provided or permitted by the Plan Administrator and in
such manner as the Plan Administrator may prescribe. The Salary Reduction
Agreement shall specify the percentage of Compensation to be contributed to the
Plan as Elective Deferrals. That percentage shall not be more than the maximum
percentage for Elective Deferrals prescribed by the Plan Administrator from time
to time uniformly applicable to all Participants and effective from and after
the date prescribed. The Employer shall reduce each Participant’s Compensation
by, and contribute to the Trust as Elective Deferrals on behalf of such
Participant, the amount (if any) by which the Compensation available to the
Participant (after applicable deductions) has been reduced under such
Participant’s Salary Reduction Agreement. A Participant’s Salary Reduction
Agreement shall continue in effect, subject to subsection (e) below,
notwithstanding any change in his or her Compensation, until he or she changes
or revokes his or her Salary Reduction Agreement.

1



--------------------------------------------------------------------------------



 



     4. Section 4.01 (f) of the Plan is amended to read as follows:
     (f) Time for Contributing Elective Deferrals. For each payroll period
during a Plan Year, each Employer shall pay the Elective Deferrals of
Participants who are its Employees over to the Trustee as of, or as soon as
reasonably possible after, the date such amount would otherwise have been paid
to the Participant in cash; but not earlier (except as required by bona fide
administrative considerations) than the date that the Participant performs the
services with respect to which the contribution is made (or the date such amount
would otherwise have been paid to the Participant in cash, if earlier), and not
later than the 15th business day of the month following the month in which such
amount would otherwise have been paid to the Participant in cash.
     5. Subsection (d) of Section 4.06 of the Plan is redesignated as subsection
(e) and a new subsection (d) is added to the Plan to read as follows:
     (d) Limitation on Allocation of QNECs and QMACs. Notwithstanding subsection
(c) above, QNECs and QMACs shall not be allocated to the Employee 401(k) Account
of any Designated Participant in an amount in excess of (i) the Participant’s
Statutory Compensation, multiplied by (ii) the greater of (A) 5%, or (B) the
Plan’s Representative Contribution Rate. For this purpose the Plan’s
Representative Contribution Rate is the lowest Applicable Contribution Rate of
any eligible Participant who is not a Highly Compensated Employee (“NHCE”)
within a group of NHCEs that that consists of half of all eligible NHCEs for the
Plan Year (or, if greater, the lowest Applicable Contribution Rate of any
eligible employee who is employed on the last day of the Plan Year. For this
purpose the Applicable Contribution Rate for an eligible NHCE is the sum of the
QMACs and QNECs for the eligible NHCE for the Plan Year, divided by the eligible
NHCE’s Statutory Compensation for the same period. Notwithstanding the foregoing
provisions of this subsection (d), QNECs and QMACs that are made in connection
with an Employer’s obligations under the Davis-Beacon Act, the Public Service
Contract Act of 1965, or similar legislation may be allocated to the Employee
401(k) Account of a NHCE to the extent that such contributions do not exceed 10%
of such NHCE’s Statutory Compensation.
     The limitations of this subsection (d) shall be applied separately to QNECs
and QMACs; but QNECs taken into account in applying the limitations of
Section 5.03 (including the related determination of the Representative
Contribution Rate) shall not be taken into account in applying the limitations
of Section 5.02 (including the related determination of the Representative
Contribution Rate); and similarly QMACs taken into account in applying the
limitations of Section 5.02 (including the related determination of the
Representative Contribution Rate) shall not be taken in to account in applying
the limitations of Section 5.03 (including the related determination of the
Representative Contribution Rate).
     6. Subsection 411(c) is amended to read as follows:
     (c) Other Termination. Except as provided in subsection (a):
     (1) The vested and nonforfeitable portion of a Participant’s Accrued
Benefit attributable to the subaccount in his or her Company

2



--------------------------------------------------------------------------------



 



Contribution Account for Company Contributions for Plan Years beginning before
January 1, 2007, shall be the percentage of such Account determined in
accordance with the vesting schedule specified below:

          Years of   Vested Service   Percentage
Less than five years
    0 %
Five years or more
    100 %

     (2) The vested and nonforfeitable portion of a Participant’s Accrued
Benefit attributable to the subaccount in his or her Company Contribution
Account for Company Contributions for Plan Years beginning after December 31,
2006 shall be the percentage of such Account determined in accordance with the
vesting schedule specified below:

          Years of   Vested Service   Percentage
Less than three years
    0 %
Three years or more
    100 %

     (3) The vested and nonforfeitable portion of a Participant’s Accrued
Benefit attributable to his or her Company Matching Account (excluding his or
her Inactive Account for pre-2001 Matching Contributions) shall be the
percentage of such Account determined in accordance with the vesting schedule
specified below:

          Years of   Vested Service   Percentage
Less than three years
    0 %
Three years or more
    100 %,

     7. Section 5.02(e) is amended to read as follows:
     (e) Aggregation Rules. The Actual Deferral Percentage for any Active
Participant who is a Highly Compensated Employee for the Plan Year and who is
eligible to have Elective Deferrals allocated under this Plan and is also
eligible to have elective deferrals (within the meaning of Section 401(m)(4)(B)
of the Code), qualified matching contributions (within the meaning of Treas.
Reg. § 1.401(k)-6) or qualified nonelective contributions (within the meaning of
Treas. Reg. § 1.401(k)-6), allocated pursuant to a cash or deferred arrangement
under one or more Related Plans shall be determined as if such elective
deferrals, qualified matching contributions and qualified nonelective
contributions were made under a single arrangement. If a Highly Compensated
Employee participates in two or more cash or deferred arrangements that have
different plan years, all cash or deferred arrangements ending with or within
the same calendar year shall be treated as a single arrangement.

3



--------------------------------------------------------------------------------



 



     In the event that this Plan satisfies the requirements of Section 401(k),
401(a)(4) or 410(b) of the Code only if aggregated with one or more Related
Plans, or if one or more Related Plans satisfy the requirements of such sections
of the Code only if aggregated with this Plan, then this Section shall be
applied by determining the Actual Contribution Percentages of Participants as if
this Plan and all such Related Plans were a single plan; provided, however, that
the Plan and one or more Related Plans may be aggregated in order to satisfy the
non-discrimination requirements of Section 401(k) of the Code only if such plans
have the same plan year and employ consistent testing methods.
     8. The last paragraph of Section 5.03(e) is amended to read as follows:
     In the event that this Plan satisfies the requirements of Section 401(m),
401(a)(4) or 410(b) of the Code only if aggregated with one or more Related
Plans, or if one or more Related Plans satisfy the requirements of such sections
of the Code only if aggregated with this Plan, then this Section shall be
applied by determining the Actual Contribution Percentages of Participants as if
this Plan and all such Related Plans were a single plan; provided, however, that
the Plan and one or more Related Plans may be aggregated in order to satisfy the
non-discrimination requirements of Section 401(m) of the Code only if such plans
have the same plan year and employ consistent testing methods.
     9. Section 5.06 of the Plan is amended to read as follows:
     5.06 Allocation of Income or Loss. Any income or loss attributable to
contributions distributed pursuant to Sections 5.01, 5.02 or 5.03 shall be
distributed or forfeited, as applicable. The Plan Administrator shall determine
such distributable income or loss by computing income or loss attributable to
distributed contributions for a completed Plan Year and for the period between
the end of the Plan Year and the date of distribution (the “Gap Period”) using
any reasonable method permitted under Treas Reg §§ 1.401(k)-2(b)(2)(iv),
1.401(m)-2(b)(2)(iv), and 1.402(g)-1(e)(5), as applicable; provided that the
method does not violate Section 401(a)(4) of the Code and is used consistently
for all Participants and for all corrective distributions under the Plan for the
Plan Year
     10. Section 7.01(c) of the Plan is amended by deleting subsection (5);
renumbering subsection (4) as new subsection (5) and correcting the title
thereof to read “Six Month Suspension of Elective Deferrals”; and by adding a
new subsection (4) to read as follows:
     (4) Certification by Participant. The Plan Administrator may rely on a
certification by the Participant in writing (or in such other form as may be
prescribed by the Commissioner of Internal Revenue) that the immediate and heavy
financial need cannot be relieved from other resources that are reasonably
available to the Participant, including (i) by reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Participant’s assets,
(iii) by cessation of elective contributions or employee contributions under the
Plan, (iv) by other currently available distributions under plans described in
clause (3) above, or (v) by borrowing from commercial sources on reasonable
commercial terms in an amount sufficient to satisfy the need. For purposes of
this clause (4) a need cannot reasonably be relieved by one of the foregoing
actions if the effect would be to increase the amount of the need.

4



--------------------------------------------------------------------------------



 



     11. Section 11.02 of the Plan is amended to read as follows:
     11.02 Plan Merger. The Company may direct the merger or consolidation of
this Plan with, or transfer of assets from this Plan to, another employee
benefit plan qualified under Section 401(a) of the Code (“Other Plan”), or may
direct the Trustee to accept the merger or consolidation of a Transferor Plan
into, or a transfer of assets and liabilities, or portion thereof, from a
Transferor Plan to this Plan, on such terms and conditions as the Company in its
sole discretion deems desirable, in the same manner (and subject to the same
conditions) as an amendment to this Plan under Section 11.01. However, the Plan
shall not merge or consolidate with, or transfer to or receive from any
Transferor Plan or Other Plan any assets or liabilities, (i) unless each
Participant would receive a benefit immediately after the merger, consolidation
or transfer (if the Plan were then terminated) which is equal to or greater than
the benefit to which he would have been entitled immediately before the merger,
consolidation, or transfer (if the Plan were then terminated), and (ii) the
merger, consolidation or transfer of assets does not have an effect prohibited
by clause (iii) of the last sentence of Section 11.01 above. The portion of any
assets and liabilities received from a Transferor Plan that was attributable to
elective contributions, qualified nonelective contributions or qualified
matching contributions (as defined in Treas. Reg. § 1.401(k)-6 (“401(k) Assets
and Liabilities”) shall remain subject to the distribution limitations of Treas.
Reg. § 1.401(k)-1(d). 401(k) Assets and Liabilities of this Plan shall not be
transferred to an Other Plan unless the Other Plan provides (as determined by
the Plan Administrator) that such 401(k) Assets and Liabilities may not be
distributed before the times specified in Treas. Reg. § 1.401(k)-1(d). The
portion of any assets and liabilities received from a Transferor Plan that was
subject to Section 412 of the Code shall not be distributable before the earlier
of the Participant’s Normal Retirement Date or Termination of Employment except
as otherwise required by Section 401(a)(9) of the Code. No merger,
consolidation, or transfer of assets shall impose on the Company or any Related
Company any liabilities or obligations of the sponsor of a Transferor Plan
respecting the Transferor Plan or accounts transferred from the Transferor Plan
(including but not limited to the obligation to make contributions to such
accounts) unless the Company or Related Company expressly assumes such
liabilities or obligations.
     12. Section 11.04 is amended to read as follows:
     11.04 Payment Upon Termination. Upon termination of the Plan or complete
discontinuance of Employer contributions, the unvested portion of each
Participant’s Accrued Benefit that has not been forfeited pursuant to
Section 4.10 prior to the termination of the Plan or complete discontinuance of
Employer contributions shall become fully vested and nonforfeitable. Upon a
partial termination of the Plan, the Accrued Benefit of each former Active
Participant who lost status as an Active Participant because of such partial
termination shall become fully vested and nonforfeitable. In the event of
termination of the Plan and after payment of all expenses, the Plan
Administrator may direct that either (1) each Participant and each Beneficiary
of a deceased Participant receive his or her entire Accrued Benefit as soon as
reasonably possible and permitted by regulations under Section 401(k) of the
Code where the applicable Employer does not continue to maintain an alternative
defined contribution plan, or (2) the Trust be continued and Participants’
Accrued Benefits be distributed at such times and in such manner as provided in
Article VIII, in which case continued allocations of net income, gains, losses
and expenses of the Trust Fund as provided in Article VI shall be made. Any
distribution upon Plan termination shall be deemed to include a distribution of
Excess Deferrals, Total Excess Contributions, and Total Excess

5



--------------------------------------------------------------------------------



 



Aggregate Contributions, to the extent such distribution is required by
Article V of the Plan.
     13. The amendments made by paragraphs 2 through 5 and 7 through 12 above
shall be effective January 1, 2006. The amendments made by paragraphs 1 and 6
above shall be effective January 1, 2007.
Dated: December ___, 2006

                  By:           Director, Chicago Bridge & Iron Company         
   

6